             Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 1 of 145 Page ID
                                               #:469


                  1 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  2 GABRIELLA A. NOURAFCHAN (301594)
                      gan@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Defendants
                    Kevin Healey and Propagate Content, LLC
                  7
                  8                       UNITED STATES DISTRICT COURT
                  9                      CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 SCOTT W. HALLOCK, an individual;          CASE NO. 2:20-cv-02726 CJC (MAAx)
                    WMTI PRODUCTIONS, INC., a
                 12 California corporation; WMTI              Honorable Cormac J. Carney
                    PRODUCTIONS NORTH, INC., a
                 13 Canadian corporation; and THE NEXT        DECLARATION OF GABRIELLA A.
                    SEASON COMPANY, INC., a                   NOURAFCHAN IN SUPPORT OF
                 14 Canadian corporation,                     MOTION TO DISMISS
                                                              PLAINTIFFS’ FIRST AMENDED
                 15              Plaintiffs,                  COMPLAINT AND MOTION TO
                                                              STRIKE PLAINTIFFS’ STATE LAW
                 16       v.                                  CLAIMS
                 17 KEVIN HEALEY, an individual;
                    PROPAGATE CONTENT, LLC, a                 Hearing Date:    September 14, 2020
                 18 Delaware Limited Liability Company;       Time:            1:30 p.m.
                    and DOES 1 through 100, inclusive,        Location:        Courtroom 9B
                 19
                               Defendants.
                 20                                           File Date: March 24, 2020
                                                              Trial Date: TBD
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12313799.1
                               NOURAFCHAN DECL. ISO MOTION TO DISMISS AND MOTION TO STRIKE
             Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 2 of 145 Page ID
                                               #:470


                  1               DECLARATION OF GABRIELLA A. NOURAFCHAN
                  2         I, Gabriella A. Nourafchan, declare:
                  3         1.     I am an attorney at law duly licensed to practice law in the State of
                  4 California and before this Court. I am an attorney with the law firm of Mitchell
                  5 Silberberg & Knupp LLP, attorneys of record for Defendants Kevin Healey
                  6 (“Healey”) and Propagate Content, LLC (“Propagate,” collectively with Healey,
                  7 “Defendants”).
                  8         2.     I submit this declaration in support of Defendants’ Motions to Dismiss
                  9 and to Strike Plaintiffs’1 First Amended Complaint (“FAC”) pursuant to Federal
                 10 Rule of Civil Procedure 12(b)(6) and California’s anti-SLAPP statute (Cal. Code.
                 11 Civ. P. § 425.16).
                 12         3.     I have personal knowledge of the following facts, and if called and
                 13 sworn as a witness, could and would competently testify thereto.
                 14         4.     Attached hereto as Exhibit 1 is a true and correct copy of the “FAC”
                 15 (Dkt. 20), without exhibits, dated May 29, 2020.
                 16         5.      Attached hereto as Exhibit 2 is a true and correct copy of the
                 17 Plaintiffs’ Notice of Errata to the FAC (Dkt. 25), dated July 6, 2020.
                 18         6.     Attached hereto as Exhibit 3 is a true and correct copy of the
                 19 Settlement Agreement and Mutual Release between Hallock and Healey dated
                 20 January 1, 2016, which was originally attached as Exhibit 1 to the FAC.
                 21         7.     After the filing of their lawsuit and prior to the filing of Defendants’
                 22 motions, Plaintiffs’ counsel provided us with true and correct copies of the full
                 23 episodes of Scare Tactics at issue, which they represented were the episodes
                 24 deposited with the Copyright Office. They then also attached these episodes in
                 25 bulk as Exhibit 33 to the FAC. For purposes of these motions, Defendants accept
                 26
                 27  “Plaintiffs” refers collectively to Scott Hallock (“Hallock”), WMTI Productions,
                      1


    Mitchell     28 Next(“WMTI
                    Inc.           US”), WMTI Productions North, Inc. (“WMTI North”), and The
                         Season Company, Inc. (“TNSCI”).
  Silberberg &
   Knupp LLP
                                                                2
12313799.1
                                 NOURAFCHAN DECL. ISO MOTION TO DISMISS AND MOTION TO STRIKE
             Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 3 of 145 Page ID
                                               #:471


                  1 this representation and are providing the Court with true and correct copies of the
                  2 copyrighted episodes of Scare Tactics at issue in this lawsuit, as identified below.
                  3         8.      Attached hereto as Exhibit 4 is a true and correct copy of the Prank
                  4 Encounters episode titled “Camp Scarecrow,” originally attached as Exhibit 14 to
                  5 the FAC. As explained in Defendants’ concurrently filed Notice of Lodging, this
                  6 Exhibit has been lodged with the Court in hard copy pursuant to Local Rule 5-4.2.
                  7         9.      Attached hereto as Exhibit 5 is a true and correct copy of Scare
                  8 Tactics episode 101, which was attached as part of Exhibit 33 to the FAC. A
                  9 segment of episode 101 (beginning at 16:55), includes the prank titled “Camp
                 10 Kill,” which itself was originally attached as Exhibit 13 to the FAC. This is the
                 11 episode that Plaintiffs claim is infringed by the Prank Encounters episode titled
                 12 “Camp Scarecrow” (see Exhibit 4, above). As explained in Defendants’
                 13 concurrently filed Notice of Lodging, this Exhibit has been lodged with the Court
                 14 in hard copy pursuant to Local Rule 5-4.2.
                 15         10.     Attached hereto as Exhibit 6 is a true and correct copy of the Prank
                 16 Encounters episode titled “Face Fears,” originally attached as Exhibit 8 to the
                 17 FAC. As explained in Defendants’ concurrently filed Notice of Lodging, this
                 18 Exhibit has been lodged with the Court in hard copy pursuant to Local Rule 5-4.2.
                 19         11.     Attached hereto as Exhibit 7 is a true and correct copy of Scare
                 20 Tactics episode 117, which was attached as Exhibit 33 to the FAC. A segment of
                 21 episode 117 (beginning at 5:58), includes the prank titled “Dangerous Obsession”,
                 22 which itself was originally attached as Exhibit 7 to the FAC. This is the episode
                 23 that Plaintiffs claim is infringed by the Prank Encounters episode titled “Face
                 24 Fears” (see Exhibit 6, above). As explained in Defendants’ concurrently filed
                 25 Notice of Lodging, this Exhibit has been lodged with the Court in hard copy
                 26 pursuant to Local Rule 5-4.2.
                 27         12.     Attached hereto as Exhibit 8 is a true and correct copy of the Prank
    Mitchell     28 Encounters episode titled “Fright at the Museum,” originally attached as
  Silberberg &
   Knupp LLP
                                                                3
12313799.1
                                  NOURAFCHAN DECL. ISO MOTION TO DISMISS AND MOTION TO STRIKE
             Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 4 of 145 Page ID
                                               #:472


                  1 Exhibit 20 to the FAC. As explained in Defendants’ concurrently filed Notice of
                  2 Lodging, this Exhibit has been lodged with the Court in hard copy pursuant to
                  3 Local Rule 5-4.2.
                  4         13.     Attached hereto as Exhibit 9 is a true and correct copy of a Scare
                  5 Tactics prank titled “The Mummy,” which was originally attached as Exhibit 19 to
                  6 the FAC. This is the prank that Plaintiffs claim is infringed by the Prank
                  7 Encounters episode titled “Fright at the Museum” (see Exhibit 8, above). Plaintiffs
                  8 allege that this prank is included in Scare Tactics episode 206, a true and correct
                  9 copy of which is attached hereto as Exhibit 10, which was attached as part of
                 10 Exhibit 33 to the FAC. However, episode 206 does not include the allegedly
                 11 infringed work, “The Mummy”; instead, a segment of episode 206 (beginning at
                 12 11:19) includes a different prank involving an Egyptian curse. As explained in
                 13 Defendants’ concurrently filed Notice of Lodging, these Exhibits have been lodged
                 14 with the Court in hard copy pursuant to Local Rule 5-4.2.
                 15         14.     Attached hereto as Exhibit 11 is a true and correct copy of the Prank
                 16 Encounters episode titled “Urgent Scare,” originally attached as Exhibit 11 to the
                 17 FAC. As explained in Defendants’ concurrently filed Notice of Lodging, this
                 18 Exhibit has been lodged with the Court in hard copy pursuant to Local Rule 5-4.2.
                 19         15.     Attached hereto as Exhibit 12 is a true and correct copy of Scare
                 20 Tactics episode 301, which was attached as part of Exhibit 33 to the FAC. A
                 21 segment of episode 301 (beginning at 00:43) includes the prank titled “Satan’s
                 22 Baby,” which itself was originally attached as Exhibit 10 to the FAC. This is the
                 23 episode that Plaintiffs claim is infringed by the Prank Encounters episode titled
                 24 “Urgent Scare” (see Exhibit 11, above). As explained in Defendants’ concurrently
                 25 filed Notice of Lodging, this Exhibit has been lodged with the Court in hard copy
                 26 pursuant to Local Rule 5-4.2.
                 27         16.     Attached hereto as Exhibit 13 is a true and correct copy of a video of
    Mitchell     28 the Prank Encounters episode titled “Storage War of the Worlds,” originally
  Silberberg &
   Knupp LLP
                                                                4
12313799.1
                                  NOURAFCHAN DECL. ISO MOTION TO DISMISS AND MOTION TO STRIKE
             Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 5 of 145 Page ID
                                               #:473


                  1 attached as Exhibit 17 to the FAC. As explained in Defendants’ concurrently filed
                  2 Notice of Lodging, this Exhibit has been lodged with the Court in hard copy
                  3 pursuant to Local Rule 5-4.2.
                  4         17.     Attached hereto as Exhibit 14 is a true and correct copy of Scare
                  5 Tactics episode 305, which was attached as part of Exhibit 33 to the FAC. A
                  6 segment of episode 305 (beginning at 5:56) includes the prank titled “Phantom
                  7 Power,” which itself was originally attached as Exhibit 16 to the FAC. This is the
                  8 episode that Plaintiffs claim is infringed by the Prank Encounters episode titled
                  9 “Storage War of the Worlds” (see Exhibit 13, above). As explained in Defendants’
                 10 concurrently filed Notice of Lodging, this Exhibit has been lodged with the Court
                 11 in hard copy pursuant to Local Rule 5-4.2.
                 12         18.     Attached hereto as Exhibit 15 is a true and correct copy of the Prank
                 13 Encounters episode titled “Split Party,” originally attached as Exhibit 25 to the
                 14 FAC. As explained in Defendants’ concurrently filed Notice of Lodging, this
                 15 Exhibit has been lodged with the Court in hard copy pursuant to Local Rule 5-4.2.
                 16         19.     Attached hereto as Exhibit 16 is a true and correct copy of Scare
                 17 Tactics episode 401, which was attached as part of Exhibit 33 to the FAC. A
                 18 segment of episode 401 (beginning at 00:49), includes the prank titled “It’s My
                 19 Party,” which itself was originally attached as Exhibit 23 to the FAC. Plaintiffs
                 20 claim that this episode is infringed by the Prank Encounters episode titled “Split
                 21 Party” (see Exhibit 15, above). As explained in Defendants’ concurrently filed
                 22 Notice of Lodging, this Exhibit has been lodged with the Court in hard copy
                 23 pursuant to Local Rule 5-4.2.
                 24         20.     Attached hereto as Exhibit 17 is a true and correct copy of Scare
                 25 Tactics episode 509, which was attached as part of Exhibit 33 to the FAC. A
                 26 segment of episode 509 (beginning at 16:29), includes the prank titled “Send in the
                 27 Clowns,” which itself was originally attached as Exhibit 24 to the FAC. Plaintiffs
    Mitchell     28 also claim that this episode is infringed by the Prank Encounters episode titled
  Silberberg &
   Knupp LLP
                                                                5
12313799.1
                                  NOURAFCHAN DECL. ISO MOTION TO DISMISS AND MOTION TO STRIKE
          Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 6 of 145 Page ID
                                            #:474




                 I "Split Party" (see Exhibit 15, above). As explained in Defendants' concurrently
                2 filed Notice of Lodging, this Exhibit has been lodged with the Court in hard copy
                 3 pursuant to Local Rule 5-4.2.
                4          21.    Attached hereto as Exhibit 18 is a true and correct copy of the Prank
                 5 Encounters episode titled "End of the Road," originally attached as Exhibit 5 to the
                 6 FAC. As explained in Defendants' concurrently filed Notice of Lodging, this
                 7 Exhibit has been lodged with the Court in hard copy pursuant to Local Rule 5-4.2.
                8          22.     Attached hereto as Exhibit 19 is a true and correct copy of Scare
                 9 Tactics episode 405, which was attached as part of Exhibit 33 to the FAC. A
                10 segment of episode 405 (beginning at 5:07) includes the prank titled "Road Kill,"
                11   which itself was originally attached as Exhibit 4 to the FAC. This is the episode
                12 that Plaintiffs claim is infringed by the Prank Encounters episode titled "End of the
                13 Road" (see Exhibit 18, above). As explained in Defendants' concurrently filed
                14 Notice of Lodging, this Exhibit has been lodged with the Court in hard copy
                15 pursuant to Local Rule 5-4.2.
                16         23.     Attached hereto as Exhibit 20 is a true and correct copy of the Freak
                17 Encounters episode titled "Werewolf," originally attached as Exhibit 32 to the
                18 FAC. As explained in Defendants' concurrently filed Notice of Lodging, this
                19 Exhibit has been lodged with the Court in hard copy pursuant to Local Rule 5-4.2.
                20
                21         I declare under penalty of perjury under the laws of the United States of
                22 America that the foregoing is true and correct.
                23         Executed this 13th day of July, 2020, at Los
                24
                25
                26
                27
   Mitchell     28
 Silberberg &
  Knupp LLP
                                                                6
123 13799.1
                                 NOURAFCHAN DECL. ISO MOTION TO DISMISS AND MOTION TO STRIKE
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 7 of 145 Page ID
                                  #:475




                   EXHIBIT 1




                                                               EX. 1      PG. 7
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page 1 of832
                                                                     of 145
                                                                         PagePage  ID
                                                                              ID #:198
                                     #:476


   1
        Richard L. Charnley (SBN 70430)
   2    Nicole W. Uhlmann (SBN 200783)
        CHARNLEY RIAN LLP
   3    12121 Wilshire Blvd. Suite 600
        Los Angeles, CA 90025
   4    Telephone: 310.321.4300
        Facsimile: 310.893.0273
   5    Email:      rlc@charnleyrian.com
        Email:      nwu@charnleyrian.com
   6
        Attorneys for Plaintiffs Scott
   7    Hallock; WMTI Productions, Inc.;
        WMTI Productions North, Inc.; and
   8    The Next Season Company, Inc.

   9

  10                         UNITED STATES DISTRICT COURT
  11                        CENTRAL DISTRICT OF CALIFORNIA
  12

  13    SCOTT W. HALLOCK, an                    Case No.: 2:20-cv-2726
        individual; WMTI PRODUCTIONS,
  14
        INC., a California corporation;         AMENDED COMPLAINT FOR:
  15    WMTI PRODUCTIONS NORTH,                 1) COPYRIGHT INFRINGEMENT;
        INC., a Canadian corporation; and       2) BREACH OF CONTRACT –
  16
        THE NEXT SEASON COMPANY,                   COVENANT OF GOOD FAITH
  17    INC., a Canadian corporation,              AND FAIR DEALING;
                                                3) INTERFERENCE WITH
  18                Plaintiffs,                    CONTRACT;
  19                                            4) BREACH OF CONTRACT
              v.
  20
        KEVIN HEALEY, an individual;             DEMAND FOR JURY TRIAL
  21    PROPAGATE CONTENT, LLC, a
        Delaware Limited Liability               SPOLIATION NOTICE
  22
        Company; and DOES 1 through 100,
  23    inclusive,
                                                [Non-Paper Exhibits Have Been Sent To The
  24                Defendants.                 Court For Lodging Pursuant to COVID-19 Notice]

  25                                            [Identical Copies Of Lodged Exhibits Will Be
                                                Served Along With The Amended Complaint]
  26

  27

  28

                                       AMENDED COMPLAINT

                                                                         EX. 1        PG. 8
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page 2 of932
                                                                     of 145
                                                                         PagePage  ID
                                                                              ID #:199
                                     #:477


   1       Plaintiffs SCOTT HALLOCK, an individual, WMTI Productions, Inc., a
   2   California corporation, WMTI Productions North, Inc., a Canadian corporation,
   3   and THE NEXT SEASON COMPANY, Inc., a Canadian corporation, allege:
   4

   5                      THE PARTIES, JURISDICTION, AND VENUE

   6                                        Plaintiff Parties

   7       1.   Plaintiff Scott Hallock (“Hallock”) is an individual residing in Ventura
   8   County, California.
   9       2.   Plaintiff WMTI Productions, Inc. (“WMTI US”) is a duly licensed
  10   California corporation with its principal place of business in Encino, California.
  11       3.   Plaintiff WMTI Productions North, Inc. (“WMTI North”) is a duly
  12   licensed Canadian corporation with its principal place of business in Toronto, ON,
  13   Canada. WMTI North is qualified to do business in California.
  14       4.   Plaintiff The Next Season Company, Inc. (“TNSCI”) is a duly licensed
  15   Canadian corporation with its principal place of business in Toronto, ON, Canada.
  16   TNSCI is qualified to do business in California.
  17       5.   Collectively, WMTI US, WMTI North and TNSCI are referred to herein as
  18   “Copyright Holder Plaintiffs.”
  19       6.   Collectively, Hallock, WMTI US, WMTI North and TNSCI are referred to
  20   herein as “Plaintiffs.”
  21                                       Defendant Parties
  22       7.   On information and belief, Defendant Kevin Healey (“Healey”) is an
  23   individual who resides in Los Angeles County, California.
  24       8.   On information and belief, Defendant Propagate Content, LLC
  25   (“Propagate”) is a Delaware limited liability company that is licensed to do business
  26   in the state of California and maintains principal offices at 6381 Hollywood Blvd,
  27   Floor 4, Los Angeles, CA 90028.
  28       9.   On information and belief, at all times relevant hereto, Healey has been,
                                                  1.
                                        AMENDED COMPLAINT
                                                                         EX. 1        PG. 9
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20
                                      31-2Filed
                                             Filed 07/13/20Page
                                                05/29/20     Page
                                                                3 of1032of 145
                                                                           Page Page  ID
                                                                                ID #:200
                                     #:478


    1   and is, a senior vice president, employee and agent of Propagate.
    2       10. On information and belief, at all times relevant hereto, Propagate has been
    3   Healey’s employer.
    4       11. On information and belief, at all times relevant hereto, Healey has acted
    5   within the scope and course of his agency and employment for Propagate.
    6       12. On information and belief, at all times relevant hereto, Propagate has
    7   authorized, endorsed, and supported Healey’s work as an employee and agent of
    8   Propagate.
    9       13. Plaintiffs are unaware of the names and capacities of the Defendants
  10    named herein as Does 1 through 100 and sue such Defendants by their fictitious
  11    names. Plaintiffs will seek leave of court to amend this pleading and set forth the
  12    true names and capacities of such Defendants if and when such information has
  13    been more fully ascertained.
  14                                           Jurisdiction
  15        14. This case arises, in part, under 17 U.S.C. Section 101, et seq. (herein the
  16    “Copyright Claims”), such that jurisdiction to adjudicate this case is exclusively
  17    vested in this Court pursuant to 28 U.S.C. Section 1331 (federal question) and 28
  18    U.S.C. Section 1338(a) (copyright).
  19        15. This case also arises, in part, under the laws of the state of California
  20    (herein the “State Claims”), which State Claims are so related to the Copyright
  21    Claims that they form part of the same case or controversy, such that this Court may
  22    exercise supplemental jurisdiction over the State Claims pursuant to 28 U.S.C.
  23    Section 1367.
  24                                               Venue
  25        16. Defendant Healey resides within the geographical boundaries of the United
  26    States District Court, Central District of California. Hence, this Court is the proper
  27    venue for adjudication of this case.
  28        17. Defendant Propagate is a Delaware limited liability company that is

                                                   2.
                                          AMENDED COMPLAINT
                                                                         EX. 1        PG. 10
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20
                                      31-2Filed
                                             Filed 07/13/20Page
                                                05/29/20     Page
                                                                4 of1132of 145
                                                                           Page Page  ID
                                                                                ID #:201
                                     #:479


    1   licensed to do business in the state of California and that maintains principal offices
    2   at 6381 Hollywood Blvd., Floor 4, Los Angeles, CA 90028, which is within the
    3   geographic boundaries of this Court. As such, this Court is the proper venue for
    4   adjudication of this case.
    5
                                              FIRST CLAIM FOR RELIEF
    6
                               (Copyright Infringement 17 U.S.C. §§ 106, Et Seq.
    7                                  Direct, Contributory and Vicarious)
                               Against Healey, Propagate and Does 1-25, inclusive
    8
                                          Hallock and Healey Create Scare Tactics
    9

  10           18. Working as creative partners and producers, Hallock and Healey wrote,
  11    developed and produced a number of television series. Of these, the most
  12    successful was Scare Tactics. Scare Tactics is an American scripted comedy horror
  13    hidden camera television show that began production in 2002 and ran for five
  14    seasons1 on the SYFY Channel (aka the SciFi Channel) pursuant to a license
  15    agreement between WMTI US and SYFY. The Scare Tactics series was produced
  16    and owned by three companies: WMTI US (Seasons 1, 2, 3, 6 (the 22 “best of”
  17    episodes) and a one-hour Halloween special); WMTI North (Season 4); and TNSCI
  18    (Season 5).
  19           19. Scare Tactics was broadcast in half-hour episodes. Each episode featured
  20    four compact short stories setting forth, among other things: specific action points;
  21    specific dialogue/talking points; specific character mannerisms; specific stage
  22    instructions; specific wardrobe/costumes; specific locations; specific special effects;
  23    the introduction of a carefully selected temporary newcomer (the “Mark”) to the
  24    group of actors who interact with the Mark in a seemingly safe setting per the
  25    instructions of the producers; and the pre-set addition of strange occurrences to the
  26    mix for the purpose of capturing the Mark’s authentic reactions on “hidden
  27    cameras.”
  28
        1
            A “sixth” season is comprised of the “best of” episodes of Scare Tactics.
                                                                    3.
                                                       AMENDED COMPLAINT
                                                                                        EX. 1   PG. 11
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20
                                      31-2Filed
                                             Filed 07/13/20Page
                                                05/29/20     Page
                                                                5 of1232of 145
                                                                           Page Page  ID
                                                                                ID #:202
                                     #:480


    1       20. Over the course of the five seasons, Hallock and Healey produced 93
    2   original episodes of Scare Tactics, consisting of over 372 original separate short
    3   stories, which aired domestically (on SYFY) as well as internationally in over 70
    4   territories2 on six continents (North America, South America, Europe, Africa,
    5   Australia/Oceania and Asia). In addition, Hallock and Healey produced a one-hour
    6   Halloween Special for SYFY as well as a sixth season, which was comprised of the
    7   “best of” episodes of Scare Tactics.
    8       21. Hallock and Healey commenced the creative process for the individual
    9   Scare Tactics short stories by retaining a group of writers, who, under the
  10    supervision of Hallock and Healey, wrote the stories as “works for hire” in a
  11    “collaborative writing room.” The ensuing stories were reviewed and edited by
  12    Hallock and Healey until they were satisfied that the individual stories were
  13    appropriate.
  14        22. Based on the final stories, Hallock and Healey physically produced
  15    individual stories, choosing and casting the characters (including the “Mark”),
  16    selecting individual locations, building specific sets, choosing and adapting props,
  17    hiring actors, rehearsing with the actors and the camera operators so that they knew
  18    their specific lines and the timing thereof, timing the specific “action points” or
  19    “plot points” that the actors were required to achieve, and instructing the actors how
  20    they were expected to interact with the Mark.
  21        23. When the stories were fully developed and the rehearsals were undertaken
  22    to satisfaction, Hallock and Healey filmed each story (sometimes several times with
  23    different Marks), selecting and editing one for eventual airing on television. When
  24
        2
          Scare Tactics entered into a distribution agreement with Rive Gauche, which licensed Scare Tactics episodes
  25    internationally to the following territories: Algeria, Alto Adige, Armenia, Australia, Austria, Azerbaijan, Bahrain,
        Belarus, Belgium, Canada, Capo D’Istria, Caribbean, Central America, Chad, Channel Islands, Denmark, Djibouti,
  26    Dom Toms, Dominican Republic, Egypt, England, English Europe, France, Germany, Greece, Iceland, Indonesia,
        Iran, Iraq, Isle of Man, Israel, Italy, Japan, Jordan, Kazakhstan, Kuwait, Kyrgyzstan, Lebanon, Libya, Liechtenstein,
  27    Luxembourg, Malaysia, Mauritania, Mexico, Monaco, Morocco, Netherlands, New Zealand, Northern Ireland,
        Oman, Papua New Guinea, Philippines, Qatar, Republic of Yemen, Russia, San Marino, Saudi Arabia, Scotland,
  28    Singapore, Somalia, South Korea, Sudan, Syria, Switzerland, Tunisia, Thailand, Turkey, Ukraine, Uzbekistan, United
        Arab Emirates, Wales and Vatican City.
                                                                 4.
                                                    AMENDED COMPLAINT
                                                                                              EX. 1            PG. 12
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20
                                      31-2Filed
                                             Filed 07/13/20Page
                                                05/29/20     Page
                                                                6 of1332of 145
                                                                           Page Page  ID
                                                                                ID #:203
                                     #:481


    1   broadcast as a full half-hour show, individual stories, each approximately 5 minutes
    2   long were “introduced” by a celebrity host who was also provided a script written in
    3   the “writers room.” The entire process, from the initial writing of a story through
    4   the physical production through editing and delivery resulted in what is sometimes
    5   referred to herein as the “Protected Expression.”
    6       24. Each of the final stories in film form that was broadcast was registered
    7   with the United States Copyright Office.
    8       25. Scare Tactics garnered accolades, including being the most watched non-
    9   news, primetime cable program in adults 18-49 and the best ever rating for a series
  10    premiere in SYFY history. It is, therefore, not surprising that Scare Tactics has
  11    been seen in over seventy territories all over the world.
  12                                    Hallock and Healey Have Disputes
  13        26. Despite the overwhelming success of Scare Tactics, in and around 2011,
  14    disputes between Hallock and Healey arose that ultimately resulted in Healey
  15    divesting himself of Scare Tactics, as more particularly described hereinafter.
  16        27. These disputes were settled, first, via a settlement agreement executed in
  17    2012 (the “2012 Agreement”)3 and, second, via a settlement agreement executed in
  18    2016 (the “2016 Agreement”)4. A true and correct copy of the 2016 Agreement is
  19    attached hereto and incorporated herein by reference as Exhibit 1.
  20        28. As a result of the 2016 Agreement, Healey agreed to, and did, “assign and
  21    transfer to HALLOCK all of his direct and indirect rights and interests of any kind
  22    or nature whatsoever in and to SCARE TACTICS.” (See Exhibit 1). This was
  23    accomplished by:
  24                 a. Healey transferring to Hallock any and all possible ownership Healey
  25                     had in WMTI US, which held title in and to various Scare Tactics
  26                     intellectual property;
  27
        3
          The 2012 Agreement contains a provision that arguably renders that agreement “confidential.” The 2012
  28    Agreement will be filed under seal if and when necessary.
        4
          The 2016 Agreement is not “confidential.”
                                                               5.
                                                   AMENDED COMPLAINT
                                                                                            EX. 1           PG. 13
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20
                                      31-2Filed
                                             Filed 07/13/20Page
                                                05/29/20     Page
                                                                7 of1432of 145
                                                                           Page Page  ID
                                                                                ID #:204
                                     #:482


    1                 b. Healey transferring to Hallock and Hallock’s designee any and all
    2                    possible ownership Healey had in WMTI North and TNSCI, which
    3                    held title in and to various Scare Tactics intellectual property; and
    4                 c. To further ensure that Healey was severing every possible claim in
    5                    and to Scare Tactics intellectual property, Healey agreed to, and did,
    6                    transfer to Hallock, personally, all of Healey’s interest in and to
    7                    copyrights, trademarks, brands, trade names, the “series,” previously
    8                    developed movie concepts, and the direct and indirect rights to exploit
    9                    any and all intellectual property relating to Scare Tactics.
  10    (Collectively, the bundle of productions, the brand, the intellectual property and
  11    other ancillary rights, both direct and indirect of any kind regarding Scare Tactics
  12    are sometimes referred to herein as the “Franchise.” )
  13        29. In other words, in accordance with the 2016 Agreement, Healey was to
  14    divest himself completely of all Scare Tactics assets – both tangible and intangible
  15    – and was not to use the assets at all.
  16        30. Plaintiffs are informed and believe, and thereon allege, that
  17    notwithstanding the clear mandate set forth in the 2016 Agreement (that Healey
  18    divest himself of all assets pertaining to Scare Tactics and transfer the same to
  19    Plaintiffs), to this day, Healey has failed to divest himself of the tangible, physical
  20    assets relating to Scare Tactics, and, thus, has failed to transfer the same to
  21    Plaintiffs.
  22        31. Plaintiffs are further informed and believe, and thereon allege, that, to this
  23    day, Healey has retained the tangible, physical assets related to Scare Tactics.
  24        32. Plaintiffs, as 100% owners of the Franchise, are entitled to exploit the
  25    Franchise and reap all of the benefits incident thereto – both pecuniary and non-
  26    pecuniary.
  27        33. As a result of the foregoing, among other transactions, WMTI US holds
  28    exclusive exploitation rights worldwide to Scare Tactics seasons 1 through 3, the
                                                      6.
                                             AMENDED COMPLAINT
                                                                             EX. 1        PG. 14
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20
                                      31-2Filed
                                             Filed 07/13/20Page
                                                05/29/20     Page
                                                                8 of1532of 145
                                                                           Page Page  ID
                                                                                ID #:205
                                     #:483


    1   “best ofs” and the Halloween Special, and, via license from WMTI North and
    2   TNSCI, exclusive worldwide exploitation rights (other than Canada) to seasons 4
    3   and 5.
    4                                   Healey Joins Propagate
    5       34. Shortly after executing the 2016 Agreement, knowing that he had no rights
    6   to exploit the Franchise in any manner whatsoever, Healey joined Propagate as its
    7   vice president.
    8       35. On or about May 11, 2016, Howard Owens (“Owens”), a senior executive
    9   with Propagate was advised that Hallock was the “exclusive owner of the Scare
  10    Tactics franchise,” which included “worldwide format [and] media rights.” (A true
  11    and correct copy of a Facebook messenger exchange between Hallock and Owens,
  12    dated May 11, 2016, which evidences Owens’ express knowledge that Hallock was
  13    the “exclusive owner of the Scare Tactics franchise,” which included “worldwide
  14    format [and] media rights,” is attached hereto and incorporated herein by reference
  15    as Exhibit 2).
  16        36. Healey’s knowledge and background relevant to the Franchise, including
  17    specifically the fact that Healey divested himself of the Franchise (including the
  18    right to remake, sequelize, spinoff or reboot the Franchise in any manner
  19    whatsoever), is and was imputed to Propagate as Healey’s principal per California
  20    Civil Code Section 2332, which states: “As against a principal, both principal and
  21    agent are deemed to have notice of whatever either has notice of, and ought, in good
  22    faith and the exercise of ordinary care and diligence, to communicate to the other.”
  23        37. Likewise, Howard Owens’ knowledge (that he knew Hallock was the
  24    “exclusive owner of the Scare Tactics franchise”) is and was imputed to Propagate
  25    as Owens’ principal per California Civil Code Section 2332.
  26                         Healey and Propagate “Reboot” Scare Tactics
  27        38. Notwithstanding the fact that (1) Healey had actual knowledge that he had
  28    no rights in the Franchise and (2) Propagate had imputed knowledge of the same, on
                                                   7.
                                         AMENDED COMPLAINT
                                                                        EX. 1        PG. 15
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20
                                      31-2Filed
                                             Filed 07/13/20Page
                                                05/29/20     Page
                                                                9 of1632of 145
                                                                           Page Page  ID
                                                                                ID #:206
                                     #:484


    1   information and belief, Healey and Propagate nonetheless commenced, supervised
    2   and completed production and delivery to the online streaming company Netflix of
    3   an allegedly “new” Scare Tactics television series, which Healey and Propagate
    4   named Prank Encounters. The resulting “new” series is sometimes referred to
    5   herein as the “Reboot. ”
    6       39. To date, on information and belief, Healey and Propagate have released
    7   only 8 half-hour episodes in the Reboot, so obviously not all of the Scare Tactics
    8   stories have been copied by Healey and Propagate; however, a number of
    9   specifically identifiable Scare Tactics stories have been copied by Healey and
  10    Propagate in the Reboot.
  11        40. At issue in the Copyright Holder Plaintiffs’ Copyright Claims against
  12    Defendants, and each of them, are the following Scare Tactics copyrights:
  13              a. “Camp Kill” -- “Scare Tactics” episode 101, U.S. Copyright No. PA
  14                 0001912469. Claimant WMTI US.
  15              b. “My Heart Belongs to Misery” aka “Dangerous Obsession” -- “Scare
  16                 Tactics” episode 117, U.S. Copyright No. PA 0001912469. Claimant
  17                 WMTI US.
  18              c. “The Mummy” -- “Scare Tactics” episode 206, U.S. Copyright No.
  19                 PA 0001912453. Claimant WMTI US.
  20              d. “Satan’s Baby” -- Scare Tactics episode 301, U.S. Copyright No. PA
  21                 0001664256. Claimant WMTI US.
  22              e. “Phantom Power” -- Scare Tactics episode 305, U.S. Copyright No.
  23                 PA 0001664256. Claimant WMTI US.
  24              f. “It’s My Party” – Scare Tactics episode 401, U.S. Copyright No. PA
  25                 0001817857. Claimant WMTI North.
  26              g. “Road Kill” -- “Scare Tactics” episode 405, U.S. Copyright No. PA
  27                 0001817863. Claimant WMTI NORTH.
  28              h. “Send In the Clowns” -- “Scare Tactics” episode 509, U.S. Copyright
                                                  8.
                                         AMENDED COMPLAINT
                                                                       EX. 1        PG. 16
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    1732
                                                               10 of of 145
                                                                         PagePage  ID
                                                                              ID #:207
                                      #:485


    1                 No. PA 0001831682. Claimant TNSCI.
    2       41. Defendants’ works that infringed upon the Copyright Holder Plaintiffs’
    3   copyrights in the above-referenced stories and misappropriated other intellectual
    4   property rights belonging to the Copyright Holder Plaintiffs include the following
    5   stories:
    6              a. “End of the Road”;
    7              b. “Face Fears”;
    8              c. “Urgent Scare”;
    9              d. “Camp Scarecrow”;
   10              e. “Storage War of the Worlds”;
   11              f. “Fright At the Museum”; and
   12              g. “Split Party”.
   13       42. Specifically, Defendants’ Reboot infringes upon the Copyright Holder
   14   Plaintiffs’ copyright in specific Scare Tactics stories, as follows:
   15              a. Defendants’ story “End of the Road” infringes on the Copyright
   16                 Holder Plaintiffs’ copyright in “Road Kill,” as is evidenced, in part,
   17                 by:
   18                       i. the written story for “Road Kill” (Exhibit 3);
   19                    ii. the final “Road Kill” story seen on television, representing the
   20                         Copyright Holder Plaintiffs’ protected expression (Exhibit 4);
   21                         and
   22                   iii. the final “End of the Road” story seen on Netflix (Exhibit 5).
   23              b. Defendants’ story “Face Fears” infringes on the Copyright Holder
   24                 Plaintiffs’ copyright in “My Heart Belongs to Misery” aka
   25                 “Dangerous Obsession,” as is evidenced, in part, by:
   26                       i. the written story for “My Heart Belongs to Misery” aka
   27                         “Dangerous Obsession” (Exhibit 6); and
   28                    ii. the final “My Heart Belongs to Misery” aka “Dangerous

                                                     9.
                                            AMENDED COMPLAINT
                                                                          EX. 1      PG. 17
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    1832
                                                               11 of of 145
                                                                         PagePage  ID
                                                                              ID #:208
                                      #:486


    1                       Obsession” story seen on television, representing the Copyright
    2                       Holder Plaintiffs’ protected expression (Exhibit 7); and
    3                 iii. the final “Face Fears” story seen on Netflix (Exhibit 8).
    4            c. Defendants’ story “Urgent Scare” infringes on the Copyright Holder
    5               Plaintiffs’ copyright in “Satan’s Baby,” as is evidenced, in part, by:
    6                     i. the written story for “Satan’s Baby” (Exhibit 9);
    7                  ii. the final story for “Satan’s Baby” seen on television,
    8                       representing the Copyright Holder Plaintiffs’ protected
    9                       expression (Exhibit 10); and
   10                 iii. the final “Urgent Scare” story seen on Netflix (Exhibit 11).
   11            d. Defendants’ story “Camp Scarecrow” infringes on the Copyright
   12               Holder Plaintiffs’ copyright in “Camp Kill,” as is evidenced, in part,
   13               by:
   14                     i. the written story for “Camp Kill” (Exhibit 12);
   15                  ii. the final story for “Camp Kill,” as seen on television,
   16                       representing the Copyright Holder Plaintiffs’ protected
   17                       expression (Exhibit 13); and
   18                 iii. the final “Camp Scarecrow” story seen on Netflix (Exhibit 14).
   19            e. Defendants’ story “Storage War of the Worlds” infringes on the
   20               Copyright Holder Plaintiffs’ copyright in “Phantom Power,” as is
   21               evidenced, in part, by:
   22                     i. the written story for “Phantom Power” (Exhibit 15);
   23                  ii. the final story for “Phantom Power,” as seen on television,
   24                       representing the Copyright Holder Plaintiffs’ protected
   25                       expression (Exhibit 16); and
   26                 iii. the final “Storage War of the Worlds” story seen on Netflix
   27                       (Exhibit 17).
   28            f. Defendants’ story “Fright at the Museum” infringes on the Copyright
                                                  10.
                                         AMENDED COMPLAINT
                                                                        EX. 1         PG. 18
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    1932
                                                               12 of of 145
                                                                         PagePage  ID
                                                                              ID #:209
                                      #:487


    1                 Holder Plaintiffs’ copyright in “The Mummy,” as is evidenced, in
    2                 part, by:
    3                    i. the written story for “The Mummy” (Exhibit 18);
    4                    ii. the final story for “The Mummy,” as seen on television,
    5                       representing the Copyright Holder Plaintiffs’ protected
    6                       expression (Exhibit 19); and
    7                   iii. the final “Fright at the Museum” story seen on Netflix (Exhibit
    8                       20).
    9             g. Defendants’ story “Split Party” infringes on the Copyright Holder
   10                 Plaintiffs’ copyright in “It’s My Party” and “Send in the Clowns,” as
   11                 is evidenced, in part, by:
   12                    i. the written stories for “It’s My Party” and “Send in the Clowns”
   13                       (Exhibits 21 and 22);
   14                    ii. the final stories for “It’s My Party” and “Send in the Clowns,”
   15                       as seen on television, representing the Copyright Holder
   16                       Plaintiffs’ protected expression (Exhibits 23 and 24); and
   17                   iii. the final “Split Party” story seen on Netflix (Exhibit 25).
   18       43. For purposes of illustration, the Copyright Holder Plaintiffs have selected a
   19   typically unique Scare Tactics story named “Wood You Chip Up This Body.” This
   20   story is not part of the instant claim but demonstrates the Copyright Holder
   21   Plaintiffs’ protected expression. Materials submitted include:
   22             a. the “written story” (Exhibit 26);
   23             b. the “host script” (Exhibit 27); and
   24             c. an actual copy of the story, i.e. the Copyright Holder Plaintiffs’
   25                 protected expression that was eventually filmed and released on
   26                 television (Exhibit 28).
   27   Combined, these exhibits show that the resulting final story that was broadcast was
   28   an actual rendering of ideas in the form of protectable expression of articulable
                                                   11.
                                          AMENDED COMPLAINT
                                                                         EX. 1         PG. 19
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2032
                                                               13 of of 145
                                                                         PagePage  ID
                                                                              ID #:210
                                      #:488


    1   concrete elements reflecting a particularized expression of the underlying concept.
    2       44. The Defendants’ stories identified above copy the protectable expression in
    3   the Copyright Holder Plaintiffs’ original stories by, among other things, using,
    4   without permission or license, the actual concrete elements that make up the total
    5   sequence of events, the relationships among the major characters, and the settings
    6   and mood. In other words, there is a high degree of similarity of plot, sequencing,
    7   characters, setting, and mood in the Copyright Holder Plaintiffs’ original work and
    8   Defendants’ work.
    9                 a. Both the Copyright Holder Plaintiffs’ works and Defendants’ works
   10                     are essentially “short stories” (as opposed to full-length works such as
   11                     feature films) concerned with a single effect conveyed in a few
   12                     significant scenes. In these short stories, just as with some of the best
   13                     short stories of all time (e.g., “The Gift of the Magi,” “To Build a
   14                     Fire,” and “A Dark Brown Dog”), economy is stressed5: the plot is not
   15                     quite as complex and characters are not quite as fully developed.
   16                     While these stories are “compressed,” a similarity comparison of the
   17                     concrete expression of ideas of two short stories demonstrates
   18                     Defendants’ copying of concrete articulable elements, including plot,
   19                     theme, dialogue, mood, setting, and characters.
   20                 b. “Scènes à faire” is not applicable to the Copyright Holder Plaintiffs’
   21                     stories. Scènes à faire suggests that some elements of a work might
   22                     be mandated or customary because they flow from a particular
   23                     environment or literary convention.6 Akin to “scènes à faire,” is the
   24                     concept of the story “arc,” or the chronological construction of plot.
   25
        5
          Plaintiffs use these American short stories to illustrate a point, not to suggest that Plaintiffs’ works, or Defendants’
   26   works for that matter, are in the same critically-acclaimed league as these American literary classics.
        6
            For example, if a couple is having dinner at an Italian restaurant, it follows that the scene will have checkered
   27   tablecloths, red glass candles, a waiter with a moustache who speaks with an accent, a solicitous owner, red wine,
        breadsticks, pizza, a noisy kitchen, etc., and these things could be considered “typical” or “stock” and consumed by
   28   “scènes à faire.” But the “Italian restaurant scènes à faire” would clearly not apply to Michael Corleone returning
        from the bathroom, gun in hand, to murder Sollozzo and McCluskey.
                                                                    12.
                                                       AMENDED COMPLAINT
                                                                                                   EX. 1             PG. 20
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2132
                                                               14 of of 145
                                                                         PagePage  ID
                                                                              ID #:211
                                      #:489


    1               The “arc of a story” is made up of its beginning, middle, and end. A
    2               “story plot” is comprised of individual events, while “arc” is the
    3               sequence of those events. Stories in the “Horror/Scary” genre (such
    4               as Plaintiffs’ and Defendants’) normally have a distinct yet simple
    5               story arc: against increasingly impossible odds, a person (protagonist)
    6               faces an evil force (villain).” Because the genre regularly presents
    7               this type of arc, it is easy for a copier to claim that everything in the
    8               genre is consumed by “scènes à faire” and, therefore, nothing is
    9               “original” fair game for plagerizing. But this conclusion defies
   10               common experience and denies the individual and collective creative
   11               choices of the storyteller, which, once again, include the above-
   12               referenced literary elements (character (traits), setting, sequence,
   13               mood, etc.).
   14            c. While the the Copyright Holder Plaintiffs’ and Defendants’ stories fall
   15               within the “horror/scary” genre and indeed present the same “story
   16               arc,” for each of the subject 7 stories, the Scare Tactics creators
   17               approached matters in a distinct manner, creating a novel plot and
   18               populating the plot with, among other things, a specific creative
   19               sequencing, characters,setting, and mood. And, Plaintiffs had to be
   20               judicious in their choices as they had to accomplish the “scare” within
   21               the 4-5 minute timeframe. Defendants, armed with four times the
   22               amount of time than Plaintiffs to accomplish the “scare,” failed to
   23               similarly approach matters in a distinct manner, creating a novel plot
   24               and populating the plot with, among other things, a specific creative
   25               sequencing, characters,setting, and mood. Instead, Defendants merely
   26               copied the Copyright Holder Plaitnffs’ works in a virtually identical
   27               manner, making their works substantially similar to Plaintiffs’ original
   28               works.
                                                  13.
                                        AMENDED COMPLAINT
                                                                         EX. 1        PG. 21
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2232
                                                               15 of of 145
                                                                         PagePage  ID
                                                                              ID #:212
                                      #:490


    1                d. Because the Copyright Holder Plaintiffs’ final creation is not a
    2                     “script” but rather a completed video of each story, the Copyright
    3                     Holder Plaintiffs allege that a comparison, for similarity purposes,
    4                     should, by all rights, be based on a review and comparison of the final
    5                     stories themselves.
    6                e. The Copyright Holder Plaintiffs further allege that such a review and
    7                     comparison reveals that, with respect to the Copyright Holder
    8                     Plaintiffs’ works, each of Defendants’ 7 episodes contains: the same
    9                     plot; the same characters; the same sequencing; the same setting (and
   10                     time of day); and even the same “scary mechanism.” In addition to
   11                     the foregoing substantial similarities, there is even the blatant
   12                     similarity of utilizing the series host as a “surprise guest.”7
   13                f. The Copyright Holder Plaintiffs further allege that Defendants’
   14                     copying, as alleged above, was intentional and not coincidental, i.e.,
   15                     Defendants engaged in outright copying of a massive amount of
   16                     intellectual property that was owned by the Copyright Holder
   17                     Plaintiffs as well as Hallock individually. Defendants did so not by
   18                     cherry-picking a few of Plaintiffs’ original stories, but by copying,
   19                     without authorization or license, the entire Scare Tactics Franchise
   20                     and simply changing the name to “Prank Encounters.”
   21                g. Although the Copyright Holder Plaintiffs allege that the most
   22                     appropriate “comparison” between their original works and
   23                     Defendants’ works is in the video versions themselves (supplied as
   24                     Exhibits to this Amended Complaint), the Copyright Holder Plaintiffs
   25                     have taken the additional step of evaluating and comparing each of
   26                     their proffered individual stories to those of Defendants’ stories. The
   27
        7
          In one story involving a “birthday party,” the Copyright Holder Plaintiffs featured the “Scare Tactics” series host as
   28   a “surprise guest” at the birthday party, which the Defendants unabashedly copy (i.e., Defendants’ series host is also
        a “surprise guest” at a birthday party).
                                                                  14.
                                                      AMENDED COMPLAINT
                                                                                                 EX. 1            PG. 22
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2332
                                                               16 of of 145
                                                                         PagePage  ID
                                                                              ID #:213
                                      #:491


    1               comparisons are attached to this Amended Complaint as Schedules I
    2               through VII. In each individual schedule, the Copyright Holder
    3               Plaintiffs set out the substantial similarities of articulable elements
    4               (often virtually identical) appearing in both the Copyright Holder
    5               Plaintiffs’ original works and Defendants’ copies. In the Schedules,
    6               the Copyright Holder Plaintiffs also support and demonstrate: the
    7               highly creative aspect of their work through use of unusual, not
    8               commonplace choices made when bringing their various short stories
    9               to life; how the Copyright Holder Plaintiffs’ specific decisions
   10               regarding plot, characters, sequencing, settings and mood could have
   11               been approached differently; and how Defendants’ chose to copy,
   12               without authorization, the Copyright Holder Plaintiffs’ unique creative
   13               decisions and expressions.
   14                   i. Schedule I provides a detailed analysis of the substantial
   15                      similarities between the Copyright Holder Plaintiffs’ original
   16                      work, “Dangerous Obsession,” and Defendants’ copy, “Face
   17                      Fears.”
   18                  ii. Schedule II provides a detailed analysis of the substantial
   19                      similarities between the Copyright Holder Plaintiffs’ original
   20                      work, “Phantom Power,” and Defendants’ copy, “Storage War
   21                      Of the Worlds.”
   22                 iii. Schedule III provides a detailed analysis of the substantial
   23                      similarities between the Copyright Holder Plaintiffs’ original
   24                      work, “Road Kill,” and Defendants’ copy, “End of the Road.”
   25                  iv. Schedule IV provides a detailed analysis of the substantial
   26                      similarities between the Copyright Holder Plaintiffs’ original
   27                      work, “Satan’s Baby,” and Defendants’ copy, “Urgent Scare.”
   28                  v. Schedule V provides a detailed analysis of the substantial
                                                 15.
                                        AMENDED COMPLAINT
                                                                        EX. 1        PG. 23
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2432
                                                               17 of of 145
                                                                         PagePage  ID
                                                                              ID #:214
                                      #:492


    1                             similarities between the Copyright Holder Plaintiffs’ original
    2                             work, “Send In the Clowns” and “It’s My Party” and
    3                             Defendants’ copy, “Split Party.”
    4                       vi. Schedule VI provides a detailed analysis of the substantial
    5                             similarities between the Copyright Holder Plaintiffs’ original
    6                             work, “Camp Kill,” and Defendants’ copy, “Camp Scarecrow.”
    7                      vii. Schedule VII provides a detailed analysis of the substantial
    8                             similarities between the Copyright Holder Plaintiffs’ original
    9                             work, “The Mummy,” and Defendants’ copy, “Fright at the
   10                             Museum.”
   11       45. The specific instances of copying, alleged above, illustrate not only
   12   Healey’s blatant poaching of the Copyright Holder Plaintiffs’ copyrights in the
   13   subject specific Scare Tactics stories but also Propagate’s flagrant ratification
   14   thereof. Moreover, the cited instances evidence Healey’s utter disregard of his
   15   contractual obligations to Hallock pursuant to the 2016 Agreement.
   16       46. The Copyright Holder Plaintiffs spent countless number of hours and an
   17   estimated Forty Million Dollars ($40,000,000) to develop, produce and deliver the
   18   Scare Tactics episodes. Development, production and delivery of content is
   19   expensive,8 and by infringing upon the Copyright Holder Plaintiffs’ copyrights in
   20   specific Scare Tactics stories, as herein alleged, Defendants have effectively
   21   destroyed the Copyright Holder Plaintiffs’ ability to realize the full extent of returns
   22   on their significant financial investment.
   23       47. The Copyright Holder Plaintiffs, are informed and believe, and thereon
   24
        8
         Bill Carter, The Laughter Is Fading in Sitcom Land: Reality Shows, Costs and Innovative Comedy Threaten a TV
   25   Staple, N.Y. TIMES, May 24, 2004, at E1 (noting that scripted shows cost between $850,000 and $1.2 million on
        average to produce); see also MITTELL, supra note 56, at 91; Ted Magder, Television 2.0: The Business of American
   26   Television in Transition, in REALITY TV: REMAKING TELEVISION CULTURE 141, 147 (Susan Murray &
        Laurie Ouellette eds., 2d ed. 2009). The show Shark Tank cost about $750,000 to produce, which is considered cheap
   27   given its ratings. Bill Carter, Reality TV, Shaking Off Recession, Takes Entrepreneurial Turn, N.Y. TIMES, Mar. 28,
        2011, at B1. The Voice, however, cost $2.3 million to produce. Kim Masters & Lacey Rose, The Miracle of The
   28   Voice, HOLLYWOOD REP. (June 24, 2011), available at http://www.hollywoodreporter.com/news/miracle-voice-
        202039.
                                                               16.
                                                    AMENDED COMPLAINT
                                                                                             EX. 1           PG. 24
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2532
                                                               18 of of 145
                                                                         PagePage  ID
                                                                              ID #:215
                                      #:493


    1   allege, that in order to accomplish the unauthorized Reboot of the Franchise, Healey
    2   and Propagate used Scare Tactics personnel, including:
    3             a. Scare Tactics writers, including Doug Perkins, David Storrs and
    4                 Kevin Healey;
    5             b. Scare Tactics actors, including David Storrs, Sven Holmberg and
    6                 Gabriel Pimentel;
    7             c. Scare Tactics technical supervisor Steve Canas;
    8             d. Scare Tactics producers, including Hilary Frimond, Doug Perkins,
    9                 David Storrs, and, of course, Healey;
   10             e. Scare Tactics production designer Joe Warson and construction
   11                 manager Brad Franks;
   12             f. Scare Tactics talent casting director Suzanne Broderick; and, of
   13                 course,
   14             g. Scare Tactics former creative partner and executive producer, Healey,
   15                 who, on information and belief, directed the “writers’ room” for
   16                 Propagate’s Prank Encounters, for which Healey has screen credit,
   17                 and directed the actors.
   18        48. Attached hereto for inclusive purposes as Exhibit 33 (submitted in
   19   electronic media as a flash drive and incorporated herein by reference) is what
   20   Plaintiffs believe to be a full set of each “Scare Tactics” Episode in which a copied
   21   “Scare Tactics” short story appears (not just individual short stories). Plaintiffs
   22   provide the “start time” for each subject “short story” in each “Episode”, which is
   23   designated by a time code (i.e. Copyright Plaintiffs’ story “Road Kill” is found at
   24   ST Episode 405 at 5:06). Also included (directly following the applicable “Scare
   25   Tactics” episode in the submitted electronic media) is the entire episode of
   26   Defendants’ corresponding episode (i.e. S1E2 “End of the Road”).
   27

   28                               The Public Decries the Reboot
                                                   17.
                                          AMENDED COMPLAINT
                                                                          EX. 1        PG. 25
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2632
                                                               19 of of 145
                                                                         PagePage  ID
                                                                              ID #:216
                                      #:494


    1       49. The Reboot started streaming in the United States on Netflix on or about
    2   October 25, 2019. Almost immediately, it was clear that Propagate and Healey’s
    3   attempt to reboot the Franchise by “changing the name” fooled no one.
    4       50. Given Healey’s in-depth, firsthand familiarity with the Franchise, it is no
    5   surprise that viewers, as well as reviewers, recognized Prank Encounters as nothing
    6   more than a “knock off” or “re-boot” of the Franchise.
    7       51. But, from the start, Propagate/Healey’s clear intent was to leverage the
    8   popularity of the Franchise by producing content (albeit under a different name)
    9   that was and is so substantially similar to the Franchise that it had the effect of not
   10   only attracting the same Scare Tactics audience but also confusing the audience as
   11   to the origins of the Reboot. In making the Reboot, Propagate and Healey
   12   deliberately damaged the Franchise, thereby depriving not only the Copyright
   13   Holder Plaintiffs of the rights and benefits to which they were and are entitled under
   14   the Copyright Act but also Hallock of the rights and benefits to which he was and is
   15   entitled under the 2016 Agreement.
   16       52. On information and belief, in furtherance of this intent and strategy,
   17   Defendants “went public,” to wit:
   18          a. The “host” of Prank Encounters, Gaten Matarazzo, stated on national
   19              network television that when he was initially approached to “host” Prank
   20              Encounters, he was told that the intent was to “make a show like Scare
   21              Tactics that hadn’t been on the air in a while”; and,
   22          b. Healey personally posted on social media that, in 2019, he had been
   23              “working hard” and was “almost done” with “a show that will thrill fans
   24              of #scaretactics”; and
   25          c. Healey also touted that he had created Scare Tactics and that “[Prank
   26              Encounters] takes [Scare Tactics] to another level.”
   27   True and correct copies of Healey’s comments are attached hereto and
   28   incorporated herein by reference as Exhibit 29.
                                                    18.
                                            AMENDED COMPLAINT
                                                                           EX. 1       PG. 26
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2732
                                                               20 of of 145
                                                                         PagePage  ID
                                                                              ID #:217
                                      #:495


    1       53. Indeed, the public immediately took to social media to deride the Reboot,
    2   commenting, as follows:
    3             a. How about "Taking the entire concept of SCARE TACTICS..." ???;
    4             b. “What in the “Scare Tactics” (sic) rip off is going on” (dated October
    5                15, 2019);
    6             c. “Basically Scare Tactics 2.0”;
    7             d. “Sounds like that show scare tactics”;
    8             e. “Puts you in the mind of Scare Tactics … ”;
    9             f. “You should check out Prank Encounters .. It’s like Scare Tactics on
   10                steroids,” and, in response, “Nah, they basically just stole this exact
   11                episode”;
   12             g. “This is exactly like Scare Tactics”;
   13             h. “This is just an off brand version of Scare Tactics”;
   14             i. “Their (i.e. Scare Tactics) new episodes are under the name Prank
   15                Encounters on Netflix which recently came out”;
   16             j. “Isn’t this called SCARE TACTICS or wait PUNK’D? Where have
   17                all the original ideas gone…”;
   18             k. Replying to a comment of a “HUGE fan of Scare Tactics, “Said the
   19                same thing they even have one of the same scare actor in it”;
   20             l. “Prank Encounters reminds me of how awesome show Scare Tactics
   21                was back in the day”; and
   22             m. “Scare Tactics vibes. #PrankEncounters.”
   23   (Collectively, the above-referenced comments are attached hereto and incorporated
   24   herein by reference as Exhibit 30).
   25       54.   In addition to the general public, critics provided reportage, as follows:
   26             a. IMDb wrote: “Very similar to the show “Scare Tactics” that was on
   27                Sci-Fi, except in that show people were set up by someone they knew
   28                and with “Prank Encounters” the targets don’t know each other
                                                  19.
                                         AMENDED COMPLAINT
                                                                         EX. 1       PG. 27
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2832
                                                               21 of of 145
                                                                         PagePage  ID
                                                                              ID #:218
                                      #:496


    1                (emphasis added);
    2             b. Jacqueline Gualtieri of Distractify.com wrote: “The [ ] complaint that
    3                has come out so far about the [Prank Encounters] series is that it
    4                sounds incredibly similar to Scare Tactics, which was on Syfy and
    5                Chiller from 2003 to 2013. On Scare Tactics, regular people
    6                encountered monsters and supernatural creatures in creepy pranks on
    7                a hidden camera show, which sounds remarkably similar to Prank
    8                Encounters (emphasis added);
    9             c. Andy Denhart of Reality Blurred wrote: “Netflix’s attempt to create
   10                its own Scare Tactics is mostly embarrassing … ”.
   11             d. For Film Daily, Bec Heim wrote: Scare Tactics (2003 – 2013) aired
   12                on Syfy for five seasons and over 100 episodes. The show, hosted in
   13                its last three seasons by Tracy Morgan, sends friends and family (“the
   14                accomplice”) of the mark (“the victim”) on a one-off job … The basic
   15                concept is identical to Prank Encounters. The differences: just one
   16                victim; family and friends nominate the victim; and each 30-minute
   17                episode usually has multiple scenarios. Prank Encounters has two
   18                victims, no nominations are mentioned, and just one scenario per
   19                episode. Either way, both Scare Tactics and Prank Encounters lure
   20                victims with a fake job and intend to scare them.”
   21             e. For Netflixlife.com, Courtney Mroch writes in reviewing Prank
   22                Encounters: “Prank Encounters is very similar to [Scare Tactics].”
   23   (Collectively, the reportage referenced immediately above are attached hereto and
   24   incorporated herein by reference as Exhibit 31).
   25       55. In November 2019, Hallock viewed 8 episodes of Prank Encounters for
   26   the first time. Unlike the general viewers who saw Scare Tactics and Prank
   27   Encounters as perhaps “very similar,” due to: (a) Hallock’s familiarity with the
   28   entire Scare Tactics portfolio, (b) Hallock’s knowledge of Healey’s involvement in
                                                  20.
                                         AMENDED COMPLAINT
                                                                       EX. 1        PG. 28
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    2932
                                                               22 of of 145
                                                                         PagePage  ID
                                                                              ID #:219
                                      #:497


    1   both Scare Tactics and Prank Encounters, and (c) the specifics of the 2016
    2   Agreement, Hallock concluded that by producing and releasing Prank Encounters
    3   as a “reboot” of the Franchise, Healey had not only directly, knowingly and
    4   willfully deprived Hallock of the benefits of the 2016 Agreement, but also directly,
    5   knowingly and willfully infringed upon the Copyright Holder Plaintiffs’ copyrights
    6   in specific Scare Tactics stories.
    7       56. The Copyright Holder Plaintiffs are informed and believe, and thereon
    8   allege, that Healey knew or should have known that the Reboot infringed, and
    9   continues to infringe, upon the Copyright Holder Plaintiffs’ copyrights in specific
   10   Scare Tactics stories.
   11       57. Plaintiffs are informed and believe, and thereon allege, that Healey’s
   12   conduct in creating, developing, producing and releasing the Reboot amounts not
   13   only to an effective “taking” by Healey of the very Franchise that he had agreed,
   14   contractually, to divest himself of and transfer to Plaintiffs, thereby depriving them
   15   of the benefits of their bargain under the 2016 Agreement, but also a taking of the
   16   protections imbued to them under the Copyright Act.
   17       58. The Copyright Holder Plaintiffs are informed and believe, and thereon
   18   allege, that by producing the Reboot when it knew or should have known that doing
   19   so infringed upon the Copyright Holder Plaintiffs’ copyrights in specific Scare
   20   Tactics stories, Propagate, too, directly infringed upon the Copyright Holder
   21   Plaintiffs’ copyrights in specific Scare Tactics stories.
   22       59. The Copyright Holder Plaintiffs are further informed and believe, and
   23   thereon allege, that Propagate, perhaps not a stranger to knocking off content,9 also
   24   contributorily infringed upon the Copyright Holder Plaintiffs’ copyrights in specific
   25   Scare Tactics stories, as evidenced by the following:
   26                a. Propagate supervised and/or had the ability to supervise Healey;
   27

   28   9
          Hallock is informed and believes, and thereon alleges, that Propagate was accused of having knocked off Shark
        Tank when it produced Planet of the Apps.
                                                                21.
                                                    AMENDED COMPLAINT
                                                                                             EX. 1            PG. 29
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3032
                                                               23 of of 145
                                                                         PagePage  ID
                                                                              ID #:220
                                      #:498


    1                b. Propagate, as Healey’s principal, knew or should have known that the
    2                     Franchise belonged to the Copyright Holder Plaintiffs;
    3                c. Propagate knew or should have known that Healey and Hallock had
    4                     entered into the 2016 Agreement, which resulted in Healey having
    5                     been divested of all right, title and interest in and to the Franchise;
    6                d. Propagate knew or should have known that the Reboot infringed upon
    7                     the Copyright Holder Plaintiffs’ copyrights in specific Scare Tactics
    8                     stories;
    9                e. Propagate facilitated the production of the Reboot by financing it;
   10                f. Propagate facilitated the release of the Reboot by entering into
   11                     distribution agreement(s) related thereto; and
   12                g. Propagate knew or should have known that Healey was contractually
   13                     barred from pursing any Scare Tactics creative endeavor after ceding
   14                     the Franchise to the Copyright Holder Plaintiffs.
   15        60.      The Copyright Holder Plaintiffs are further informed and believe, and
   16   thereon allege, that the foregoing conduct by Propagate caused, allowed, induced
   17   and encouraged Healey to infringe upon the Copyright Holder Plaintiffs’ copyrights
   18   in specific Scare Tactics stories and that such contributed in a significant way to
   19   Healey’s infringement of the Copyright Holder Plaintiffs’ copyrights in specific
   20   Scare Tactics stories.
   21        61.      The Copyright Holder Plaintiffs are further informed and believe, and
   22   thereon allege, that Propagate failed, and continues to fail, to take steps to prevent
   23   and/or limit Healey’s infringement of the Copyright Holder Plaintiffs’ copyrights in
   24   specific Scare Tactic stories.10
   25        62.      The Copyright Holder Plaintiffs are further informed and believe, and
   26   thereon allege, that Propagate reaped a direct financial interest as a result of
   27

   28   10
          In December 2019, Plaintiff’s counsel sent Defendants a letter regarding the destruction of electronically stored
        information and advised them that suit was imminent.
                                                                 22.
                                                     AMENDED COMPLAINT
                                                                                                EX. 1            PG. 30
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3132
                                                               24 of of 145
                                                                         PagePage  ID
                                                                              ID #:221
                                      #:499


    1   Healey’s infringement of the Copyright Holder Plaintiffs’ copyrights in specific
    2   Scare Tactic stories.
    3       63.       The Copyright Holder Plaintiffs are further informed and believe, and
    4   thereon allege, that, in addition to reaping pecuniary benefits, Propagate also reaped
    5   non-pecuniary benefits from Healey’s infringement of the Copyright Holder
    6   Plaintiffs’ copyrights in specific Scare Tactic stories.
    7       64.       On information and belief, and as set forth above, Prank Encounters
    8   started streaming over Netflix in late October 2019 in the United States. However,
    9   again on information and belief, Netflix has the capacity to stream in over 190
   10   countries, and has already streamed, or will be streaming, Prank Encounters to
   11   viewers in a majority of these territories.
   12       65.       Through the Reboot, Defendants have produced, reproduced, prepared
   13   copies and derivative works based upon, distributed, and publicly displayed the
   14   Copyright Holder Plaintiffs’ copyrighted works without their consent. In so doing,
   15   Defendants have violated the Copyright Holder Plaintiffs’ exclusive rights under 17
   16   U.S.C. §§ 106 and 501.
   17       66.       Through the Reboot, Defendants have deprived the Copyright Holder
   18   Plaintiffs of the benefits of full exploitation11 of the Franchise.
   19       67.       Defendants' infringements have been undertaken knowingly and with
   20   intent to financially gain from the Copyright Holder Plaintiffs’ protected
   21   copyrighted work.
   22       68.       Even though Propagate knew that the Copyright Holder Plaintiffs held
   23   exclusive rights in and to the Franchise, including, among other things, the
   24   copyrighted works and the format, Propagate nonetheless failed to exercise its right
   25   and ability to supervise persons within its control, including but not limited to
   26   Healey, so as to prevent the subject infringement, and Propagate did so with intent
   27
        11
           Full exploitation includes global licensing of TV formats, which is a multi-billion dollar business. According to
   28   one industry report, “the production volume generated by traded TV formats was €9.3 billion ($10.3 billion USD) for
        the years 2006-2008, with 445 original formats traded among fourteen countries.” Format Recognition & Prot. Ass'n.
                                                                23.
                                                    AMENDED COMPLAINT
                                                                                              EX. 1           PG. 31
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3232
                                                               25 of of 145
                                                                         PagePage  ID
                                                                              ID #:222
                                      #:500


    1   to further its financial interest.
    2       69.     Accordingly, Defendants have directly, contributorily and vicariously
    3   infringed upon the Copyright Holder Plaintiffs’ copyrights in specific Scare Tactics
    4   stories.
    5       70.     Because of Defendants’ willfulness and recklessness in infringing on the
    6   Copyright Holder Plaintiffs’ copyrights in specific Scare Tactics stories, the
    7   Copyright Holder Plaintiffs are entitled to their actual damages as well as
    8   Defendants’ attributable profits in an amount to be proven at trial. Further, the
    9   Copyright Holder Plaintiffs are entitled to all other relief allowed under the
   10   Copyright Act.
   11       71.     Defendants’ infringement has caused, and will continue to cause,
   12   irreparable harm to the Copyright Holder Plaintiffs, for which the Copyright Holder
   13   Plaintiffs have no adequate remedy at law. Unless Defendants’ conduct is
   14   restrained, harm will continue to occur into the future, such that the Copyright
   15   Holder Plaintiffs are entitled, upon further application, to issuance of preliminary
   16   and permanent injunctive relief.
   17                              SECOND CLAIM FOR RELIEF
   18              (Breach Of Implied Covenant Of Good Faith And Fair Dealing)
   19                   Against Propagate, Healey And Does 26-50, inclusive
   20       72. Plaintiffs repeat and incorporate by reference the allegations in paragraphs
   21   1 through 69 above, as if fully set forth herein.
   22       73.    Plaintiffs are informed and believe, and thereon allege, that, as alleged
   23   hereinabove, in 2016, pursuant to the 2016 Agreement, Healey ceded to Hallock
   24   and the Copyright Holder Plaintiffs (WMTI US, WMTI North and TNSCI) any and
   25   all right, title and interest Healey had in and to the Franchise.
   26       74.    Plaintiffs are informed and believe, and thereon allege, that Healey also
   27   ceded his interests in and to WMTI US to Hallock and his interests in WMTI North
   28   and TNSCI to Hallock and Hallock’s designee.
                                                    24.
                                             AMENDED COMPLAINT
                                                                            EX. 1        PG. 32
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3332
                                                               26 of of 145
                                                                         PagePage  ID
                                                                              ID #:223
                                      #:501


    1       75. Among others, benefits conveyed under the 2016 Agreement included all
    2   forms of direct and indirect rights to exploit the Franchise through reboots, spinoffs,
    3   sequels, prequels and any other form of derivative use.
    4       76. By rebooting Scare Tactics and then choosing to call the Reboot by a
    5   different name (Prank Encounters), Healey and Propagate deprived Plaintiffs of not
    6   some, but all, of the benefits conveyed to Plaintiffs by the 2016 Agreement. This
    7   includes not only the copyright infringements, alleged above, but also use of any
    8   “unprotected elements,” including without limitation the format of Scare Tactics
    9   and exploitation of the Franchise by Healey and Propagate that, as Gaten Matarazzo
   10   put it, was to be “like Scare Tactics.”
   11       77. Plaintiffs are informed and believe, and thereon allege, that Propagate
   12   knew or should have known that the Reboot infringed upon the Copyright Holder
   13   Plaintiffs’ copyrights in specific Scare Tactics stories and other rights to exploit the
   14   Franchise held by Plaintiffs, resulting in a breach of the 2016 Agreement, which
   15   only allowed Healey to pursue “other” (as opposed to same, related or similar) (i.e.,
   16   “non-Scare Tactics”) scary, paranormal-themed or hidden camera shows – certainly
   17   not a Reboot of Scare Tactics under a different name.
   18       78.   As with every contract, included in the 2016 Agreement was an implied
   19   promise of good faith and fair dealing. The implied promise ensured that Healey,
   20   and by imputation, Propagate, would refrain from conduct that would deprive
   21   Plaintiffs of the right to receive all of the benefits conveyed under the 2016
   22   Agreement.
   23       79. Propagate knew or should have known that the 2016 Agreement contained
   24   an implied covenant of good faith and fair dealing and that, by allowing Healey to
   25   make the Reboot, Healey would be in breach of the implied covenant of good faith
   26   and fair dealing implicit in the 2016 Agreement.
   27       80. As a result of the above alleged breach, Plaintiffs sustained consequential
   28   and special damages in an amount to be proven at trial.
                                                   25.
                                          AMENDED COMPLAINT
                                                                          EX. 1          PG. 33
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3432
                                                               27 of of 145
                                                                         PagePage  ID
                                                                              ID #:224
                                      #:502


    1                                THIRD CLAIM FOR RELIEF
    2                                (Interference With Contract)
    3
                             Against Propagate and Does 51-75, inclusive

    4       81. Plaintiffs repeat and incorporate by reference the allegations in paragraphs
    5   1 through 78 above, as if fully set forth herein.
    6       82.    The 2016 Agreement is a valid contract between the Plaintiffs, on the one
    7   hand, and Healey, on the other hand, which contract essentially “sold” Healey’s
    8   interests in and to the Franchise to Hallock (and his designee in the case of WMTI
    9   North and TNSCI), thereby eliminating any right, title or interest in or to the
   10   Franchise by Healey.
   11       83.    On information and belief, Propagate had knowledge that Healey had
   12   once owned a piece of the Franchise and that, as of 2016, Hallock (and his designee
   13   in the case of WMTI North and TNSCI) was the 100% owner of the Franchise.
   14       84.    By supporting and funding Healey’s producing of Prank Encounters,
   15   Propagate intended that Healey would produce a show like Scare Tactics, and, in so
   16   doing, Propagate knew that Healey would, thereby, breach the covenant of good
   17   faith and fair dealing implied in the 2016 Agreement.
   18       85.    In so acting, Propagate caused Healey to breach the 2016 Agreement,
   19   causing resulting harm to Plaintiffs, and each of them, of which Propagate’s
   20   conduct was a substantial factor.
   21       86.    As to the Copyright Holder Plaintiffs, they have sustained past economic
   22   loss and will sustain future economic loss. As to Hallock, in addition to past
   23   economic loss and future economic loss, he has suffered and will continue to suffer
   24   future non-economic loss, including mental suffering and affiliated bodily injury,
   25   subject to proof at trial.
   26

   27

   28

                                                   26.
                                            AMENDED COMPLAINT
                                                                         EX. 1       PG. 34
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3532
                                                               28 of of 145
                                                                         PagePage  ID
                                                                              ID #:225
                                      #:503


    1                            FOURTH CLAIM FOR RELIEF
    2
                    (Breach Of Contractal Duty To Account And Pay Proceeds)
    3                       Against Healey and Does 77-100, inclusive
    4       87.    Plaintiffs repeat and incorporate by reference the allegations in
    5   paragraphs 1 through 84 above, as if fully set forth herein.
    6       88.    Hallock and Healey created and produced a show titled Freak
    7   Encounters, which aired on Animal Planet. Freak Encounters was owned by The
    8   Gifted Show, Inc., which is a California corporation ("Gifted").
    9       89.    Via the 2012 Agreement, Healey transferred all of Healey’s right, title
   10   and interest in and to Gifted to Hallock. Consequently, Hallock is 100% owner of
   11   Gifted.
   12       90.    Notwithstanding Hallock’s 100% ownership of Gifted, Hallock and
   13   Healey agreed that, with respect to Freak Encounters, either of them could take
   14   steps to seek opportunities to develop, produce and exploit the title, provided that
   15   neither Hallock nor Healey could individually exploit Freak Encounters without
   16   first obtaining the other’s prior written approval. Then, assuming such “approval,”
   17   the individual responsible for the exploitation (referred to as “the Managing Party”)
   18   would pay, or cause to be paid, to the other (referred to as the “Non-Managing
   19   Party”) a participation equal to 50% of all budgeted fees, corporate overheads,
   20   deferred fees and back-end participations, whether the title was directly exploited or
   21   there was a derivative or ancillary production based thereon. The Managing Party
   22   was also entitled to a 5% “off the top” payment of all revenues not used to finance
   23   the approved exploitation.
   24       91.    One of the episodes of Freak Encounters is titled “Werewolf.”
   25       92.    Within the last four years, Healey exploited “Werewolf” by using
   26   protected elements in the "Werewolf" episode, including specifically the actual
   27   rendering of ideas in the form of protectable expression of articulable concrete
   28   elements reflecting a particularized expression of the underlying concept, in the

                                                   27.
                                          AMENDED COMPLAINT
                                                                         EX. 1         PG. 35
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3632
                                                               29 of of 145
                                                                         PagePage  ID
                                                                              ID #:226
                                      #:504


    1   Reboot, swapping out the “werewolf” for a “big foot,” but otherwise lifting the
    2   story from Freak Encounters and naming it “End of the Road.”
    3       93.      A video of “Werewolf” and a video of “End of the Road” are attached
    4   hereto as Exhibits 32 and 5, respectively.
    5       94.      On information and belief, at no time following execution of the 2012
    6   Agreement has Healey advised or provided notice to Hallock or Gifted that Healey
    7   intended to or was in the process of exploiting Freak Encounters.
    8       95.      At no time following execution of the 2012 Agreement has Healey
    9   accounted to Hallock or Gifted for any sums received as a result of exploiting Freak
   10   Encounters.
   11       96.      Exploiting an episode of Freak Encounters without: (1) advising
   12   Hallock thereof, (2) obtaining Hallock’s prior written approval, (3) accounting to
   13   Hallock, and (4) compensating Hallock therefor, constitute individual and collective
   14   breaches of the 2012 Agreement by Healey.
   15       97.      Healey’s breach of the 2012 Agreement has directly and proximately
   16   caused damage to Hallock in an amount subject to proof at trial.
   17       98.      Hallock is entitled to full and accurate accounting relating to use of
   18   “Werewolf.”
   19                                     PRAYER FOR RELIEF
   20       WHEREFORE, Plaintiffs demand Judgment be entered in their favor jointly and
   21   severally against all Defendants, as follows:
   22         a. Ordering Defendants to account for all gains, profits and advantages
   23                derived from their wrongful acts;
   24             b. Ordering all gains, profits and advantages derived from Defendants’
   25                wrongful acts be held in constructive trust for the benefit of Plaintiffs;
   26             c. Awarding actual damages suffered by Plaintiffs and any profits
   27                attributable to Defendants’ wrongful acts;
   28             d. Awarding Plaintiffs statutory damages;
                                                     28.
                                            AMENDED COMPLAINT
                                                                            EX. 1        PG. 36
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3732
                                                               30 of of 145
                                                                         PagePage  ID
                                                                              ID #:227
                                      #:505



               e. Awarding Plaintiffs compensatory, special and non-economic damages;
     2         f. Awarding Plaintiffs attorney' s fees, interest and costs; and
     3         g. Awarding Plaintiffs such other and further relief as the Court deems just
     4            and proper under the circumstances.
     5   Dated: May 29, 2020
     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22
    23

    24

    25

    26
    27

    28

                                                  29.
                                         AMENDED COMPLAfNT

                                                                          EX. 1     PG. 37
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3832
                                                               31 of of 145
                                                                         PagePage  ID
                                                                              ID #:228
                                      #:506



                                       SPOLIATION NOTICE
     2         On December 18, 2019, Defendants were put on notice to preserve any all
     3   materials relating to the claims contained within this complaint, and any and all
     4   materials, or facts, which are relevant to the resolution of the issues alleged herein.
     5   By service of this pleading, Defendants are provided additional notice to preserve
     6   all relevant evidence important to this litigation, whether hard copy or
     7   electronically stored information ("ESI").
     8
     9   Dated:       May 29, 2020

    10

    11
                                                      ·c ar L.    a ey
    12                                                icole W. Uhlmann
                                                    Attorneys for Plaintiffs Scott R flock,
    13                                              WMTI Productions, Inc., WMT
                                                    Productions North, Inc., The Next Season
    14                                              Company, Inc. and The Gifted Show, Inc.
    15

    16

    17

    18

    19

    20
    21

    22
    23

    24

    25

    26
    27
    28

                                                   30.
                                          AMENDED COMPLAINT


                                                                           EX. 1        PG. 38
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document2031-2  Filed
                                         Filed     07/13/20
                                               05/29/20      Page
                                                          Page    3932
                                                               32 of of 145
                                                                         PagePage  ID
                                                                              ID #:229
                                      #:507



                                 DEMAND FOR JURY DEMAND
     2         Plaintiffs hereby demand a trial by jury on all claims and issues so triable
     3   pursuant to Federal Rule of Civil Procedure 38.
     4

     5   Dated:       May 29, 2020

     6

     7                                         By~:--.-.-R-+~YtN-+.-~    ~~11+-~+-~ ~
                                                  Ric        .
     8                                            Nie le W. Uhl,,11<1, ...
                                                  Attorneys for Plaintiffs Scott Hal ck,
     9                                            WMTI Productions, Inc. , WMTI
                                                  Productions North, Inc., The Nex Season
    10                                            Company, Inc. and The Gifted Show, Inc.
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22
    23

    24

    25

    26
    27

    28

                                                  3 1.
                                         AMENDED COMPLACNT

                                                                          EX. 1        PG. 39
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page1 40  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:230
                                      #:508




                   SCHEDULE I


                                                                    EX. 1       PG. 40
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page2 41  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:231
                                      #:509



                                    SCHEDULE I


   PLAINTIFFS’ ORIGINAL WORK, “DANGEROUS OBSESSION”
         The story begins with a compassionate” Husband” hiring a temporary home
   Caregiver (the “Mark”), to watch over his Wife, who he claims has been injured in
   an accident and lives in a comatose state [everyone in the episode, but for the
   Caregiver, is an actor who rehearsed lines and action under direction prior to
   filming].
          The Husband discusses how much he loves his Wife, then shows the
   Caregiver, a young woman, how to give his Wife medication, then she is told to sit
   with the Wife and read an article from a magazine to her, as it supposedly helps
   keep the Wife calm.
          The Husband says he will be leaving for 45 minutes. Before leaving, he
   kisses his Wife on the forehead and says, “Goodbye, my angel.” The “kiss” is
   “long, lingering and creepy.”
          After the Husband leaves, the Wife suddenly wakes up and spits the pills
   out, shocking the Caregiver.
         The Wife claims she has been kidnapped by the Husband and that the
   Husband is actually a fan who is obsessed with her. She orders the Caretaker to
   open a nearby closet.
           Inside, the Caregiver discovers a shrine that has been built to “honor” the
   Wife. The Wife then pulls back her blankets to reveal her legs are chained. She
   tells the Caregiver to retrieve keys that are stored in another room as the Wife
   starts to dial the police.
         The Caregiver finds the keys, and the Wife is about to be freed when the
   Husband suddenly appears (back early and unexpectedly). He injects his Wife
   with a hypodermic needle and the Wife quickly slumps back into bed.
         The Husband claims that whatever his Wife said is not to be believed, as the
   drugs make her “delusional.”
         The Caregiver begs to leave, but the Husband picks up another needle and
   indicates he is going to inject the Caregiver as well. The Caregiver is really afraid
                                         SCHEDULE I
                                             1


                                                                         EX. 1       PG. 41
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page3 42  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:232
                                      #:510



   and does not know what to do next. But, before the Husband can inject the
   Caregiver, the Wife rises up and informs the Caregiver that she is on “Scare
   Tactics.”
   DEFENDANTS’ WORK, “FACE FEARS”
          The Defendants’ work is roughly four and a half times the length of
   Plaintiffs’ work and includes filler that is not in Plaintiffs’ original work. These
   added elements involve another Mark who believes he is helping a Private
   Detective search for a missing woman. This filler does not materially change
   Plaintiffs’ original story.
          The Defendants’ work begins with a young woman (the “Caregiver” --
   “Mark”), who is starting a new job as a Caregiver. The Caregiver is helped by a
   male nurse (the “Nurse”) who tells the new Caregiver that they have both been
   hired by a famous plastic surgeon (the “Surgeon”) to care for the man’s Wife, who
   has had “some work done.”
         The Caregiver is then introduced to the Surgeon, who claims that his Wife
   has recently had an accident and is sedated to help with the pain. He says that his
   Wife is disoriented, and sometimes says “non-sensical” things, and, thus, anything
   she says should be dismissed.
         The Caregiver is then shown the Wife, who lies seemingly unconscious in a
   bed. After professing his love for his Wife, the Surgeon proudly gestures to a
   “shrine” (his words) that he has constructed for her above a nearby chest of
   drawers.
          The Surgeon then indicates a nearby trove of morphine and fentanyl, which
   he tells the Caregiver and Nurse to administer if his Wife awakens and becomes
   agitated. The Surgeon then kisses his Wife on the forehead, and tells her he loves
   her, ending with “goodbye my sweet”. The “kiss” is “long, lingering and creepy.”
   He then informs the Caregiver and the Nurse that he is leaving.
          The Nurse steps out to go to the bathroom, leaving the Caregiver alone. The
   Caregiver picks up a magazine and tells the Wife she will find a good article to
   read to her. But, before Caregiver can, the Wife suddenly startles herself “awake,”
   and mumbles, “I’m not supposed to be here” and “not mine” before falling
   unconscious again.


                                        SCHEDULE I
                                             2

                                                                         EX. 1        PG. 42
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page4 43  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:233
                                      #:511



        The Nurse then returns, and the Caregiver catches him up to date. The Wife
   suddenly awakens again. Nurse claims it is agitation, and he supposedly injects
   morphine into the Wife to calm her.
         At this point, an added B story (a second mark helping a private detective)
   crosses the original story. Supposedly following a clue as to the whereabouts of a
   “missing woman,” the second mark and the detective enter the room. They
   hypothesize that the woman in the bed is not who the Surgeon claims, but instead a
   missing woman from another state.
          At this point, the Caregiver starts to understand that the Wife in the bed is
   not who the Surgeon claimed and that the Surgeon has changed her appearance
   with plastic surgery, as well as removing a tattoo on her arm that could be an
   identifying feature.
         The Nurse returns just as the Wife becomes agitated again, and this time, the
   Nurse gives her some calming medication. He is brought up to speed on the theory
   regarding the about the Wife that they have been discussing. A phone call from a
   “police detective” convinces them they are correct about their theory.
           The Surgeon calls and tells the Caregiver he is on his way home. Moments
   later, he arrives early and unexpectedly and asks what is going on. The second
   mark and the “PI” tell him their theory, which the Surgeon rejects. The Surgeon
   then says he wants to talk to the PI alone, and they step away. Shortly after, there
   is a loud off-screen “thud” (someone falling to the floor?).
         The Wife awakens and says she is not supposed to there and claims she has
   been kidnapped. Just as the police are being summoned via telephone, the Surgeon
   returns and, using an incapacitating agent, renders the Nurse unconscious. The
   Caregiver and the “investigator mark” are on their own and in danger.
          The Surgeon has blood on his shirt and scratches on his face, implying he
   killed the PI offscreen. He then threatens the Caretaker and the other mark with a
   hypodermic needle. They are really scared. It is at this point that the marks are
   told they are on “Prank Encounters.”
   SIMILARITY ANALYSIS
         The dramatic concept of a woman being kidnapped by a stranger and held
   against her will is not new. However, in this case, Plaintiffs’ idea is developed and
   expressed concretely through a skillful use of dialogue, settings, machinations,
                                        SCHEDULE I
                                              3

                                                                          EX. 1           PG. 43
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page5 44  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:234
                                      #:512



   characters, and actors that expand the concept into an original and fresh story.
   These concrete elements, established in the Plaintiffs’ original work, “Dangerous
   Obsession,” also appear in the Defendants’ alleged copycat work, “Face Fears.”
          The fact that Defendants use additional characters, scenes and action, does
   not alter the basic narrative and filmed action that originated in the Plaintiffs’ work
   and “re-appears” in the Defendants’ copycat work.
          The following is an analysis of the specific details of Plaintiffs’ rendering of
   the original story, including an articulation of the actual concrete elements that
   make up the total sequence of events and the relationships between the major
   characters and the unauthorized appearance and use of these elements in
   Defendants’ copycat work.


         The Plots Are Substantially Similar
      1. In Plaintiffs’ original work, a man kidnaps a woman and holds her against
         her will in a bed, keeping her sedated. He hires a caregiver to watch over
         the woman, who he claims is his wife, while he leaves the house for a short
         time. This exact set up is the basis for Defendants’ work “Face Fears.”
         Plaintiffs made an executive decision in deciding to portray a seemingly
         loving Husband care for his incapacitated Wife. Plaintiffs could have
         presented a patient/nurse caretaking situation or a Rockstar/groupie
         situation. Among the myriad options available to Plaintiffs ultimately made
         the executive decision to have a Husband character with an incapacitated
         Wife. Defendants’ executive decision, here, is not one of creativity; rather,
         it is one of copying.
      2. In Plaintiffs’ original work, the Husband tells the caregiver that his wife was
         in a serious accident and that he has been caring for her at home. This
         element also appears in the Defendants’ work.
      3. In Plaintiffs’ original work, the Husband claims the woman is the love of his
         life, and has built a “shrine” to her, which understandably concerns the
         caregiver. These story elements also appear in Defendants’ work.
      4. In Plaintiffs’ original work, the Husband tells the caregiver that the woman
         is unconscious and heavily medicated, thus anything she might utter should
         not be taken seriously. This story element also appears in Defendants’ work.
                                        SCHEDULE I
                                              4

                                                                          EX. 1        PG. 44
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page6 45  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:235
                                      #:513



      5. In Plaintiffs’ original work, the Husband leaves, but not before whispering
         “Goodbye, my angel” and giving the woman a creepy kiss on the forehead.
         These story elements appear in the Defendants’ work.
      6. In Plaintiffs’ original work, the Caregiver reads an article from a magazine
         to the woman, as the sound of voices soothes her. In Defendants’ work, the
         caregiver undertakes the same task.
      7. In Plaintiffs’ original work, the woman awakens and tells the Caregiver her
         plight. In the Defendants’ work, the woman stirs and tells the Caregiver she
         does not belong here. The same basic incidents generate the same fear and
         questioning in both stories: the Caregiver in each case is now wary of the
         tale she has been told and is starting to fear for her own safety.
      8. In Plaintiffs’ original work, the Husband returns home unexpectedly and
         becomes aware that his scheme has been discovered. In the Defendants’
         work, the also Husband returns sooner than expected and is equally unhappy
         that his scheme has been exposed.
      9. In Plaintiffs’ original work, the Husband produces a hypodermic needle and
         threatens the Caregiver, implying she will soon be unconscious and thus
         unable to summon help. In the Defendants’ work, the Husband also reveals
         a hypodermic needle and, by his actions, also implies harm to the caregiver.
         Here, Plaintiffs could have had the Husband wield a knife. Defendants
         could have had the Husband wield a scalpel. Instead, the Plaintiffs
         conceived of a hypodermic needle. This creativity was then copied by
         Defendants.
   The pivotal scenes in the Defendants’ work dramatically mimic scenes in the
   Plaintiffs’ original work, from story genesis through specific actions, characters,
   dialogue, use of props, and the conclusion.
         The Sequencing Is Substantially Similar
        In addition to the same, virtually identical plot elements appearing in both
   works, these elements appear in the same order or sequence in each work.
         As the “original”, Plaintiffs’ story could have been told through a different
   play-by-play lineup of plot elements while delivering the same finished scary
   product.

                                        SCHEDULE I
                                             5

                                                                         EX. 1       PG. 45
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page7 46  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:236
                                      #:514



          For instance, Plaintiffs could have started the story showing the Husband
   alone in the room with his unconscious wife, making everything “perfect” by
   touching up the “shrine” before going downstairs to meet the caregiver. This is not
   the same sequence that Plaintiffs’ original work followed, demonstrating the
   Plaintiffs’ sequence was a unique expression of the underlying story concept
   chosen by the creators. Instead of copying Plaintiffs’ original sequencing,
   Defendants could have adjusted their sequencing, but they did not. As a result,
   Defendants’ sequence is substantially similar to Plaintiffs’ original.
         The Characters Are Substantially Similar
          A character is a person (or perhaps an animal or creature) used to perform
   action and speak dialogue, moving the story along a plot line. In Plaintiffs’ work,
   there are three characters, the Husband, the “injured/comatose” Wife, and the
   Caregiver (Mark). These three characters are used identically in Defendants’
   work.


         The Settings Are Substantially Similar
          The setting is the time and location in which the story takes place. The
   definition of setting can also include social status, weather, historical period, and
   details about immediate surroundings. The setting provides the backdrop to the
   story and helps create mood.
          Plaintiffs’ work was designed to take place in an upscale, well-maintained
   private home. The story takes place during the night. These were obviously
   creative choices as there are different “settings” that could have been selected to
   create a different mood (i.e. a rundown apartment in a blighted place of town could
   create a different mood for the viewer, as would heavy security locks on doors and
   bars on windows). But the choice of a low security “private home” supports the
   apparent ability of the Husband to keep his “bride” in true comfort and to afford
   the costs of a private nurse and nice surroundings for his “wife.” The setting in
   Defendants’ work is virtually identical (even to the point of using a two-story
   house). And, Defendants’ work also takes place at “night”.
         The Moods Are Substantially Similar
         Usually, mood is referred to as the atmosphere of a work, as it creates an
   emotional setting that surrounds the readers. Mood is developed in a literary piece
                                        SCHEDULE I
                                              6

                                                                          EX. 1        PG. 46
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page8 47  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:237
                                      #:515



   through various methods, including setting, theme, tone and diction. Although the
   list is long, some common words to describe mood may include cheerful; gloomy;
   reflective; and; intense romantic. In the case of Plaintiffs’ works, this may include
   fearful; tense; anxious, suspenseful; ghoulish; macabre, grim; and scary.
          The mood in Dangerous Obsession is ambivalence, in that, from the outset,
   there is a sense that something is “not quite right” with the unconscious “wife” and
   the husband’s message to the “caregiver.” The mood in Face Fears is the same.
         CONCLUSION
          After analyzing the specific details of Plaintiffs’ rendering of the original
   story, including an articulation of the actual concrete elements including plot,
   sequencing, characters, setting, and mood, it is abundantly clear that the
   Defendants’ work is a blatant copy of Plaintiffs’ original.




                                        SCHEDULE I
                                              7

                                                                          EX. 1           PG. 47
 Case
Case   2:20-cv-02726-CJC-MAADocument
     2:20-cv-02726-CJC-MAA   Document  31-2Filed
                                     20-1    Filed 07/13/20Page
                                                 05/29/20   Page9 48  of 145
                                                                  of 57   PagePage ID
                                                                               ID #:238
                                      #:516




                   SCHEDULE II


                                                                    EX. 1       PG. 48
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page49
                                                              10of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:517
                                    #:239



                              SCHEDULE II


 PLAINTIFFS’ ORIGINAL WORK, “PHANTOM POWER”
     Plaintiffs’ original work, “Phantom Power,” begins with a young Assistant, who
 is hired to assist an Electrician determine the cause of a sudden “system surge” of
 power noted in a specified power grid. This Assistant is the Mark.
    Together, the Electrician and Assistant discover a “bootleg” meter and follow
 an illegal power cord into a mysterious building.
    Inside, the Assistant and the Electrician discover mannequins attached to
 electrodes as well as a machine/transformer that is using a lot of power. Before
 they can investigate further, the Assistant and the Electrician are confronted by a
 Crazed Inventor who accuses them of trespassing for purposes of “stealing his
 technology.”
     The Electrican then discovers a hidden “living” Soldier (in service fatigues)
 attached to wires that run to the machine/transformer.
    The Electrician wants to turn off the machine and free the Soldier, but the
 Soldier begs him not to, as it is the only thing keeping him alive.
    Not believing the Soldier, the Electrician turns off the machine and the Soldier
 “dies.”
    The Crazed Inventor then summons a Cyborg/Robot to kill the Electrician and
 then turn his evil intentions to the terrified Assistant, who is then told she is “on
 Scare Tactics.”
 DEFENDANTS’ WORK, “STORAGE WAR OF THE WORLDS”
    The Defendants’ work is roughly four and a half times the length of Plaintiffs’
 original story and includes filler that is not in Plaintiffs’ original work. This filler
 does not materially change Plaintiffs’ original story as the Marks in Defendants’
 work eventually end up in the same “scare” as in Plaintiffs’ original work.
     In Defendants’ work, an Assistant (the Mark) is hired to help an Electrician
 track down the source of power issues at a facility that is soon to be demolished.

                                      SCHEDULE II
                                             1


                                                                         EX. 1        PG. 49
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page50
                                                              11of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:518
                                    #:240



     While investigating an exterior electrical panel, the Electrician and the Assistant
 discover a “bootleg” meter and follow an illegal power cord into a mysterious
 building. They enter and discover lots of old electrical equipment. This leads
 them to discover a Soldier hooked up to electrical wires and equipment. The
 power has been keeping him alive. A decision is made to shut the power down that
 is feeding the life containment unit of the Soldier. The Soldier “dies.” The
 Assistant and the Electrician notice other containment units that appear to house
 unseen life forms. Finally, an Alien creature escapes from one of the containment
 units, incapacitates the Electrician, and is about to attack the Assistant, at which
 point the Assistant is told he is on “Prank Encounters.”
 SIMILARITY ANALYSIS
    There are elements and characters appearing in Defendants’ work that do not
 appear in Plaintiffs’ original work; however, in this case, Plaintiffs’ story is
 developed and expressed concretely through a skillful use of dialogue, settings,
 machinery, characters, and actors that expand the concept into an original and fresh
 story. These concrete elements established in Plaintiffs’ original work, “Phantom
 Power”, also appear in the Defendants’ alleged copycat work, “Storage War of the
 Worlds.”
     The fact that Defendants use additional characters, scenes and action, does not
 alter the basic narrative and filmed action that originated in the Plaintiffs’ original
 work and “re-appears” in the Defendants’ work.
    The following is an analysis of the specific details of Plaintiffs’ rendering of the
 original story, including an articulation of the actual concrete elements that make
 up the total sequence of events and the relationships between the major characters
 and the unauthorized appearance and use of these elements in Defendants’ work.
 The Plots Are Substantially Similar
  1.    In Plaintiffs’ original work, a Mark is hired to help an “Electrician”
       investigate odd power surge issues. This exact set up is the basis for the
       Assistant’s journey in Defendants’ work. Instead of an Electrician, Plaintiffs
       could have had the Mark assist a homeowner man, a little old lady, or a gas
       utility worker. Plaintiffs had many options, yet Plaintiffs chose Electrician.
       So, too, did Defendants.

                                      SCHEDULE II
                                            2


                                                                         EX. 1        PG. 50
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page51
                                                              12of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:519
                                    #:241



  2.   In Plaintiffs’ original work, the events take place at night in a remote storage
       facility. In Defendants’ work, the events also occur at night and in a remote
       storage facility. That Plaintiffs chose a remote storage facility is deliberate.
       Plaintiffs had countless other venue choices. So, too, did Defendants. Yet,
       both chose remote storage facilities.

  3.   In Plaintiffs’ original work, the Assistant and the Electrician study an
       outdoor electrical box for clues. There they find an “extra” wire that should
       not be there coming out of the electrical box. In the Defendants’ work, the
       “Electrician” and the Assistant replicate the same story beat. Plaintiffs could
       have employed countless ways to intrigue the Assistant and Electrician into
       going to the storage facility. They didn’t have to use the ole’ “extra” wire
       trick. Yet, Plaintiffs did. So, too, did Defendants.

  4.   In Plaintiffs’ original work, the Electrician and the Assistant follow the
       “extra” wires to a mysterious building, which they believe may provide
       clues as to the electrical issues they are investigating. In Defendants’ work,
       the same action occurs. This extra wires bit is not “stock” setup for the plot.
       That both Plaintiffs and Defendants employ this unnecessary scheme to
       intrigue the Assistant and Electrician is uncanny.

  5.   In Plaintiffs’ original work, the Electrician and the Assistant enter and find
       unusual electrical machines. In Defendants’ work, the Electrician and the
       Assistant also enter and find unusual electrical machines. Plaintiffs didn’t
       have to have the “victim” Soldier attached to electrodes. The victim could
       have been in a hyperbaric chamber with oxygen almost depleted. There are
       countless ways Plaintiffs could have presented the “victim” of the Crazed
       Inventor. Plaintiffs chose a Soldier character. So, too, did Defendants.

  6.   In Plaintiffs’ original work, the Electrician and the Assistant discover a
       Soldier being held against his will. The Soldier is attached to electricity that
       he says is keeping him alive. In Defendants’ work, the Electrician and the
       Assistant also discover a Soldier, also being held against his will, also being
       kept alive by electricity. Here, it is clear that one would be hardpressed to
       come up with the same imaginative plot point that the victim Soldier’s very

                                     SCHEDULE II
                                           3


                                                                       EX. 1        PG. 51
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page52
                                                              13of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:520
                                    #:242



       existence is tied to electricity. Yet, Defendants do just that. That defies the
       odds.

  7.   In Plaintiffs’ original work, the Electrician flips a big switch on a power box
       that leads to the accidental death of the Soldier. In Defendants’ work, the
       same action occurs. Plaintiffs didn’t have to have the Soldier die to invoke
       fear in the Assistant/Mark. In fact, that the Soldier dies in Plaintiffs’ work is
       a bit incredulous. It’s similarly incredulous for the Soldier in Defendants’
       work to have died as a result of the power being shut off.

  8.   In Plaintiffs’ original work, the actions of the Electrician and the Assistant
       lead to the reveal of a strange a non-human life form (the Cyborg). The
       same occurs in Defendants’ episode (an Alien). The Cyborg/Alien are
       unnecessary “fluff” to each of these stories. Neither the cyborg nor the alien
       are “stock” characters necessary to accomplish the “scare.” Yet, both
       Plaintiffs and Defendants employ such.

  9.   In Plaintiffs’ original work, the non-human life form incapacitates the
       Electrician by attacking him from behind. In Defendants’ work, the same
       action occurs. Plaintiffs could have had the non-human life form attack the
       Crazed Inventor. Defendants, armed with so much time than Plaintiffs,
       could have taken creative license and had the non-human life form morph
       into other, eerie forms. Yet, Defendants chose, instead, to have the non-
       human life form incapacitate the Electrician by attacking him from behind –
       just like Plaintiffs.

  10. In Plaintiffs’ original work, the Electrician getting attacked is the
      penultimate story beat before the Assistant, who is terrified, is told he is on a
      television show. In Defendants’ copycat work, the same structure occurs.

    Pivotal scenes in the Defendants’ work mimic key scenes and situations seen in
 Plaintiffs’ original work. These include specific actions, characters, use of props
 and threat of deadly harm to the Assistants. The “story spine” of Plaintiffs’ work,
 “Phantom Power,” is clearly visible in Defendants’ work, “Storage War of the
 Worlds,” and the basic narrative and thrust of Plaintiffs’ original work have clearly
 been appropriated and utilized in the Defendants’ work.
                                      SCHEDULE II
                                           4


                                                                        EX. 1       PG. 52
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page53
                                                              14of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:521
                                    #:243




 The Sequencing Is Substantially Similar
    In addition to the same, virtually identical elements appearing in both works,
 these elements appear in the same order or sequence in each work.
     This is true even though Plaintiffs’ story could have been told through a
 different creative choice of the play-by-play lineup of elements while delivering
 the same finished scary product.
      For instance, without re-writing the whole story, in Plaintiffs’ work: the
 Electrician and the Assistant could enter the building at the very beginning of the
 piece, trace electrical cords back to a bunch of crazy machines, then to a meter, and
 then further into the building where they see the Soldier attached to electrodes. Or,
 in Plaintiffs’ work, instead of a soldier attached to electrodes, it could have been a
 little old lady or a dog. Plaintiffs could have had the electrodes attached to a
 grenade and a timer. Plaintiffs did not. Trying to help, Plaintiffs’ characters turn
 off the power and accidently “kill” the Soldier. All of these choices indicate
 creative options made by Plaintiffs when creating their work and sequencing it in a
 unique and concrete manner. Notably, Defendants did not even bother to adjust
 their sequencing. As a result, their sequencing is clearly a copy of Plaintiffs and is
 substantially similar.
 The Characters Are Substantially Similar
     A character is a person (or perhaps an animal or creature) used to perform
 action and speak dialogue, moving the story along a plot line. The characters In
 each work are also the “same.” The Assistant (Mark) is a young civilian person.
 The Electrician is much older (instead of an age cohort with a similar expertise).
 The “electrocuted Soldiers” are also the same age and both are wearing clothing
 identifying them as “military servicemen.” The soldiers were both being used to
 keep non-human life forms alive. Instead of a Soldier attached to electrodes,
 Plaintiffs could have had a little old lady or a dog attached to electrodes. Plaintiff
 did not. Defendants, too, could have had any other life form attached to the
 electrodes. Defendants did not. Moreover, the use of electrodes was not a
 necessary component of Plaintiffs’ story or Defendants’ story. Yet, both stories
 employ the use of electrodes.
                                       SCHEDULE II
                                            5


                                                                        EX. 1        PG. 53
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page54
                                                              15of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:522
                                    #:244



 The Settings Are Substantially Similar
    The setting is the time and location in which the story takes place. The
 definition of setting can also include social status, weather, historical period, and
 details about immediate surroundings. The setting provides the backdrop to the
 story and helps create mood.
    Plaintiffs’ original work was designed, by creative choice, to take place at a
 remote storage facility in the “middle of nowhere,” thus leaving the Mark isolated
 and with no immediate chance of rescue. The events take place at night, clearly a
 creative choice because “usually” a “meter reader” does his or her job during
 daytime work hours. Obviously, the “setting” was a creative choice for this story
 (which could have been acted out during the day in an industrial warehouse).
 The Moods are Substantially Similar
    Mood is a device used to create an emotional response and attachment to the
 work in furtherance of the theme. The same is true of setting and pace. Here, the
 “mood” for Defendants’ work is lifted directly from Plaintiffs’ work: mysterious
 and strange, eerie and not at all commonplace. Considering that Defendants used
 Plaintiffs’ plot, characters and settings, it should be no surprise that the mood used
 by Defendants is identical to Plaintiffs’.
 CONCLUSION
    After analyzing the specific details of Plaintiffs’ rendering of the original story,
 including an articulation of the actual concrete elements including plot,
 sequencing, characters, setting, and mood, it is abundantly clear that the
 Defendants’ work is an unapologetic copy of the original.




                                      SCHEDULE II
                                            6


                                                                        EX. 1        PG. 54
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page55
                                                              16of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:523
                                    #:245




                SCHEDULE III


                                                              EX. 1      PG. 55
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page56
                                                              17of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:524
                                    #:246



                              SCHEDULE III


 PLAINTIFFS’ ORIGINAL WORK, “ROAD KILL”
    In this story, an Assistant (the Mark) is hired to help a Government Investigator
 (an actor) look into a series of accidents involving government vehicles. A
 Videographer (also an actor) rides with them to make a video record of everything
 they find. The three travel at night to a spot on an isolated, rural road and come
 upon an accident scene, including debris from a wrecked car.
    The Assistant finds a car part, the grille of the wrecked car covered in blood and
 hair. As the investigation continues, a local Farmer appears and tells them that
 three weeks ago, he saw “something very big” shoot across the road. Suddenly
 there is a “howl” from the woods. The Assistant thinks it was from wolves. The
 Farmer leaves quickly.
    The team returns to their car, where they hear another howl and then the sound
 of a car crash. They investigate and discover another vehicle on the road, this time
 a wrecked van. The Driver of the van is missing, and there is blood and scratch
 marks inside and outside the van. When the Investigator goes to look at the van,
 the frightened Assistant stays behind.
   The missing van Driver then appears at their car seeking help.
   The Drive joins the Assistant and the Videographer in their car, leaving the
 Investigator outside. Suddenly, they see the Investigator attacked and pulled away
 by a mysterious Creature. The Driver wants to start the car to flee but is unable to
 do so.
    The three are stuck in the car when a large hairy Creature suddenly reaches into
 the car and attempts to pull the Driver out through the window. At this point, with
 the Mark begging to leave, the Driver informs the Mark that he is on “Scare
 Tactics.”
 DEFENDANTS’ WORK, “END OF THE ROAD”
   The Defendants’ work is roughly four and a half times the length of Plaintiffs’
 and includes filler that is not in Plaintiffs’ original work. This filler does not
 materially change Plaintiffs’ original story as the two Marks eventually end up in

                                     SCHEDULE III
                                           1


                                                                      EX. 1        PG. 56
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page57
                                                              18of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:525
                                    #:247



 the same “scare” as in Plaintiffs’ work. Mark 1 is hired by a government agency to
 investigate a series of car accidents. She is accompanied by a Government
 Investigator and a Videographer. Joining them is a Naturalist. Mark 2 is hired by
 an Agent from an insurance company to investigate the same accidents.
    Traveling along an isolated rural road at night, Mark 1 and her team come upon
 the remains of an accident scene. While looking over the debris, they discover
 remnants/car parts from the accident covered in blood and hair. Meanwhile, while
 traveling to the same site, Mark 2 and the Agent come across a man who claims his
 friend has gone missing in the woods.
    When the two Marks finally meet up, they discuss what they have discovered so
 far, but then they hear an animal noise – a “growl” -- coming from the woods. An
 “unexpected” car approaches on the rural road. There are two Young Men inside.
 Asking for instructions, they are told that they are far from their destination. The
 car drives off down the road. Moments later, everyone hears the sound of an car
 crash down the road.
    Rushing to the scene, they discover the same car. The young male Driver is
 injured. His passenger is missing.
   The Marks see what they think is fur embedded in the wreckage. Deciding they
 need to take the injured Driver to a hospital, everyone except the Naturalist and the
 Videographer climb into a nearby government van that will not start.
    Then, while scanning for the missing passenger, the Naturalist is attacked by a
 big hairy Creature, as is another person who is looking for his missing hiking
 partner. The Creature then attacks the government van and attempts to drag the
 injured Driver out a window, but fails. The missing young Passenger then runs up
 and tells the Marks, who are supposedly terrified, that they are on “Prank
 Encounters.”
 SIMILARITY ANALYSIS
    There are elements and characters appearing in Defendants’ work that do not
 appear in Plaintiffs’ original; however, in this case, Plaintiffs’ concept is developed
 and expressed concretely through a skillful use of dialogue, settings, machinery,
 characters, and actors that expand the concept into an original and fresh story.
 These concrete elements established in Plaintiffs’ original work, “Road Kill,” also
 appear in the Defendants’ alleged work, “End of the Road.”
                                     SCHEDULE III
                                            2


                                                                        EX. 1       PG. 57
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page58
                                                              19of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:526
                                    #:248



     The fact that Defendants use additional characters, scenes and action, does not
 alter the basic narrative and filmed action that originated in the Plaintiffs’ original
 work and “re-appears” in the Defendants’ work.
    The following is an analysis of the specific details of Plaintiffs’ rendering of the
 original story, including an articulation of the actual concrete elements that make
 up the total sequence of events and the relationships between the major characters
 and the unauthorized appearance and use of these elements in Defendants’ work.
  The Plots Are Substantially Similar
    1. In Plaintiffs’ original work, a Mark is hired by a government agency to
        investigate car accidents involving government vehicles. In Defendants’
        copy, Mark 1 is hired by a government agency to investigate car accidents.
        Defendants’ set up is identical to Plaintiffs’. Plaintiffs didn’t have to employ
        government agency characters. Plaintiffs could have employed insurance
        agents instead. Or, Plaintiffs could have had investigators working for the
        district attorney’s office. Defendants, armed with so much more time than
        Plaintiffs, had countless options as far as their choice of characters goes.
        Yet, Defendants chose the same government agency characters.


    2. In Plaintiffs’ original work, a Videographer joins the team to record the
        investigation. In Defendants’ work a Videographer is also on board. The
        Videographer is an add on character not completely necessary for the plot.
        Yet, both Plaintiffs and Defendants have the Videographer.

    3. In Plaintiffs’ original work, the incident occurs at night on an isolated, rural
        road. Again, Defendants use an identical setting. Plaintiffs could have had
        the investigative location be at a church parking lot or a college campus or a
        campground. Plaintiffs did not and neither did Defendants.

    4. In Plaintiffs’ original work, there is debris from a car wreck - a car part
        covered in blood and hair. In Defendants’ work, there is debris from a car
        wreck - a car part covered in blood and hair. Plaintiffs may have decided to
        have the car part covered in blood and hair because they were up against a
        limited timeframe. Defendants, however, were not. Defendants had ample
        opportunity to elicit the notion that a hairy and scary Creature lurked nearby.
                                      SCHEDULE III
                                            3


                                                                         EX. 1        PG. 58
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page59
                                                              20of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:527
                                    #:249



       They had license to create a “build-up” of sorts, yet they chose to take the
       same “shortcut” as Plaintiffs.

    5. In Plaintiffs’ original work, the Mark and a Farmer/Animal Expert examine
        mysterious hair on the wreckage. The Farmer says he doesn’t know what it
        is. In Defendants’ work, the “Farmer” part is played by a Naturalist/Animal
        Expert who also examines mysterious hair on the wreckage and has no
        answers. Defendants’ use of a “Naturalist” instead of a “Farmer” is not a
        real change in the Animal Expert character. In fact, this is a method used by
        many screen writers to mask their copying of work by another writer. This
        character is completely unnecessary to both Plaintiffs’ story and Defendants’
        story. No doubt Plaintiffs’ and Defendants’ Animal Expert character played
        by the Farmer and Naturalist, respectively, foreshadows a threat of some
        sort. Both Plaintiffs’ story and Defendants’ story would have accomplished
        the “scare” without the Animal Expert. Yet, both stories include this
        unnecessary character.

    6. In Plaintiffs’ original work, the Farmer gives an eyewitness account of a
        mysterious Creature he could not identify that was moving too quickly
        moving across the road. In the Defendants’ work, the Mark is shown
        security camera footage of a mysterious Creature quickly very moving
        across the road and learns (just as the Farmer) that the Naturalist could not
        identify the Creature.

    7. In Plaintiffs original work, scary howls are heard from the nearby woods.
        Clearly similar, in Defendants’ work scary growls are heard from the nearby
        woods. Plaintiffs’ use of howls may have been necessitated by the time
        limit constraints. Defendants didn’t have such time constraints. Thus,
        Defendants could have employed numerous other option to elicit the
        existence of a scary Creature lurking about.

    8. In Plaintiff’s original work, the Mark and his team hear, and then investigate,
        a second car crash down the road. In Defendants’ work, the Marks also hear,
        and then investigate, a second car crash down the road. This “live” car crash
        is completely unnecessary to establish the existence of a scary Creature

                                     SCHEDULE III
                                           4


                                                                       EX. 1          PG. 59
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page60
                                                              21of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:528
                                    #:250



       lurking about. Yet, both Plaintiffs and Defendants have such a “live” car
       crash.

    9. In Plaintiffs’ original work, the Driver of the wrecked car is missing, and
        there is blood and hair on the vehicle. In Defendants’ work, the Passenger is
        missing, and there is also blood and hair on the vehicle. Here, Defendants
        had the opportunity to have multiple characters go missing. Yet, Defendants
        kept to the script – Plaintiffs’ script, that is.

    10. In Plaintiffs’ original work, the Investigator, while looking for the missing
       Driver, is attacked by a Creature and disappears. In Defendants’ work,
       while looking for a missing passenger, the Naturalist is attacked by a
       Creature and disappears. Again, Defendants, armed with four times the
       amount of time as Plaintiffs, chose to do as Plaintiffs had done.

    11. In Plaintiffs’ original work, the Mark stays inside the car and is joined by
       the missing Driver. In Defendants’ work, the Marks also stay inside the car
       and are joined by the injured Driver. The similarities are simply uncanny.

    12. In Plaintiffs’ original work, the frightened Mark wants to leave, but the
        vehicle won’t start. In Defendants’ work, the frightened Marks want to
        leave, but the vehicle won’t start. Plaintiffs could have had the car’s
        mobility be thwarted by a fallen tree. Plaintiffs seems, instead, to have
        chosen ignition problems. Defendants, armed with ample time, could have
        had the car start, only to have a tire spin-out or any number of other
        calamities befall the car and its occupants.

    13. In Plaintiffs’ original work, the Creature attacks the vehicle and attempts to
       drag the injured Driver away through a window. In Defendants’ work, the
       Creature also attacks the vehicle and attempts to drag the injured Driver
       away through a window. Defendants had ample time to be a bit more
       creative than Plaintiffs here. Yet, Defendants chose the shortcut; they chose
       Plaintiffs’ version.




                                     SCHEDULE III
                                           5


                                                                       EX. 1       PG. 60
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page61
                                                              22of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:529
                                    #:251



    14. In Plaintiffs’ original work, the attack fails, and the Mark is then told he is
       on “Scare Tactics.” In Defendants’ work, the attack also fails, and the
       Marks are then told they are on “Prank Encounters.”

    As clearly evidenced, Defendants’ work mimics content in Plaintiffs’ original
 work and, in some cases, wholly appropriates key scenes, and situations from
 Plaintiffs’ original work. These include not only specific actions, but also
 characters, use of props, and large hairy Creatures.
    The basic and original story line of Plaintiffs’ “Road Kill,” the “spine of the
 story,” is plainly evident and has been appropriated in Defendants’ “End of the
 Road.”


 Sequencing Is Substantially Similar

     In addition to the virtually identical plot elements appearing in both Plaintiffs’
 work and Defendants’ work, these elements appear in the same order or sequence
 in each work.

    For example, the convention of creating a second car accident in each episode is
 deliberately sequenced late Plaintiffs’ work and appears at an identical time in
 Defendants’ work. In both cases, the “late second car crash” is followed directly
 by the Creature attack and is used to drive home the possibility of a dangerous
 creature in the area.
     The sequencing of Plaintiffs’ original work was clearly a creative choice even
 though Plaintiffs’ story could have been told through a different play-by-play
 lineup of plot elements while delivering the same finished scary product. For
 instance, the Mark in Plaintiffs’ original work could have come upon the accident
 scene through a completely different set-up, say as a new employee mapping the
 road, or looking for dead animals. This is not the same sequence that Plaintiffs’
 work followed, demonstrating the Plaintiffs’ creative story choices and sequencing
 of elements (whether protected or not) are unique and concrete expressions of the
 underlying story concept.
    Instead, Plaintiffs chose to have the Mark hired by the government to help in
 the investigation of car accidents, the exact same set up used by Defendants.
                                      SCHEDULE III
                                            6


                                                                         EX. 1        PG. 61
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page62
                                                              23of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:530
                                    #:252



 Rather than copying Plaintiffs’ original sequencing, Defendants could have
 adjusted their sequencing, but they did not. As a result, Defendants’ sequence is
 substantially similar to Plaintiffs’ original.

 The Characters Are Substantially Similar

     A character is a person (or perhaps an animal or Creature) used to perform
 action and speak dialogue, moving the story along a plot line. In Plaintiffs’ original
 work, we see a Mark who is hired to assist an Investigator, but not just any
 Investigator. No, the Mark is hired to assist a Government Investigator. They are
 accompanied by a Videographer. The Videographer is not a “stock” character. At
 one point, a local Farmer appears (familiar with wildlife), and near the end of the
 story, the Driver of a crashed auto also appears. The second car crash victim is
 certainly not a “stock” character necessary to accomplish the “scare.”

    In Defendants’ work, the Mark is hired to help the Investigator and they are
 joined by a Videographer (the same characters). The “Naturalist” plays the same
 role as the “Farmer”. Then there is the Driver of the crashed vehicle. Counting the
 Creature, the five characters are virtually identical to those in Plaintiffs’ original
 work.

 The Settings Are Substantially Similar

          The setting is the time and location in which the story takes place. The
 definition of setting can also include social status, weather, historical period, and
 details about immediate surroundings. The setting provides the backdrop to the
 story and helps create mood.

    There is no doubt that the settings of Plaintiffs’ original work and Defendants’
 work are the same - cars travel on a country road, night, debris from a car wreck,
 work lights set up, hearing a second “crash” and going to that spot where they get
 into a car to leave. The choice of a country road to investigate an auto vs. animal
 accident was a creative option selected by Plaintiffs. Notably, auto vs. animal
 accidents also occur on busy highways and secondary roads all too frequently (i.e.
 mountain lions in Southern California; deer and elk in Colorado).

                                      SCHEDULE III
                                            7


                                                                        EX. 1        PG. 62
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page63
                                                              24of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:531
                                    #:253



 The Moods Are Substantially Similar

    The mood established in Plaintiffs’ original work is essentially “helpful,” i.e.
 from the onset, everyone is trying jointly to solve the puzzle. Considering that
 Defendants used Plaintiffs’ plot, characters and settings, it should be no surprise
 that the “helpful” mood used by Defendants is identical to Plaintiffs’.
 CONCLUSION
     After analyzing the specific details of Plaintiffs’ rendering of the original story,
 including an articulation of the actual concrete elements including plot,
 sequencing, characters, setting, and mood, it is abundantly clear that the
 Defendants’ work I s an almost identical copy of the original.




                                      SCHEDULE III
                                            8


                                                                        EX. 1          PG. 63
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page64
                                                              25of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:532
                                    #:254




                SCHEDULE IV


                                                              EX. 1      PG. 64
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page65
                                                              26of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:533
                                    #:255



                            SCHEDULE IV


 PLAINTIFFS’ ORIGINAL WORK, “SATAN’S BABY”
    In Plaintiffs’ story, “Satan’s Baby,” a Receptionist (the Mark) is hired to work
 as a receptionist at an urgent care facility. The Doctor, with whom she works,
 informs her that her main job is to answer the phone.
    A Pregnant Woman and her Spouse rush in. The Pregnant Woman appears to
 be in significant pain. The Doctor takes the Pregnant Woman into the treatment
 area, leaving the Receptionist with the Spouse in the waiting room. The Spouse
 makes a phone call to someone and informs the person that “it’s time.”
    The Doctor enrolls the Receptionist to help him with the Pregnant Woman. The
 Receptionist is instructed to hold the Pregnant Woman’s hand to comfort her. The
 Pregnant Woman, who claims to be only five months pregnant, is in severe pain.
    A Man in Black arrives at the urgent care facility. The Spouse claims the Man
 in Black is a priest.
    The Pregnant Woman flatlines for a beat but is revived by the Doctor.
 Suddenly, a “Frightening Creature” bursts out of her abdomen. The Frightening
 Creature, covered in blood, attacks the Doctor, biting him on the neck. The
 Frightening Creature then turns toward the Receptionist, who is terrified. But,
 before the Creature can attack the Receptionist, she is informed that she is on
 “Scare Tactics.”
 DEFENDANTS’ WORK, “URGENT SCARE”
    The Defendants’ work is roughly four and a half times the length of Plaintiffs’
 original work and includes filler that is not in Plaintiffs’ original work. These
 added elements involve another Mark who believes she is helping an astronaut and
 his wife with a personal appearance. This filler does not materially change
 Plaintiffs’ original story as the two Marks eventually end up in the same “scare” as
 in Plaintiffs’ work.
    In Defendants’ work, a Receptionist (the Mark) is hired as a receptionist at an
 urgent care facility. The Doctor informs her that her main responsibility is to
 answer the phone.

                                      SCHEDULE IV
                                          1


                                                                      EX. 1       PG. 65
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page66
                                                              27of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:534
                                    #:256



    A Man and his Spouse enter the facility. The Man is in pain. The Doctor takes
 him to the treatment room. The Man, an astronaut, has recently returned from
 space and is having pain in his abdomen. The Doctor asks the Receptionist to help
 him with the Man, and she holds the Man’s hand to comfort him. The Doctor
 leaves the Man in the treatment area to call a government official.
    While assisting the Doctor, the Receptionist feels a “heartbeat” emanating from
 the Man’s abdomen. Suddenly, a Man in Black enters, informing the Doctor that
 whatever comes out of the Man’s stomach belongs to the Man in Black.
     As the Man screams in pain, his stomach rips open and a “Frightening
 Creature” bursts out of him and attacks the Doctor. The Frightening Creature also
 attacks and bites the Man in Black. The Frightening Creature is clearly going to
 attack the Receptionist and the other mark, but before harm happens, it is revealed
 that they are on “Prank Encounters.”


 SIMILARITY ANALYSIS:
    In the Defendants’ work, an ailing astronaut is substituted for a pregnant
 woman, but this change, and perhaps the addition of some filler, does not alter the
 basic concept, intent, dramatic thrust and concrete and specific actions exhibited in
 Plaintiffs’ original work and utilized in Defendants’ alleged copycat work.
     The fact that Defendants use additional characters, scenes and action, does not
 alter the basic narrative and filmed action that originated in the Plaintiffs’ work and
 that “re-appears” in the Defendants’ work.
    The following is an analysis of the specific details of Plaintiffs’ rendering of the
 original story, including an articulation of the actual concrete elements that make
 up the total sequence of events and the relationships between the major characters
 and the unauthorized appearance and use of these elements in Defendants’ work.
 The Plots Are Substantially Similar
    1. In Plaintiffs’ original work, a receptionist is hired to work as a receptionist in
    an urgent care facility at night. This is exactly the same setup used in
    Defendants’ work. Plaintiffs could have had the Mark assist a midwife with the
    birth of a baby at a pregnant woman’s home. Or, Plaintiffs could have had the
    Mark be a temporary worker at a senior care facility or a camp counselor. Or,
                                       SCHEDULE IV

                                            2


                                                                         EX. 1       PG. 66
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page67
                                                              28of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:535
                                    #:257



    Plaintiffs could have employed the urgent care facility but had the mark be an
    inspector or sorts or a nurse’s aide.

    2. In Plaintiffs’ original work, the Receptionist at the urgent care facility is a
    young woman in her late teens/early 20s. In Defendants’ work, the mark is also
    a young woman in her late teens/early 20s. Plaintiffs could have had the Mark
    be a middle-aged woman or an elderly man. Plaintiffs did and neither did
    Defendants.

    3. In Plaintiffs’ original work, the Receptionist works alone with a single
    Doctor, and is told her job is to answer the phone. In Defendants’ work, the
    setup is the same. Plaintiffs did not have to have the Mark be a receptionist
    whose primary duty was to answer phones. The answering phones part is
    distinctly creative in that an urgent care facility does not evoke thoughts of
    answering phones; rather, an urgent care facility evokes thoughts having
    patients fill out paperwork, scheduling appointments, and taking patients to
    treatment rooms.

    4. In Plaintiffs’ original work, a Pregnant Woman in distress is brought by her
    Spouse into the urgent care facility for treatment. In Defendants’ work, a Man
    in distress with his abdomen is brought by his Spouse into the urgent care
    facility for treatment. Although the genders are changed, the Pregnant Woman
    and the Man with abdominal pain clearly play the same part in both works (the
    carrier for the Frightening Creature).

    5. In Plaintiffs’ original work, the Doctor escorts the ailing Pregnant Woman
    into the treatment room, leaving the Receptionist at her desk. This action is
    repeated exactly in Defendants’ work. This, too, is especially distinctive.
    Doctors are universally portrayed as too scholarly and esteemed to do the
    menial task of escorting their patients to treatment rooms. Yet, Plaintiffs
    deliberately chose to go against the grain in this respect. So, too, did
    Defendants.

    6. In Plaintiffs’ original work, the doctor returns to the front desk and asks the
    Receptionist to assist him with the “patient.” This action also occurs in
    Defendants’ work. That a Doctor would ask a seemingly ignorant layperson to
                                      SCHEDULE IV

                                           3


                                                                       EX. 1         PG. 67
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page68
                                                              29of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:536
                                    #:258



    assist with urgent medical care defies logic. Nonetheless, Plaintiffs take said
    route. So, too, do Defendants.

    7. In Plaintiffs’ original work, in the treatment room, the Receptionist/Mark is
    instructed to hold the patient’s hand as comfort. These exact same instructions
    and subsequent action are replicated in Defendants’ work. Plaintiffs could have
    been instructed to lay a warm compress on the patient’s abdomen, or a wet
    washcloth on the patient’s forehead. Instead, Plaintiffs chose, deliberately, to
    have the Receptionist/Mark hold the patient’s hand. So, too, did Defendants.

    8. In Plaintiffs’ original work, the Pregnant Woman is in severe abdominal
    pain, about to give birth. In Defendants’ story, the Man is in severe abdominal
    pain, and is suffering from a distended abdomen. Plaintiffs deliberately chose
    to have a Frightening Creature emerge from an abdomen and chose a Pregnant
    Woman to accomplish this task. Defendants could have had their Frightening
    Creature emerge from their patient’s back or side. Alternatively, Defendants
    could have had their patient sleep with a sheet covering their body and head,
    only to emerge as the Frightening Creature. Instead, Defendants chose the
    abdomen. Such was not required to invoke the “scare,” yet Defendants chose it
    anyway.

    9. In Plaintiffs’ original work, a mysterious Man in Black arrives, deeply
    interested in the outcome of the incident. Similarly, in Defendants’ work, a
    mysterious Man in Black arrives, also deeply interested in the outcome. This is
    perhaps the most egregious example of Defendants’ copying. The Man in
    Black no doubt adds to the suspense of the story. He’s creepy. However, he is
    not necessary to Plaintiffs’ story or Defendants’ story. Yet, both stories have
    this Man in Black character, who, again, is essentially a fluff character.
    Plaintiffs’ plot of an alien-like Frightening Creature emerging from the
    abdomen of an urgent care patient does not require the inclusion of this Man in
    Black. He is not a “stock” character necessary to accomplish the “scare.” Yet,
    this same “fluff” character is in Defendant’s work as well.

    10. In Plaintiffs’ original work, the Pregnant Woman expels a Frightening
    Creature covered in blood. In Defendants’ work, the Man expels a Frightening
    Creature covered in blood.
                                      SCHEDULE IV

                                           4


                                                                      EX. 1           PG. 68
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page69
                                                              30of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:537
                                    #:259




    11. In Plaintiffs’ original work, the Frightening Creature attacks the Doctor,
    biting him in the neck. In Defendants’ episode, the Frightening Creature attacks
    the Doctor, and is seen biting the Man in Black in the neck. Plaintiffs did not
    have to have the Frightening Creature bite anyone, and certainly did not have to
    have the bite levelled at the Doctor. Neither did Defendants.

    12. In Plaintiffs’ original work, as the Receptionist/Mark cowers in terror, the
    Frightening Creature turns his focus on her, just before she is informed, she is
    on “Scare Tactics.” In Defendants’ work, the Frightening Creature does the
    same, and the Mark(s) are informed they are on “Prank Encounters.”

    13. In addition, the actor (Gabriel Pimentel) chosen by the Plaintiffs to play the
    “Frightening Creature” in their original work is the same actor chosen to play
    the same role in the Defendants’ work.

 The pivotal scenes in the Defendants’ work dramatically mimic scenes in the
 Plaintiffs’ original work, from story genesis through specific actions, characters,
 dialogue, use of props, and the conclusion.


 The Sequencing Is Substantially Similar
   In addition to the same, virtually identical plot elements appearing in both
 works, these elements appear in the same order or sequence in each work.
     For example, the “Frightening Creature” bursting out of the patient and
 attacking other characters is deliberately sequenced late in Plaintiffs’ work and
 appears at an identical time in Defendants’ work - right before the prank is
 revealed.
     The sequencing of Plaintiffs’ original work was clearly a creative choice even
 though Plaintiffs’ story could have been told through a different play-by-play
 lineup of plot elements while delivering the same finished scary product. For
 instance, the wife in the original work could have arrived at the urgent care facility
 by herself experiencing minor discomfort. As she sits in the reception area, her
 spouse arrives, and the pain could start to get worse. Then, when the “Man in
 Black” arrives, the pain becomes excruciating and she is rushed to the back. This is
                                      SCHEDULE IV

                                           5


                                                                       EX. 1         PG. 69
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page70
                                                              31of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:538
                                    #:260



 not the same sequence that Plaintiffs’ work followed, demonstrating the Plaintiffs’
 creative story choices and sequencing of elements (whether protected or not) are
 unique and concrete expressions of the underlying story concept. In addition, there
 is no need for Plaintiffs to have included the Man in Black. Plaintiffs’ story would,
 no doubt, have elicited fear in the Receptionist without the Man in Black. He was
 not necessary to the story. Likewise, Defendants’ story did not need the Man in
 Black. The Man in Black is arguably fluff to both Plaintiffs’ and Defendants’
 stories. Yet, the Man in Black is presented in both Plaintiffs’ work and Defendants’
 work.
    Rather than copying Plaintiffs’ original sequencing, Defendants could have
 adjusted their sequencing, but they did not. As a result, Defendants’ sequence is
 substantially similar to Plaintiffs’ original.

 The Characters Are Substantially Similar

    A character is a person (or perhaps an animal or creature) used to perform
 action and speak dialogue, moving the story along a plot line. In Plaintiffs’ original
 work, we see a Receptionist who is hired to assist an Urgent Care Doctor. They
 encounter a Pregnant Woman with severe abdominal pain and her Spouse. At one
 point, a mysterious Man in Black appears, and near the end of the story, a
 Frightening Creature emerges from the patient-Pregnant Woman and attacks the
 Doctor. In Defendants’ work, the Mark is also a Receptionist that is hired to assist
 a Doctor at an urgent care facility, at which a Man with severe abdominal pain and
 his Spouse arrive. At one point, a mysterious Man in Black appears, and near the
 end of the story, a Frightening Creature that emerges from the abdomen of the
 patient-Man appears and attacks the Doctor. These five characters are virtually
 identical to those in Plaintiffs’ original work. A patient may be necessary. A
 doctor may be necessary. The Man in Black is not. The Spouse is similarly
 unnecessary. Yet, both Satan’s Baby and Urgent Scare have the Man in Black and
 Spouse characters – neither of which are “stock” characters necessary to the plot.

 The Settings Are Substantially Similar

    The setting is the time and location in which the story takes place. The
 definition of setting can also include social status, weather, historical period, and

                                       SCHEDULE IV

                                            6


                                                                        EX. 1        PG. 70
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page71
                                                              32of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:539
                                    #:261



 details about immediate surroundings. The setting provides the backdrop to the
 story and helps create mood.

     There is no doubt that the settings of Plaintiffs’ original work and Defendants’
 work are the same – an urgent care facility at night. The specific setting of
 Plaintiffs’ original work was clearly a creative choice. For example, Plaintiffs
 could have set the concept at a regular doctor’s office during the day instead of
 setting it at night in an urgent care facility. Plaintiffs could have utilized multiple
 “doctors and nurses” working at the facility alongside the Receptionist, and still
 involved the Receptionist in the actions exhibited. The setting could have been a
 senior care facility or a home whose resident had abdominal pain. Defendants
 could have had the Man visit his internist related to a blemish on his abdomen or
 experience an itch, either of which intensifies at the doctor’s office. Defendants
 did not. Instead, Defendants chose the same setting as Plaintiffs.

     It should be noted that pregnant women in distress would be much more likely
 to go to their pediatrician or emergency room at a hospital with a pediatric ward.
 Therefore, the choice of an urgent care facility as opposed to a pediatrician’s office
 or emergency room is a concrete expression by Plaintiffs.

 The Moods Are Substantially Similar

     The mood established in Plaintiffs’ original work is, appropriately, “urgency,”
 i.e. from the moment the Pregnant Woman in abdominal pain enters, everyone is
 urgently trying to solve her medical crisis and comfort her. Considering that
 Defendants used Plaintiffs’ plot, characters and settings, it should be no surprise
 that the “urgent” mood used by Defendants is identical to Plaintiffs’.


 CONCLUSION
    After analyzing the specific details of Plaintiffs’ rendering of the original story,
 including an articulation of the actual concrete elements including plot,
 sequencing, characters, setting, and mood, it is abundantly clear that the
 Defendants’ work is an unabashed copy of the original.


                                       SCHEDULE IV

                                            7


                                                                         EX. 1        PG. 71
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page72
                                                              33of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:540
                                    #:262




                SCHEDULE V


                                                              EX. 1      PG. 72
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page73
                                                              34of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:541
                                    #:263



                                  SCHEDULE V


 PLAINTIFFS’ ORIGINAL WORKS, “IT’S MY PARTY” & “SEND IN THE
 CLOWNS”
     In Plaintiffs’ “It’s My Party”, a Waitress (the Mark) is hired to assist a Caterer
 at a rich man’s birthday party. The Birthday Man arrives and begins to open gifts
 proffered by his Guests – including, as a “birthday present”, a special appearance
 by the actual host of Scare Tactics, Tracey Morgan. Then, in the middle of the
 party, a clearly Unwanted Guest arrives, carrying a birthday cake. His presence
 unnerves the partygoers, but he says he wants to make amends to Birthday Man.
    The Waitress slices and serves the cake; the Unwanted Guest insists that the
 Waitress enjoy the cake as well. As the Waitress and the partygoers eat, the
 Unwanted Guest tells a story about how he and Birthday Man had dreams to start a
 company. But, he claims, Birthday Man cut him out, stole his idea, and made
 millions.
    Suddenly, partygoers start to foam at the mouth. The Unwanted Guest
 announces that the cake is poisoned. But he has the antidote instructions on a
 DVD, and he will let them have it for ransom. The Caterer sneaks up and strikes
 the Unwanted Guest with a bottle, which knocks the Unwanted Guest out. Then,
 the Caterer gives the DVD to the Waitress. The Caterer then tells the Waitress to
 play the DVD. At first, the DVD will not play, creating fear in the Waitress. But,
 eventually, it starts, and that is when the Host of Scare Tactics, Tracy Morgan,
 appears on the DVD screen and reveals she is on “Scare Tactics”.
    Plaintiffs’ “Send in the Clowns” begins when a Temporary Helper (the Mark) is
 hired by a Creepy Dad to help at his young Daughter’s birthday party. The
 Temporary Helper will work with another Assistant. They are instructed to blow
 up balloons and put together gift bags, and later, they will perform a clown show.
    Creepy Dad leaves to get his “Daughter” and the Temporary Helper and the
 Assistant dress as clowns. They hear muffled cries coming from a nearby closet
 where they discover a Woman, also dressed as a clown, her hands bound with rope.
 She tells them that there is no party, no Daughter, that the Creepy Dad is insane
 and that they have to leave.

                                      SCHEDULE V
                                            1


                                                                        EX. 1        PG. 73
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page74
                                                              35of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:542
                                    #:264



    The Woman rushes to leave but is intercepted by the Creepy Dad, now dressed
 as a little girl, complete with wig. He uses a mallet to knock the Woman out, then
 orders the Mark and the Assistant to create balloon animals.
    Getting angrier, the Creepy Dad orders the Assistant to shake his hand. She
 does, and a hidden handheld joy buzzer electrocutes her. The Temporary Helper
 races out of the room, but he is stopped and told he is on “Scare Tactics
    DEFENDANTS’ WORK, “SPLIT PARTY”
    Defendants’ work is roughly four and a half times the length of each of
 Plaintiffs’ works and includes filler that is not in Plaintiffs’ original works.
    “Split Party” deals with two Marks, who both meet a rich Creepy Dad, who is
 holding a birthday party for his young “Daughter” at his mansion. Mark # 1 takes
 a different dramatic path to reach the party, and the events that happen to her
 before she arrives at the mansion are simply “filler” to help inform her reality, but
 do not materially affect the underlying concept and telling of the prank as the two
 Marks eventually end up in the same “scare” as in Plaintiffs’ combined works.
    Mark 2, a Temporary Helper, arrives at the mansion to meet a Caterer whom
 she will help along with another Assistant. The Temporary Helper and the other
 Assistant are both introduced to a Creepy Dad, who tells them he wants the perfect
 party for his young “Daughter”. He calls for his Daughter to “come meet the
 help”, but she does not respond.
      Mark # 1, a Van Passenger, arrives in a van along with a Celebrity Guest (the
 Host, playing himself), who is supposedly making a surprise appearance for the
 little girl. The Celebrity’s Manager is with them.
     The Creepy Dad disposes of a birthday cake that the Caterer had brought, and
 instead, shows the Celebrity Guest “special cupcakes” he claims the Daughter
 baked in his honor. He encourages the Celebrity Guest to consume one as he
 fetches his Daughter for the big surprise.
     The Celebrity Guest eats a cupcake, as does his Manager. Both immediately
 fall ill, as the treats have been poisoned. A man, whose hands are bound with rope,
 rushes in. He is the Gardener. He claims that the Creepy Dad is insane and that
 they should leave. The Creepy Dad re-appears, now dressed in a little girl’s outfit,
 and subdues the Gardener with poison cake.

                                      SCHEDULE V
                                             2


                                                                         EX. 1      PG. 74
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page75
                                                              36of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:543
                                    #:265



 With both the Celebrity Guest and the Manager now foaming at the mouth from
 the poison, the Creepy Dad insists that everyone have a bite of the cupcakes. The
 Temporary Helper and the Van Passenger resist, and the threat from the Creepy
 Dad is ended when the Celebrity Guest suddenly awakens and shoves one of the
 supposedly poisoned cupcakes into the Creepy Dad’s mouth, rendering him
 unconscious. It is here where the Temporary Worker and the Van Passenger are
 informed they are on “Prank Encounters”.
 SIMILARITY ANALYSIS:
    Although Defendants’ work has story elements and characters not appearing in
 Plaintiffs’ two episodes, these changes do not alter the basic concept, dramatic
 thrust and concrete elements exhibited in Plaintiffs’ works and utilized in
 Defendants’ copycat work.
    Plaintiffs’ story is developed and expressed concretely through a skillful use of
 dialogue, settings, machinery, characters, and actors that expand the concept into
 an original and fresh story. These concrete elements, established in Plaintiffs’
 original works, “It’s My Party” and “Send in the Clowns”, also appear in
 Defendants’ alleged copycat work, “Split Party”.
    The following is an analysis of the specific details of Plaintiffs’ rendering of the
 original stories, including an articulation of the actual concrete elements that make
 up the total sequence of events and the relationships between the major characters
 and the unauthorized appearance and use of these elements in Defendants’ work.
 The Plots Are Substantially Similar
   1. In both of Plaintiffs’ original works, a Mark is hired to assist at a Rich Man’s
      birthday party in a mansion. The party occurs during the day. This is the
      exact same set up as exhibited in Defendants’ episode. The Mark could have
      been hired to assist at a party venue, country club or private room at a
      restaurant. Also, the Man did not have to be rich and living in a mansion.
      These are all examples of Plaintiffs’ executive decision and choice among the
      myriad of choices Plaintiffs could have chosen.
   2. In Plaintiffs’ original work “Send in the Clowns”, the Dad is portrayed as
      creepy and odd. In Defendant’s copycat work, the character of the Dad is also
      creepy and odd. Plaintiffs could have had the creepy character be a mother or
      grandmother or sister or nanny. Plaintiffs’ choice among the many choices
                                     SCHEDULE V
                                            3


                                                                        EX. 1       PG. 75
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page76
                                                              37of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:544
                                    #:266



     shows Plaintiffs’ executive, creative input. Defendants, too, had countless
     choices with regard the character employed to accomplish the “scare.” Yet,
     unlike Plaintiffs, who made a choice, an executive creative decision,
     Defendants simply copied Plaintiffs’ creative input with regard to the Dad–
     lock, stock and barrel.
   3. In Plaintiffs’ original work, “Send in the Clowns”, Plaintiffs have the Creepy
      Dad exhibit his “creepiness” by making it clear that the Creepy Dad likes
      things done a certain way, with an exacting standard that renders him
      “creepy”. For example, when the Creepy Dad discovers the workers have
      done something that he does not like, he gets irrationally upset. In Defendants’
      work, the same action occurs. Plaintiffs could have had the Creepy Dad
      exhibit his “creepiness” by exhibition of a tic, fits of laughter or alternating
      fits of laughter and tears. Plaintiffs did not. Defendants, too, could have
      exhibited the Creepy Dad’s “creepiness” in a variety of ways, but Defendants
      did not. Instead, Defendants’ story has Creepy Dad exhibit his “creepiness” in
      the same manner as Plaintiffs’ work.
   4. In Plaintiffs’ original work, “Send in the Clowns”, the young Daughter
      constantly referenced by the Creepy Dad does not, in fact, exist. In
      Defendants’ work, the young Daughter also constantly referenced by the
      Creepy Dad also does not exist. Plaintiffs could have the Creepy Dad have an
      actual daughter or son or the party could have been for the Creepy Dad’s wife,
      girlfriend, mother or any other person or animal. Plaintiffs did not. Neither
      did Defendants. The choice by Plaintiffs to have Creepy Dad have a non-
      existent daughter is the creative input and election among the myriad of
      choice articulated by Plaintiffs. The fact that Defendants have the same
      Creepy Dad with the same non-existent daughter shows that Defendants made
      no such executive choice and offered no such creative input.
   5. In Plaintiffs’ original work, “It’s My Party”, the guests enjoy the birthday
      dessert not realizing it has been poisoned. In Defendants’ work, the same
      action occurs. Plaintiffs could have had the guests poisoned with lemonade or
      a vapor mist or gas. Plaintiffs did not. Neither did Defendants.
   6. In Plaintiffs’ original work, “It’s My Party”, the guest of honor eats the
      poisoned birthday dessert and is stricken ill. This also occurs in Defendants’
      work.
                                     SCHEDULE V
                                           4


                                                                      EX. 1        PG. 76
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page77
                                                              38of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:545
                                    #:267



   7. In Plaintiffs’ original work, “Send in the Clowns”, a character with wrists
      bound by rope who has clearly been abducted appears and warns that the
      Creepy Dad is insane and that they should get “out of here” immediately. But
      before anyone can escape, this character is rendered unconscious by the Dad.
      In the Defendants’ work, the same action occurs. This character is not
      necessary to invoke the fear in the Mark or the audience. Plaintiffs chose to
      include this character, nonetheless. So did Defendants.
   8. In Plaintiffs’ original work, “Send in the Clowns”, the Creepy Dad surprises
      everyone by appearing dressed as a little girl and claiming to be the
      aforementioned “Daughter”. In Defendants’ copycat episode, the same action
      occurs. There was enough “creepiness” in Plaintiffs’ original work to invoke
      fear in the Mark and audience. Plaintiffs did not have to present the Creepy
      Dad dressed as a little girl. Neither did Defendants. But they both did.


   9. In Plaintiffs’ original work, ‘Send in the Clowns”, it is implied that the Mark
      will be harmed if he does not do exactly what the Creepy Dad asks. In the
      Defendants’ work, the same action occurs. Plaintiffs could have implied that
      the Creepy Dad would kill the pet dog or the Creepy Dad’s elderly 100-year
      mother. Plaintiffs did not. This portrays Plaintiffs’ decision – creative
      decision – among the many choices available to Plaintiffs. Defendants could
      have had the Creepy Dad do any number of things. Defendants did not.
      Instead, Defendants did as Plaintiffs had done.
   10. In Plaintiffs’ original work, “It’s My Party”, the man threatening the party
     guests is incapacitated by someone at the party. The very next beat is the
     reveal that this is a prank. No one needed to be incapacitated in Plaintiffs’
     work. Plaintiffs could have accomplished their reveal by an EMT worker who
     is called to treat the poisoned victims. Plaintiffs could have had someone
     instruct the Mark to call “9-1-1,” where upon the 911 Operator made the
     reveal. Plaintiffs did not. Neither did Defendants. Instead, Defendants
     accomplishes the reveal in the same manner.
    It is clear that key original elements from both Plaintiffs’ “Send in the Clowns”
 and “It’s My Party” appear in Defendants’ episode, “Split Party”. These include
 specific actions, settings, costumes, props, use of poison, an imaginary Daughter,

                                     SCHEDULE V
                                           5


                                                                      EX. 1        PG. 77
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page78
                                                              39of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:546
                                    #:268



 and threat to Marks. The dramatic spine of Plaintiffs’ works clearly form the
 dramatic spine of the Defendants’ work.
 The Sequencing Is Substantially Similar
   In addition to the same, virtually identical plot elements appearing in both
 works, these elements appear in the same order or sequence in each work.
    For example, the plot point about the man who served poison to the party guests
 being incapacitated in Plaintiffs’ work appears at an identical time in Defendants’
 work - right before the prank is revealed.
     The sequencing of Plaintiffs’ original works was clearly a creative choice even
 though Plaintiffs’ stories could have been told through a different play-by-play
 lineup of plot elements while delivering the same finished scary product. For
 example, the Plaintiff could have told the same story in “It’s My Party” by having
 the Mark be hired to help at a nighttime cocktail party, an afternoon barbeque or a
 Sunday brunch. The menacing man could have poisoned the drinks instead of
 dessert. Also, in “Send in the Clowns”, the Plaintiffs could have created a story
 where the little girl does exist but is tied up in an upstairs bedroom while her
 insane dad pretends to be the birthday girl. The options available to Plaintiffs are
 limitless. The choice Plaintiffs make is Plaintiffs’ creative decision. Defendants
 could have demonstrated their creative input by choosing an alternate sequencing.
    These are not the same sequences that Plaintiffs’ work followed, demonstrating
 the Plaintiffs’ creative story choices and sequencing of elements (whether
 protected or not) are unique and concrete expressions of the underlying story
 concept.
    Instead of copying Plaintiffs’ original sequencing, Defendants could have
 adjusted their sequencing, but they did not. As a result, Defendants’ sequence is
 substantially similar to Plaintiffs’ original.


  The Characters Are Substantially Similar

    A character is a person (or perhaps an animal or creature) used to perform
 action and speak dialogue, moving the story along a plot line. Most of the
 characters in the Defendants’ work are the same as in Plaintiffs’ original works: we
 see the Temporary Helper and the Van Passenger who are young people in their
                                     SCHEDULE V
                                           6


                                                                      EX. 1        PG. 78
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page79
                                                              40of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:547
                                    #:269



 early 20’s hired to assist in throwing parties. They work with a Caterer and fellow
 Assistants. There is a Creepy Dad/Menacing Man who poisons the guest of honor.
 There is a character who has clearly been tied up and kidnapped by the Creepy
 Dad. This character adds flavor to the story, but this character is by no means
 necessary to accomplish the intended result – fear in the Mark. To emphasize, the
 fact that Plaintiffs add this character, among the myriad of choices available to
 them, is in and of itself a creative input. Plaintiffs demonstrate their arrangement
 of characters to create their story. This is their creativity. Also, there is an oft-
 mentioned young Daughter who does not exist. Plaintiffs did not need to have a
 daughter and certainly did not need to have that Daughter be non-existent. There is
 a Creepy Dad who also appears dressed as and assuming the character of his non-
 existent Daughter. The dress-up by the Creepy Dad in Plaintiffs’ work add to the
 Creepy Dad’s “creepiness,” but it is by no means required to scare the Mark.
 Likewise, Defendants’ work did not need to have the Creepy Dad dress up. But,
 Defendants did – just like Plaintiffs. Then, there is a Celebrity Guest who
 participates in the story itself. The inclusion of the Celebrity Guest is Plaintiffs’
 creative input. Plaintiffs had many choices available to them, but their decision
 among the many choices is a creative input on Plaintiffs’ part.

 The Settings Are Substantially Similar

    The setting is the time and location in which the story takes place. The
 definition of setting can also include social status, weather, historical period, and
 details about immediate surroundings. The setting provides the backdrop to the
 story and helps create mood.

     There is no doubt that the settings of Plaintiffs’ original works and Defendants’
 work are the same – a birthday party at a mansion in the middle of the day. Every
 other Prank Encounters episode takes place at night. The overwhelming majority
 of the pranks in Scare Tactics episodes take place at night. The specific setting of
 Plaintiffs’ original works was clearly a creative choice. For example, Plaintiffs
 original story “It’s My Party” could have easily been a nighttime dinner party, an
 afternoon barbeque or a Sunday morning brunch, considering all the guests were
 adults. The fact that it was set during the day was a concrete expression selected by
 Plaintiffs. The unusual choice of Defendants to copy the plots, characters, and

                                      SCHEDULE V
                                            7


                                                                        EX. 1        PG. 79
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page80
                                                              41of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:548
                                    #:270



 “settings” of two diverse Scare Tactics pranks set during the day cannot be mere
 coincidence.

 The Moods Are Substantially Similar

     The mood established in Plaintiffs’ original work is, appropriately, “unnerved,”
 i.e. from the moment the Mark meets the Creepy Dad, to the reveal of the Dad
 dressed as his non-existent Daughter, the Mark is clearly unnerved. Considering
 that Defendants used Plaintiffs’ plot, characters, and settings, it should be no
 surprise that the “unnerved” mood used by Defendants is identical to Plaintiffs’.


 CONCLUSION
        After analyzing the specific details of Plaintiffs’ rendering of the original
 story, including an articulation of the actual concrete elements including plot,
 sequencing, characters, unique daytime setting, and mood, it is abundantly clear
 that the Defendants’ work is an undeniable copy of the original.




                                      SCHEDULE V
                                            8


                                                                        EX. 1           PG. 80
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page81
                                                              42of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:549
                                    #:271




                SCHEDULE VI


                                                              EX. 1      PG. 81
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page82
                                                              43of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:550
                                    #:272



                                  SCHEDULE VI


 PLAINTIFFS’ ORIGINAL WORK, “CAMP KILL”
    In Plaintiffs’ story, “Camp Kill”, a Mark arrives as a New Camp Counselor at a
 camp for kids located in the remote woods. It is nighttime. The New Counselor is
 told that the camp is re-opening after an “incident” forced it to shut down last year.
 The New Camp Counselor is meeting with two Supervisors (one Male, one
 Female) along with some other counselors. The Male Supervisor leaves to get
 some papers from another cabin, taking a two-way radio to stay in touch.
     After he is gone, the New Camp Counselor sees a Menacing Figure that is
 wearing a mask and carrying a machete pass by a window. Meanwhile, the Male
 Supervisor screams over the two-way radio, apparently getting attacked and being
 left for dead (which is not seen by the New Camp Counselor/Mark). The other
 Counselors (all women) start to become very scared. As the New Camp
 Counselor’s fear level rises, the Male Supervisor stumbles in, bloodied and injured,
 telling everyone, including the New Camp Counselor that there is a maniac out
 there.
    Suddenly, the Menacing Figure breaks a window and struggles to get inside.
 This is when the actors reveal that the Mark is on “Scare Tactics.”
 DEFENDANTS’ WORK, “CAMP SCARECROW”
     Defendants’ episode, “Camp Scarecrow,” is roughly four times the length of
 Plaintiffs’ work and includes filler that is not in Plaintiffs’ original work. This
 filler does not materially change Plaintiffs’ original story as the Marks eventually
 end up in the same “scare” as in Plaintiffs’ original work.
     In “Camp Scarecrow,” two Marks, a new Male Camp Counselor and a new
 Female Camp Counselor, arrive at a camp for kids located in the remote woods. It
 is nighttime. They are told the camp is re-opening after an “incident” forced it to
 shut down last year. The Male Camp Counselor and the Female Camp Counselor
 meet separately with two Supervisors (one Male, one Female) along with some
 other counselors.


                                      SCHEDULE VI

                                           1




                                                                       EX. 1        PG. 82
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page83
                                                              44of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:551
                                    #:273



    The Female Supervisor points out to the Female Camp Counselor that the camp
 uses two-way radios to communicate. The Female Camp Counselor then uses a
 radio to talk to the Male Camp Counselor, who is in a different cabin with Male
 Supervisors. A Male Supervisor informs the women (by radio) that the men are
 going out to search for an Assistant Supervisor who left earlier and has not been
 heard from.
    The Female Camp Counselor suddenly sees a Menacing Figure, wearing a mask
 and carrying a scythe, pass by a window in the cabin she is in. The Female
 Supervisor tells her about a Groundskeeper who was arrested in connection with
 the “incident” that led to the forced “shutdown.”
 The Male Camp Counselor and others come upon the Assistant Supervisor who
 had not been heard from since leaving the cabin. He has been injured. He was
 attacked (an action not seen by either Mark) and is woozy. The Groundskeeper
 suddenly appears and is arrested by a Park Ranger for the attack.
     The Female and Male Camp Counselors again see the Menacing Figure outside
 a window. They use the two-way radio to call the Park Ranger for help. He tells
 them that the Groundskeeper has escaped his custody. Both the Male Camp
 Counselor and the Female Camp Counselor, now together in one cabin, see
 different people attacked outside by the Menacing Figure, who then breaks a
 window and yanks a Supervisor outside. The Menacing Figure tries to get in but is
 stopped when the Host of the show enters and reveals to the Marks that they are on
 “Prank Encounters.”


 SIMILARITY ANALYSIS:
    The concept of a mad man menacing people at a cabin in the woods is not new.
 However, in this case, Plaintiffs’ story is developed and expressed concretely
 through a skillful use of dialogue, settings, machinery, characters, and actors that
 expand the concept into an original and fresh story. These concrete elements
 established in the Plaintiffs’ original work, “Camp Kill,” also appear in the
 Defendants’ alleged copycat work, “Camp Scarecrow.”



                                      SCHEDULE VI

                                           2




                                                                      EX. 1       PG. 83
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page84
                                                              45of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:552
                                    #:274



     The fact that Defendants use additional characters, scenes and action, does not
 alter the basic narrative and filmed action that originated in the Plaintiffs’ work and
 that “re-appears” in the Defendants’ copycat work.
    The following is an analysis of the specific details of Plaintiffs’ rendering of the
 original story, including an articulation of the actual concrete elements that make
 up the total sequence of events and the relationships between the major characters
 and the unauthorized appearance and use of these elements in Defendants’ work.
 The Plots Are Substantially Similar
    1. In Plaintiffs’ original work, a new Female Camp Counselor arrives at night
       at a kids’ camp located in the remote woods where she has been hired to be a
       camp counselor. This is the same setup utilized in Defendants’ work, with
       the exception that two Marks are hired, one Male, the other Female.
       Plaintiffs did not have to have the Mark be a camp counselor. Plaintiffs
       could have had the Mark be a cook, a prospective parent or person scouting
       camps on behalf of another. The same is true for Defendants.

    2. In Plaintiffs’ original work, the new Female Camp Counselor is informed by
       the Supervisors that the camp is just now re-opening after being closed due
       to an unfortunate incident. In Defendants’ work, the Marks are also informed
       by their respective Supervisors that the camp is just now re-opening after an
       unfortunate incident. Defendants could have had the new Camp Counselors
       at the inaugural season of camp. There did not have to be an “incident” at
       all. Or, Plaintiffs could have presented the Marks with a story that the camp
       had formerly been a facility for the criminally insane. There are a number of
       avenues to set the stage to invoke fear. Plaintiffs chose an “incident” so
       terrible that it caused the camp to have been shut down. Defendants chose
       the same “incident” theory.

    3. In Plaintiffs’ original work, it is established by a Supervisor that the camp
       uses two-way radios to communicate. In Defendants’ work, the same use of
       two-way radios is established by the Supervisors. In today’s age of
       unlimited advanced digital communication technology, that Plaintiffs chose
       a rather archaic two-way radio system to communicate is deliberate. It was
       not necessary to create the “scare.” Plaintiffs could have had the Assistant
                                       SCHEDULE VI

                                            3




                                                                        EX. 1       PG. 84
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page85
                                                              46of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:553
                                    #:275



       Supervisor be outfitted with a company cell phone with “location” fixed in
       an “on” position, but that happens to yield no information as to the
       whereabouts of the Assistant Supervisor. That would have been ominous.
       There was no artistic benefit for Plaintiffs to have employed two-way radios.
       Two-way radios were, in no way, necessary to Plaintiffs’ scare. Similarly,
       Defendants’ use of two-way radios was of no consequence to the scare in
       Defendants’ episode. Given the plethora of communication options
       available to Defendants, it is surprising that they chose two-way radios.
    4. In Plaintiffs’ original work, a Supervisor leaves to get paperwork from
       another cabin, taking a radio with him. In Defendants’ work, a Supervisor
       also leaves a cabin to check something, and also carries a radio. Defendants
       could have had the Supervisor forget the radio device and have that
       Supervisor’s radio emit strange noises. Instead, Defendants chose the same
       plot point as Plaintiffs.

    5. In Plaintiffs’ original work, a Menacing Figure with a weapon is outside.
       The figure walks by a window and the actors inside the cabin are positioned
       so only the Mark can see the figure out the window. In the Defendants’
       work, the exact same action occurs. Plaintiffs could have had the Mark see
       the Menacing Figure while en route from the dining hall to the Mark’s cabin,
       or from the pool area to the dining hall. So, too, could Defendants. Plaintiff
       did not and neither did Defendants.

    6. In Plaintiffs’ original work, the Supervisor is attacked by a Menacing Figure,
       an incident not seen by the Mark. In Defendants’ copycat work, the
       Supervisor is attacked, an incident also not seen by either of the Marks. It
       could have been the camp dog that got attacked in Plaintiffs’ story or the
       cook. It was not. And, as we know, Defendants could have had the
       Menacing Figure attack anyone. They instead chose to have the Menacing
       Figure attack a supervising male camp counselor.

    7. In Plaintiffs’ original work, the injured Supervisor returns to the cabin and
       explains the attack. In Defendants’ work, the injured Supervisor also returns
       to a cabin and explains the attack. Plaintiffs could have had the camp
       counselors, including the New Camp Counselor, come upon the injured
                                     SCHEDULE VI

                                          4




                                                                     EX. 1       PG. 85
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page86
                                                              47of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:554
                                    #:276



       Supervisor the next morning. Plaintiffs did not. Defendants could have had
       the Marks learn about an attack on a person or animal, such as the “camp”
       dog, in a variety of ways. The discovery of the injured Supervisor was
       instead the same as in Plaintiffs’ work.

    8. In Plaintiffs’ original work, there is a moment of calm right before the
       Menacing Figure breaks a window in an attempt to attack people inside the
       cabin. In Defendants’ episode, there is also a moment of calm right before
       the Menacing Figure breaks a window to attack people inside the cabin.
       Plaintiffs could have had the Menacing Figure appear behind a post or a tree
       while the counselors, and Mark, walked the grounds. Defendants could have
       presented the Menacing Figure’s threatened attack on the counselors and
       Marks in a variety of ways. They did not. They chose instead to mimic the
       presentation in Plaintiffs’ original work.

    9. In Plaintiffs’ original work, just as it appears the Menacing Figure is coming
       back, the New Camp Counselor is informed she is on TV. In Defendants’
       episode, just as it appears the Menacing Figure is coming back, the Host of
       the show appears to inform the Marks they are on TV.


    The pivotal scenes in the Defendants’ work dramatically mimic scenes in the
 Plaintiffs’ original work, from story genesis through specific actions, characters,
 dialogue, use of props, and the conclusion.
    The basic and original story line of Plaintiffs’ “Camp Kill,” the “spine of the
 story,” is plainly evident and has been appropriated in Defendants’ “Camp
 Scarecrow.”


 The Sequencing Is Substantially Similar
   In addition to the same, virtually identical plot elements appearing in both
 works, these elements appear in the same order or sequence in each work.
    For example, the “Menacing Figure” breaking through the window to attack
 people inside the cabin is deliberately sequenced late in Plaintiffs’ work and
                                      SCHEDULE VI

                                           5




                                                                       EX. 1          PG. 86
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page87
                                                              48of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:555
                                    #:277



 appears at an identical time in Defendants’ work - right before the prank is
 revealed.
     The sequencing of Plaintiffs’ original work was clearly a creative choice even
 though Plaintiffs’ story could have been told through a different play-by-play
 lineup of plot elements while delivering the same finished scary product. For
 example, Plaintiffs could have told the same story by having the Mark be hired as
 part of a cleaning crew or a person scouting the camp, and not as a camp
 counselor; Plaintiffs could have had the camp be fully operational, and not re-
 opening after something bad happened last season. And, the whole thing could
 have taken place during daylight hours. This is not the same sequence that
 Plaintiffs’ work followed, demonstrating the Plaintiffs’ creative story choices and
 sequencing of elements (whether protected or not) are unique and concrete
 expressions of the underlying story concept.
    Instead of copying Plaintiffs’ original sequencing, Defendants could have
 adjusted their sequencing, but they did not. As a result, Defendants’ sequence is
 substantially similar to Plaintiffs’ original.


 The Characters Are Substantially Similar

     A character is a person (or perhaps an animal or creature) used to perform
 action and speak dialogue, moving the story along a plot line. In Plaintiffs’ original
 work, we see a Mark who is hired to be a Camp Counselor. They meet with two
 Camp Supervisors and other Counselors. At one point, they see a Menacing Figure
 outside. In Defendants’ work, the Marks are also hired to be Camp Counselors.
 Defendants could have had the Marks be clean-up crew or a parent or sibling
 interested in “scouting” the camp or a city inspector. They did not. As with
 Plaintiffs’ Mark, Defendants’ Marks meet with two Camp Supervisors and other
 Counselors. Defendants Marks could have, instead, met with an inspector, parents
 interested in checking out the camp, or owners of the property. The options are
 virtually endless. Plaintiffs’ work includes a Menacing Figure outside. Plaintiffs
 could have had a rabid dog, wolf, bobcat or even an alien or a character that rises
 from the dead. Again, the options available to Plaintiffs and Defendants are


                                      SCHEDULE VI

                                           6




                                                                       EX. 1       PG. 87
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page88
                                                              49of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:556
                                    #:278



 limitless. Despite the plethora of options, Defendants’ characters are virtually
 identical to those in Plaintiffs’ original work.

 The Settings Are Substantially Similar

    The setting is the time and location in which the story takes place. The
 definition of setting can also include social status, weather, historical period, and
 details about immediate surroundings. The setting provides the backdrop to the
 story and helps create mood.

    There is no doubt that the settings of Plaintiffs’ original work and Defendants’
 work are the same – a kids’ summer camp in the remote woods at night. The
 specific setting of Plaintiffs’ original work was clearly a creative choice. For
 example, Plaintiffs could have set the concept at a kids’ sports camp in a gym
 during the day. The gym could have been located at a major sports complex used
 by professional athletes. In fact, when things start going wrong at such an upscale
 facility, it might be even scarier. But the choice of an abandoned kids’ summer
 camp in the remote woods at night was a concrete expression selected by Plaintiffs.

 The Moods Are Substantially Similar

     The mood established in Plaintiffs’ original work is, appropriately, “worried,”
 i.e. from the moment the Camp Supervisors describe having to shut the camp down
 due to a mysterious “incident” to the appearance of a Menacing Figure outside,
 everyone in the cabins is on edge and worried. Considering that Defendants used
 Plaintiffs’ plot, characters and settings, it should be no surprise that the “worried”
 mood used by Defendants is identical to Plaintiffs’.


 CONCLUSION
    After analyzing the specific details of Plaintiffs’ rendering of the original story,
 including an articulation of the actual concrete elements including plot,
 sequencing, characters, setting, and mood, it is abundantly clear that the
 Defendants’ work is an unabashed copy of the original.

                                       SCHEDULE VI

                                            7




                                                                        EX. 1        PG. 88
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page89
                                                              50of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:557
                                    #:279




            SCHEDULE VII


                                                              EX. 1      PG. 89
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page90
                                                              51of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:558
                                    #:280



                                  SCHEDULE VII


 PLAINTIFFS’ ORIGINAL WORK, “THE MUMMY”
     Plaintiffs’ story, “The Mummy,” is set at night at an “archeological research
 institute.” A Temp (the Mark) is hired to assist a Professor and his Aide to
 inventory items from a pharaoh’s tomb. The Professor informs the Temp that a
 “curse” is alleged to have followed the artifacts and that all of the earlier
 excavation team members died shortly after unearthing the pharaoh and his
 treasures. The pharaoh’s coffin lies nearby.
     The Professor leaves to run an errand, leaving the Temp and the Aide alone. As
 the Temp and the Aide examine and itemize artifacts, the lights “flicker.” The
 Temp is worried, but the Aide dismisses any thought of a curse. Suddenly, the
 pharaoh’s coffin begins to shake. The Temp and the Aide rush out to another
 room, where they contact the Professor by electronic communication, begging him
 to return.
     When the Professor joins them, together they re-enter the room with the coffin
 and artifacts. The Professor is doubtful anything really happened and asks that the
 Temp and the Aide get back to work. The Professor leaves. The Aide knocks on
 the lid of the coffin and something inside knocks back. Suddenly a Mummy
 breaks out of the coffin and attacks the Aide. The Temp is terrified, but after the
 attack, the Temp is told she is on “Scare Tactics.”
 DEFENDANTS’ WORK, “FRIGHT AT THE MUSEUM”
     Defendants’ work, “Fright at the Museum,” is roughly four times the length of
 Plaintiffs’ work and includes filler that is not in Plaintiffs’ original work. This
 filler does not materially change Plaintiffs’ original story as the Marks eventually
 end up in the same “scare” as in Plaintiffs’ work.
     In Defendants’ work, Two Marks are hired to help a museum Curator prepare
 artifacts from a pharaoh’s tomb for public presentation.
    As one Mark helps a Curator with the artifacts, the lights “flicker.” Then, a tale
 of an alleged curse is related to the participants. When a pharaoh’s sarcophagus is
 delivered, the Marks help unwrap it, which leads to a series of events culminating
                                      SCHEDULE VII

                                           1




                                                                       EX. 1         PG. 90
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page91
                                                              52of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:559
                                    #:281



 in the sarcophagus vibrating. One Mark uses electronic communication equipment
 to contact a supervisor for help. Meanwhile, a member of the excavation team
 arrives to warn the Marks of the danger.
    Things turn worse when one Mark reads the translation of an evil curse, which
 leads to a Creature attacking the group. Right after the attack, both Marks are told
 they are on “Prank Encounters.”
 SIMILARITY ANAYLYSIS
   The tale of a cursed pharaoh’s tomb being disturbed resulting in harm to those
 who interact with its artifacts is an old one and not protectable.
     What is original is the way in which this concept is dramatized. Plaintiffs’ story
 is developed and expressed concretely through a skillful use of dialogue, settings,
 machinery, characters, and actors that expand the concept into an original and fresh
 story. These concrete elements established in Plaintiffs’ original work, “The
 Mummy,” also appear in Defendants’ alleged work, “Fright at the Museum.”
     The fact that Defendants use additional characters, scenes and action does not
 alter the basic narrative and filmed action, which originated in Plaintiffs’ work and
 which “re-appears” in Defendants’ work.
    The following is an analysis of the specific details of Plaintiffs’ rendering of the
 original story, including an articulation of the actual concrete elements that make
 up the total sequence of events and the relationships between the major characters
 and the unauthorized appearance and use of these elements in Defendants’ work.
 The Plots Are Substantially Similar
       1. In Plaintiffs’ original work, “The Mummy,” a host outlines the upcoming
          prank, referencing Egyptian artifacts and an evil curse. In Defendants’
          “Fright at the Museum,” a host offers the same introduction.

       2. In Plaintiffs’ original work, which is set at night, the Temp is hired to
          help a Professor inventory and catalogue artifacts from the pharaoh’s
          tomb. In Defendants’ work, which is also set at night, the Marks are
          hired to assist a Curator with essentially the same job, inventorying
          artifacts from a pharaoh’s tomb. Plaintiffs could have had the Temp

                                      SCHEDULE VII

                                            2




                                                                        EX. 1         PG. 91
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page92
                                                              53of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:560
                                    #:282



          assist the Aide in setting up a display at a highly anticipated art
          exhibition. Or, Plaintiffs could have had the Temp and Aide assist in
          analyzing the veracity of the artifacts. Plaintiffs did not. And, as we
          know, neither did Defendants.

       3. In Plaintiffs’ original work, the coffin holding the pharaoh’s remains is
          kept in close proximity to the Temp. In Defendants’ work, the pharaoh’s
          remains are also kept close to the participants. Again, Plaintiffs’ work is
          only 4 to 5minutes long. Thus, it makes sense that, to avoid filler,
          Plaintiffs’ work would have the coffin in close proximity to the Temp.
          Defendants’ work, on the other hand, is four times longer than Plaintiffs’
          work. Thus, Defendants do not have the same need as Plaintiffs to
          employ such a “shortcut.” Yet, Defendants do exactly that. Their inertia,
          in this regard, amounts to more than a lack of creativity; rather, it
          demonstrates their choice to copy Plaintiffs.

       4. In Plaintiffs’ original work, the Temp is told of a deadly curse
          surrounding the artifacts. In Defendants’ work, the Marks are also
          informed of a deadly curse. Plaintiffs could have elected to educate the
          Mark in a number of different ways. For example, the Professor could
          have been on a phone call with an unknown party, seemingly repeating
          the unknown party’s ominous message that an evil curse awaits them.
          Or, the Aide could have listened to a voicemail that elicits the foreboding
          of an evil curse. Given the fact that Plaintiffs’ work is only 4 to 5
          minutes long, this cut-to-the-chase introduction makes sense. One could
          argue that it is necessary for the plot to emerge and the story to be
          completed within the 4 to 5 minute segment. Defendants do not have this
          same urgency as their episode is four times longer than Plaintiffs’
          segment. Clearly, Defendants had sufficient “screen time” to develop the
          foreboding of evil lurking amongst the Egyptian artifacts. It is axiomatic
          that the more time one has to present the plot, the more avenues there are
          to do so. Plaintiffs had to cut to the chase. Defendants did not.

       5. In Plaintiffs’ original work, when the artifacts are touched, the lights
          “flicker.” In Defendants’ work, the exact same action is portrayed. At
                                     SCHEDULE VII

                                          3




                                                                     EX. 1          PG. 92
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page93
                                                              54of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:561
                                    #:283



          first blush, the flickering lights may seem trivial. It is not. There are
          many ways Plaintiffs could have signaled “strange things to come”: an
          eerie noise; a halo of a ghostly figure; the Aide going into a trance; a
          radio spewing noise or a nearby television going “poltergeist” on them.
          Plaintiffs could have done a number of things to further the invoke fear in
          the Mark, but they chose a specific event and a specific action.
          Defendants, armed with plenty of time to showcase their creativity, chose
          the same exact simplicity of a flickering light as Plaintiffs.

       6. In Plaintiffs’ original work, after a mysterious event with the artifacts, the
          Temp summons the Professor using electronic communication
          equipment. In Defendants’ work, after a mysterious event with the
          artifacts, the Mark also uses electronic communication equipment to
          summon the Curator. Plaintiffs could have had the Temp and Aide
          summon the Professor by yelling for him or by having the Professor
          watch the Temp and the Aide from a closed-circuit TV. Plaintiffs did not
          and neither did Defendants.

       7. In Plaintiffs’ original work, physical contact with the pharaoh’s coffin
          directly leads to physical danger for the Temp. In Defendants’ work, the
          touching of the pharaoh’s coffin also leads to physical danger for the
          Marks. Plaintiffs could have had the physical contact with the pharaoh’s
          coffin result in the closed-circuit TV going “poltergeist” or the radio
          suddenly go staticky. Here, Plaintiffs had a number of options at their
          disposable. So, too, did Defendants. Ironically, however, it is the same
          physical touch of the pharaoh’s coffin that leads to physical danger for
          the Marks in Defendants’ work as had been the case in Plaintiffs’ original
          work.
       8. As the Mark and Aide continue to interact with the artifacts, the curse is
          activated, causing the lights to flicker AND the coffin to shake. In
          Defendants’ work, the same action is portrayed. Again, the fact that
          Defendants’ chose to use the exact same devices – flickering lights and
          shaking coffin – is no coincidence.



                                      SCHEDULE VII

                                           4




                                                                       EX. 1        PG. 93
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page94
                                                              55of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:562
                                    #:284



       9. In Plaintiffs’ original work, the penultimate moment is the curse coming
          to life in the form of a mummy “attacking” one of the actors. In the
          Defendants’ work, the penultimate moment is the curse coming to life in
          the form of an evil creature “attacking” one of the actors. Plaintiffs
          could have had each touch of the pharaoh’s coffin result in a party
          fainting or an electronic going haywire. Defendants, armed with so much
          more time than Plaintiffs to create the “scare,” could have demonstrated
          more inventiveness, and their inertia in this regard bespeaks their
          mimicry.

       10. In Plaintiffs’ original work, immediately after the attack, the Temp is
           screaming as she is informed that this is all a prank. In Defendants’
           work, immediately after the attack, the Marks are screaming as they are
           informed that this is all a prank. Here, Plaintiffs could have had the
           reveal immediately before the threatened attack. So, too, could have
           Defendants. Moreover, because of the extra time afforded Defendants,
           Defendants could have had multiple people get attacked, leading a
           heightened state of fear for the Marks. Alas, Defendants did not. In
           summary, key story points and specific actions that appear in Plaintiffs’
           original work are copied and utilized in Defendants’ episode. The pivotal
           scenes in the Defendants’ work dramatically mimic scenes in Plaintiffs’
           original work, from story genesis through specific actions, characters,
           dialogue, use of props, and the conclusion.
  The Sequencing Is Substantially Similar
   In addition to the same, virtually identical plot elements appearing in both
 works, these elements appear in the same order or sequence in each work.
    For example, the “awakening of the curse” and ensuing attack is deliberately
 sequenced late in Plaintiffs’ work and appears at an identical time in Defendants’
 work, which is right before the prank is revealed. Plaintiffs did not have time to
 have the curse awaken throughout the “scare,” but Defendants did. Defendants
 had so many options available to them with regard to sequence. That their
 sequence mimics Plaintiffs can be no coincidence.


                                     SCHEDULE VII

                                          5




                                                                     EX. 1        PG. 94
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page95
                                                              56of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:563
                                    #:285



     The sequencing of Plaintiffs’ original work was clearly a creative choice even
 though Plaintiffs’ story could have been told through a different play-by-play
 lineup of plot elements while delivering the same finished scary product. For
 example, Plaintiffs could have established that the artifacts have lain dormant for
 years, with no issues, until a massive storm rolls in the night the Mark happens to
 be there, resulting in a lightning bolt striking the facility where the artifacts reside,
 suddenly “energizing” them and triggering a curse. This is not the same sequence
 that Plaintiffs’ work followed, demonstrating Plaintiffs’ creative story choices and
 sequencing of elements (whether protected or not) are unique and concrete
 expressions of the underlying story concept.
    Instead of copying Plaintiffs’ original sequencing, Defendants could have
 adjusted their sequencing, but they did not. This is all the more surprising given
 the fact that Defendants had four times as much time to present their sequencing of
 events. As a result, Defendants’ sequence is substantially similar to Plaintiffs’
 original and is not a coincidence.


 The Characters Are Substantially Similar

    A character is a person (or perhaps an animal or creature) used to perform
 action and speak dialogue, moving the story along a plot line. All of the characters
 in Plaintiffs’ original work also appear in Defendants’ work. The Marks are young
 people in their early 20’s hired to assist an esteemed Expert (Professor/Curator).
 There is also a Co-worker/Aide character, and a Monster who is released by the
 curse. Plaintiffs did not have to employ an esteemed Expert. Plaintiffs could have
 had utilized a non-expert Ph.D. student whose candidacy depended on the proper
 inventorying of the Egyptian artifacts. In other words, the “Expert” was not
 required to create the “scare.” Plaintiffs’ work also did not require a “mummy-
 esque” Monster to create the “scare.” Rather than a physical “mummy-esque”
 Monster, Plaintiffs could have had an abstract, ghoulish spirit. Defendants, armed
 with the luxury of time on their side, could have presented so many ominous
 features to invoke the “scare.” They did not. Instead, they chose the same
 physical mummy esque Monster as Plaintiffs. Coincidence? I think not.



                                        SCHEDULE VII

                                             6




                                                                          EX. 1        PG. 95
Case
Case2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document31-2
                                     20-1 Filed
                                          Filed07/13/20
                                                05/29/20 Page
                                                         Page96
                                                              57of
                                                                 of145 PageID
                                                                    57 Page ID
                                   #:564
                                    #:286



 The Settings Are Substantially Similar

    The setting is the time and location in which the story takes place. The
 definition of setting can also include social status, weather, historical period, and
 details about immediate surroundings. The setting provides the backdrop to the
 story and helps create mood.

     There is no doubt that the settings of Plaintiffs’ original work and Defendants’
 work are the same – nighttime at a storage area in a facility housing Egyptian
 artifacts. The specific setting of Plaintiffs’ original work was clearly a creative
 choice. For example, Plaintiffs could have set the story at a construction site where
 recent excavation has unearthed cursed artifacts (Mayan, Aztec, Macedonian,
 Roman) buried/hidden at the site years ago. Or, Plaintiffs could have had the
 Egyptian artifacts on the set of a movie production. The choice of a storage area in
 a facility housing Egyptian artifacts was the concrete expression selected by
 Plaintiffs. Defendants’ choice of a “Mummy” in the exact same setting placed in
 the exact same action does not appear coincidental.

 The Moods Are Substantially Similar

    The mood established in Plaintiffs’ original work is, appropriately,
 “mysterious,” i.e. from the moment the Mark sees the artifacts and hears about a
 curse, there is an air of mystery surrounding her work. Considering that
 Defendants used Plaintiffs’ plot, characters and settings, it should be no surprise
 that the “mysterious” mood used by Defendants is identical to Plaintiffs’.
 CONCLUSION
    After analyzing the specific details of Plaintiffs’ rendering of the original story,
 including an articulation of the actual concrete elements including plot,
 sequencing, characters, setting, and mood, it is abundantly clear that Defendants’
 work is an unabashed copy of the original.




                                       SCHEDULE VII

                                            7




                                                                        EX. 1        PG. 96
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 97 of 145 Page ID
                                   #:565




                   EXHIBIT 2




                                                              EX. 2      PG. 97
Case 2:20-cv-02726-CJC-MAA
Case 2:20-cv-02726-CJC-MAA Document
                           Document 25
                                     31-2Filed
                                            Filed 07/13/20Page
                                                07/06/20    Page 983of Page
                                                               1 of    145 ID
                                                                            Page ID
                                                                              #:397
                                    #:566


   1
       Richard L. Charnley (SBN 70430)
   2   Nicole W. Uhlmann (SBN 200783)
       CHARNLEY RIAN LLP
   3   12121 Wilshire Blvd. Suite 600
       Los Angeles, CA 90025
   4   Telephone: 310.321.4300
       Facsimile: 310.893.0273
   5   Email:      rlc@charnleyrian.com
       Email:      nwu@charnleyrian.com
   6
       Attorneys for Plaintiffs Scott
   7   Hallock; WMTI Productions, Inc.;
       WMTI Productions North, Inc.; and
   8   The Next Season Company, Inc.

   9

  10                            UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
  12

  13   SCOTT W. HALLOCK, an                   Case No.: 2:20-cv-02726-CJC (MAA)
       individual; WMTI PRODUCTIONS,
  14
       INC., a California corporation;        NOTICE OF ERRATA REGARDING
  15   WMTI PRODUCTIONS NORTH,                PLAINTIFFS’ AMENDED
                                              COMPLAINT
       INC., a Canadian corporation; and
  16
       THE NEXT SEASON COMPANY,
  17   INC., a Canadian corporation,
  18              Plaintiffs,
  19        v.
  20
       KEVIN HEALEY, an individual;
  21   PROPAGATE CONTENT, LLC, a
       Delaware Limited Liability
  22
       Company; and DOES 1 through 100,
  23   inclusive,
  24              Defendants.
  25

  26

  27

  28

                   NOTICE OF ERRATA REGARDING PLAINTIFFS’ AMENDED COMPLAINT

                                                                  EX. 2       PG. 98
Case 2:20-cv-02726-CJC-MAA
Case 2:20-cv-02726-CJC-MAA Document
                           Document 25
                                     31-2Filed
                                            Filed 07/13/20Page
                                                07/06/20    Page 993of Page
                                                               2 of    145 ID
                                                                            Page ID
                                                                              #:398
                                    #:567


   1       TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL:
   2

   3       The Complaint herein (Doc. #1) contains four claims for relief. The first
   4   paragraphs in the Second, Third and Fourth Claims for Relief incorporated prior
   5   allegations by reference. For example, the Second Claim for Relief incorporated
   6   previous paragraphs 1 through 69.
   7

   8       Plaintiffs’ Amended Complaint (Doc. #20) also contains four claims for relief.
   9   Due to scrivener error, the numbering of the first paragraphs of the Second, Third
  10   and Fourth Claims for Relief was not changed from the numbering in the initial
  11   Complaint.
  12

  13       By way of this Notice and in lieu of filing an amendment to the Amended
  14   Complaint, Plaintiffs advise the Court and parties of the following errata:
  15

  16            Paragraph 72 of the Amended Complaint (Second Claim for Relief)
  17   mistakenly incorporates paragraphs 1 through 69 due to error, but should
  18   incorporate paragraphs 1 through 71 of the Amended Complaint;
  19

  20            Paragraph 81 of the Amended Complaint (Third Claim for Relief)
  21   mistakenly incorporates paragraphs 1 through 78 due to error, but should
  22   incorporate paragraphs 1 through 80 of the Amended Complaint; and,
  23

  24            Paragraph 87 of the Amended Complaint (Fourth Claim for Relief)

  25   mistakenly incorporates paragraphs 1 through 84 due to error, but should

  26   incorporate paragraphs 1 through 86 of the Amended Complaint.

  27

  28

                                                  1.
                    NOTICE OF ERRATA REGARDING PLAINTIFFS’ AMENDED COMPLAINT
                                                                       EX. 2         PG. 99
Case
Case 2:20-cv-02726-CJC-MAA
     2:20-cv-02726-CJC-MAA Document
                           Document 31-2  Filed07/06/20
                                    25 Filed    07/13/20 Page
                                                          Page3 100
                                                                of 3 ofPage
                                                                        145 ID
                                                                             Page  ID
                                                                               #:399
                                    #:568


   1               July 6, 2020            CHARNLEY RIAN LLP
        Dated:
   2
   3                                       ~·
                                          I" ·
                                               ter;S la
                                              Richard LCFiamley
   4                                          Nicole W. Uhlmann
   5                                          Attorneys for Plaintiffs Scott Hallock,
                                              WMTI Productions, Inc. , WMTI
   6                                          Productions North, Inc., The Next Season
                                              Company, Inc. and The G(fted Show, Inc.
   7
   8
   9
  10
  11
  12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                2.
                    NOTICE OF ERRATA REGARDING PLAINTIFFS' AMENDED COMPLA INT
                                                                 EX. 2          PG. 100
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 101 of 145 Page ID
                                    #:569




                    EXHIBIT 3




                                                             EX. 3      PG. 101
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page1102  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:287
                                      #:570




                   EXHIBIT 1

   4817-0255-2617, v. 1
                                                                  EX. 3      PG. 102
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page2103  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:288
                                      #:571


                   SETTLEMENT AGREEMENT AND MUTUAL RELEASE

         This Settlement Agreement and Mutual Release (the "2016 AGREE:MENT'') is made and
  entered into between Scott Hallock ("HALLOCK") and Kevin Healey ("HEALEY'') as of
  January 1, 2016 (the "EFFECTIVE DATE").

         A.       WHEREAS, since 2012, HALLOCK and HEALEY (collectively "the
  PARTIES") have been engaged in a business dispute over certain creative and intellectual
  properties jointly owned by them or their companies;

          B.      WHEREAS, the primary creative and intellectual property at issue in the
  PARTIES' dispute is the Scare Tactics television series and any and all mtellectual property of
  any nature or kind whatsoever related to Scare Tactics, including but not limited to all ancillary
  rights, all remake rights, and any and all exploitation rights pertinent thereto (collectively
  "SCARE TACTICS");

         C.      WHEREAS, during their dispute, HALLOCK and HEAI:,EY engaged in a number
  of mediations, which resulted in a written Settlement Agreement dated August 18, 2012 (the
  ''2012 AGREEMENT");

         D.     WHEREAS, as of the EFFECTIVE DATE, HALLOCK ~d HEALEY are
  engaged in an Arbitration captioned Scott Hallock v. Kevin Healey, lFfA Arbitration No. 15-09
  (the "ARBITRATION''), in which the each of the PARTIES has asserted claims related to their
  ongoing dispute including SCARE TACTICS claims (''the ARBITRATION CLAIMS");

           E.    WHEREAS, as of the EFFECTIVE DATE, HALLOCK and HEALEY are also
   engaged in civil litigation pending in Ventura County Superior Court wherein HALLOCK is a
   Plaintiff, HEALEY 1s a Defendant, HEALEY is a Cross-complainant and HALLOCK is a Cross-
   Defendant, bearing Case Number 56-2-15-00465398-CU-FR-VTA (''the FRAUDULENT
   CONVEYANCE ACTION");

           F.      WHEREAS, with the exception of the rights and obligations set forth in the 2012
   AGREEMENT and this 2016 AGREEMENT, HALLOCK and HEALEY wish to settle all
   claims, counterclaims and issues in the ARBITRATION, asserted in the ARBITRATION
   CLAIMS, and alleged or asserted in the FRAUDULENT CONVEYANCE ACTION, and all
   past, present and future issues concerning SCARE TACTICS;

           G.     WHEREAS, it is the intent of HALLOCK and HEALEY that this, the 2016
   AGREEMENT shall be supplemental to but, other than as directly set forth herein, shall not
   nullify or modify the 2012 AGREEMENT; and,

          H.      WHEREAS HEALEY has provided notice to HEALEY' s spouse, Cara Healey
   ("CARA") of this 2016 AGREEMENT and the property transfers contemplated hereunder and
   has represented to HALLOCK that CARA has consented to and will not challenge this 2016
   AGREEMENT.




                                                                                     EX. 3             PG. 103
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page3104  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:289
                                      #:572


         Accordingly, for good and valuable consideration as set forth herein, the parties b.ereby
  agree as follows:

            Transfer of WMTI US, WMTI NORTH, TNSCI, SCARE TACTICS and IP

           1.     As of the EFFECTIVE DATE, HEALEY shall transfer to HALLOCK or to
  HALLOCK'S designee, all ofHEALEY'S direct and indirect rights and ownership interest of
  any kind or nature whatsoever in and to WMTI Productions, Inc. ("WMTI US"). As of the
  EFFECTIVE DATE, HEALEY shall resign all director and officer positions in WMTI US. In
  connection with the transfer ofHEALEY's ownership rights in and to WMTI US, HEALEY
  agrees to deliver to HALLOCK or to HALLOCK'S designee a standalone assignment of
  HEALEY'S WMTI US shares ("the HEALEY SHARES") in the form attached hereto as Exhibit
  A. Concurrently with the execution of this 2016 AGREEMENT, HEALEY shall physically
  endorse the HEALEY SHARES to HALLOCK or HALLOCK's order and shall deliver said
  endorsed HEALEY SHARES to HALLOCK. HALLOCK and HEALEY waive any and all
  restrictions on transfer on the HEALEY SHARES including pursuant to the WMTI US Amended
  and Restated Shareholders Agreementdated as of January 1, 2012 (the "WMTI US Shareholders
  Agreement") and agree that the WMTI US Shareholders Agreement shall be terminated in full
  and shall be of no further force or effect as of the EFFECTIVE DATE,.

          2.      HEALEY agrees to transfer to HALLOCK or his designee all of HEALEY's
  direct and indirect rights and ownership interest of any kind or nature whatsoever in: (a) WMTI
  Productions North Inc. ("WMTI NORTH''); and (b) The Next Season Company Inc. ("1NSCr'),
  provided HALLOCK or his designee maintains the Canadian control ofWMTI NORTH and
  TN SCI pursuant to sections 26 to 28 of the Investment Canada Act (in accordance with the
  CPTC Program Guidelines of the Canadian Audio-Visual Certification Office) ( collectively ''the
  CANADIAN COMPANIES" and "the CANADIAN COMPANY TRANSFERS" respectively).
  The CANADIAN COMPANY TRANSFERS, and the resignation by HEALEY of all member,
  manager, director and officer positions the CANADIAN COMPANIES, shall be contingent upon
  HALLOCK providing HEALEY with evidence of consent by at least one "resident Canadian"
  (as defined in the Business Corporations Act (Ontario)) to serve as director of each of
  CANADIAN COMPANIES. For certainty: all such transfers, resignations and other
  documentation required for these purposes shall be prepared at the sole initiative and cost of
  HALLOCK.

           3.      As of the EFFECTIVE DATE, HEALEY shall assign and transfer to HALLOCK
  all of his direct and indirect rights and interest of any kind or nature whatsoever in and to
  SCARE TACTICS. This assignment and transfer includes, but is not limited to, all of
  HEALEY's direct and indirect interest of any nature or kind whatsoever in SCARE TACTICS,
  whether held under U.S. law, Canadian law, or the law of any other sovereign or state, including,
  but not limited to copyrights trademarks, brands, trade names, and other intellectual property of
  any kind or nature whatsoever relating to SCARE TACTICS (whether registered or
  unregistered), and any and all direct and indirect rights to use or exploit such copyrights,
  trademarks, brands, trade names and other intellectual property of any kind or nature whatsoever
  relating to SCARE TACTICS throughout the world and the universe in all media, whether
  existing or developed in the future, for perpetuity, all contractual, promotional and


                                               2
  067868/431459-52630812.1




                                                                                    EX. 3            PG. 104
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page4105  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:290
                                      #:573


  merchandising rights, and all other rights that HEALEY or any Healey Entity (as defined in the
  2012 AGREEMENT) (each, a "HEALEY ENTITY'') bas, may have or would have had to
  receive any income from the use or exploitation of SCARE TACTICS (collectively '"the IP
  RIGHTS"), with the exception of SCARE TACTICS income that HEALEY and all HEALEY
  ENTITIES have already received as of the EFFECTIVE DATE. For sake of certainty, the
  SCARE TACTICS and the IP RIGHTS franchise include, without limitation, the television
  series, the previously developed movie concepts (which concepts are attached the 2012
  Agreement as Schedules "K-1" and "K-2") and all forms of ancillary and derivative exploitation
  relating thereto such as music publishing, the ''Scarewear" clothing line, artwork, e-commerce
  and social networking sites. For further certainty, the transfer of the rights in this
  AGREEMENT, including SCARE TACTICS and IP RIGHTS, shall not have the effect of a non-
  competition clause, and does not prevent HEALEY from pursuing other scary, paranormal-
  themed or hidden camera shows.

         4.      For certainty, HEALEY acknowledges that, with the exception ofHALLOCK's
  ownership or entitlement to shares ofWMTIUS and the IP RIGHTS, the transfers and
  assignments undertaken pursuant to this 2016 AGREEMENT will result in HALLOCK or his
  designee receiving 100% of all shares in WMTI US, 100% of all ownership of the CANADIAN
  COMPANIES, and 100% of all ownership in the IP RIGHTS.

           5.     HEALEY hereby represents and warrants to HALLOCK that: (a) he is the sole
  beneficial and registered owner of the HEALEY SHARES; (b) HEALEY has the full power,
  authority and right to enter into this 2016 AGREEMENT, to grant the rights granted hereunder to
  the HEALEY SHARES, all free of any claims, demands, liens and/or encumbrances (subject to
  the restrictions and contingencies set out in paragraph 2 above in respect of the CANADIAN
  COMPANIES), and to transfer the legal and beneficial title and ownership of the HEALEY
  SHARES to HALLOCK or HALLOCK's designee (subject to the restrictions and contingencies
  set out in paragraph 2 above in respect of the CANADIAN COMPANIES), (c) HEALEY has the
  power, authority and right to assign and transfer to HALLOCK all of his direct and indirect
  rights and interest in and to SCARE TACTICS, all free of any claims, demands, liens and/or
  encumbrances, and to transfer the legal and beneficial title and ownership of SCARE TACTICS
  to HALLOCK free of any claims, demands, liens or encumbrances, (d) HEALEY is the sole and
  beneficial registered owner of the CANADIAN ENTITIES, (e) HEALEY has the power,
  authority and right to deliver ownership of the CANADIAN ENTITIES to HALLOCK or
  HALLOCK's designee free of any claims, demands, liens and/or encumbrances (subject to the
  restrictions and contingencies set out in paragraph 2 above), (f) except as disclosed to
  HALLOCK, HEALEY and/or the HEALEY ENTITIES have neither entered into any agreement
  (written or oral, implied or express) nor made any promises to any third party in connection with
  SCARE TACTICS or the IP RIGHTS, (g) that, while HEALEY has had discussions with Tom
  Daniels regarding SCARE TACTICS, which were disclosed to HALLOCK, HEALEY and/or the
  HEALEY ENTITIES entered into no agreement with Tom Daniels, and, for certainty, this
  includes any agreement that HEALEY may have had with Tom Daniels relative to representation
  of SCARE TACTICS, (h) HEALEY has disclosed to HALLOCK all amounts received either
  directly or indirectly by HEALEY from the exploitation of SCARE TACTICS or the IP RIGHTS
  from August 18, 2012 to present, and (i) HEALEY has not in any manner diluted or
  hypothecated his ownership of, or rights in, either WMTI US, the CANADIAN COMPANIES,


                                              3
  067868/431459-526308 U. I




                                                                                   EX. 3         PG. 105
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page5106  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:291
                                      #:574


  SCARE TACTICS or the IP RIGHTS. HALLOCK acknowledges that he is unaware of any
  direct or indirect failure by HEALEY with respect to HEALEY' s representations and warranties
  in this paragraph 5.

         Sa.     HALLOCK represents and warrants that he has disclosed to HEALEY all
  amowits received either directly or indirectly by HALLOCK from the exploitation of SCARE
  TACTICS or the IP RIGHTS from August 18, 2012 to present. HEALEY acknowledges that he
  is unaware of any direct or indirect failure by HALLOCK with respect to HALLOCK's
  representations and warranties in this paragraph Sa.

          5b.  HEALEY further represents and warrants to HALLOCK that he bas provided
  notice to CARA of the transfer of the HEALEY SHARES and other property pursuant to this
  2016 AGREEMENT, and that CARA has consented to and will not challenge this 2016
  AGREEMENT.

                                Credits pertaining to of Future SCARE TACTICS episodes

          6.      HALLOCK agrees that, in respect of all future episodes of SCARE TACTICS
  HALLOCK shall use HALLOCK's best efforts to cause the distributors or broadcasters of such
  future episodes to afford both HALLOCK and HEALEY a prominent "Created by" credit that
  may include HEALEY in 2nd position to HALLOCK but otherwise on a ''most favored nations"
  basis with HALLOCK in all respects on screen, in billing blocks, in paid advertising, on
  packaging and for awards. However, HEALEY acknowledges that any such "credits": are
  subject to broadcaster and distributor approval; are subject to Guild approval; and, in the future
  may be subject to negotiation with a number of third-parties who cannot be identified at this
  time. Further, to the extent that HALLOCK develops future "Scare Tactics" content that was not
  "created by" HEALEY, a "Created by" credit may be neither appropriate nor otherwise available
  to HEALEY. In recognition of the above limitations on "credits," absent a "created by" credit,
  HALLOCK will use best efforts to secure credit for HEALEY stating substantially "Based On
  The Series Created By HALLOCK and HEALEY", with HEALEY in 2nd position to HALLOCK
  but otherwise on a "most favored nation" as set forth above. Any casual or inadvertent failure to
  comply with the provision of this paragraph shall not constitute a breach of this 2016
  AGREEMENT, nor shall such a failure entitle HEALEY to any relief at law or in equity. Upon
  notice from HEALEY of a failure to comply with the provisions of this paragraph, HALLOCK
  shall use best efforts to prospectively cure any failure to accord credit hereunder.

                                              Dismissal of ARBITRATION

            7.     HALLOCK and HEALEY shall, upon execution of this 2016 AGREEMENT by
   all parties, dismiss the ARBITRATION, with each party to bear its own costs and fees in
   connection therewith.

                                 Dismissal of FRAUDULENT CONVEYANCE ACTION

           8.     HALLOCK shall, upon execution of this 2016 AGREEMENT dismiss HEALEY
   as a defendant in the FRAUDULENT CONVEYANCE ACTION. HEALEY shall likewise


                                                    4
   067868/431459-526308 I2. l




                                                                                   EX. 3          PG. 106
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page6107  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:292
                                      #:575


  dismiss HALLOCK as a cross-defendant in the FRAUDULENT CONVEYANCE ACTION.
  Such dismissals shall be with prejudice, with both HALLOCK and HEALEY to bear their own
  costs and fees in connection with the FRAUDULENT CONVEYANCE ACTION.

                                          Mutual Releases

          9.       In consideration of the recitals, covenants and agreements set forth in this 2016
  AGREEMENT, and other good and valuable consideration receipt of which is hereby
  acknowledged, as of the EFFECTIVE DATE, and excepting the duties, obligations,
  representations and warranties set forth in this, the 2016 AGREEMENT and any remaining
  duties owed under the 2012 AGREEMENT, HALLOCK, on behalf of himself, the HH Entities
  (as defined in the 2012 AGREEMENT) (each, a ''HH ENTITY''), and all other persons,
  corporations and entities acting on bis behalf, hereby releases and discharges HEALEY, all
  HEALEY ENTITIES and all of bis and their agents, attorneys, accountants, advisors, current or
  fonner spouses, partners and employees from every and all manner of claim, actio~ cause of
  action, debt, due or demand, both in law and equity, related in any way to: (1) WMTI US; (2)
  WMTI NORTH; (3) TNSCI; (4) SCARE TACTICS; (5) RIVE GAUCHE; (6) 2241156 Ontario,
  Inc., including any and all claims in the ARBITRATION and the FRAUDULENT
  CONVEYANCE ACTION ("the HALLOCK RELEASED ITEMS''). It is the specific intent and
  purpose of this instrument to forever release and discharge any and all claims and causes of
  action of any kind or nature whatsoever related to any of the HALLOCK RELEASED ITEMS,
  whether known or unknown, whether specifically mentioned or not, which HALLOCK has now
  or ever had against HEALEY or any HEALEY ENTITY. HALLOCK acknowledges that, by
  virtue of this release, he is not a creditor of HEALEY in any manner and is owed no money by
  HEALEY. For clarity, this release and the HALLOCK RELEASED ITEMS do not include a
  release by HALLOCK of the FRAUDULENr CONVEYANCE ACTION against CARA.

          10.     HALLOCK hereby acknowledges that he may later discover facts different from
  or in addition to those now known or believed to be true, and expressly agrees that this 2016
  AGREEMENT and the release of the HALLOCK RELEASED ITEMS shall remain in full force
  and effect notwithstanding the discovery or existence of any such different or additional facts.
  HALLOCK hereby acknowledges that HALLOCK is aware of Section 1542 of the California
  Civil Code, which states:

             A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WIIlCH THE
             CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
             FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
             KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
             HIS OR HER SETTLEMENT WITH THE DEBTOR.

  HALLOCK hereby waives any and all rights which HALLOCK now has or may have by virtue
  of Section 1542 of the California Civil Code in connection with the claims released herein.

       11.  In consideration of the receipt of 100% of HEALEY' s interest in WMTI US and
  SCARE TACTICS, the transfer of I 00% ofHEALEY's direct or indirect interest in the
  CANADIAN ENTITIES, HALLOCK acknowledges and agrees that, as between HALLOCK


                                              5
  067368/43 t 4.S9-S2630312. l




                                                                                    EX. 3          PG. 107
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page7108  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:293
                                      #:576


  and HEALEY, HALLOCK is solely responsible for all future actions, decisions and agreements
  related to WMTI US, the CANADIAN ENTITIES and SCARE TACTICS that HALLOCK
  makes or takes after the EFFECTIVE DATE, including sole responsibility for any and all claims,
  debts or liability, including tax liability, that arise from any actions, decisions or agreements
  made or taken by HALLOCK or his designees related to WMTI US, the CANADIAN
  ENTITIES or SCARE TACTICS after the EFFECTIVE DATE.

           12.    In consideration of the recitals, covenants and agreements set forth in this 2016
  AGREEMENT, and other good and valuable consideration receipt of which is hereby
  acknowledged, as of the EFFECTIVE DATE, and excepting the duties and obligations set forth
  in this, the 2016 AGREEMENT and.any remaining duties owed under the 2012 AGREEMENT,
  HEALEY, on behalf of himself, all the Healey Entities (as defmed in the 2012 AGREEMENr)
  (eac~ a "HEALEY ENTITY''), and all other persons, corporations and entities acting on his
  beruut: hereby releases and discharges HALLOCK, all HALLOCK ENTITIES and all of his and
  their agents, attorneys, accountants, advisors, current or former spouses, partners and employees
  from every and all manner of claim, action, cause of action, debt, due or demand, both in law and
  equity, related in any way to, or arising out of, the ARBITRATION, the FRAUDULENT
  CONVEYANCE ACTION and any claims the claims asserted therein, (the "HEALEY
  RELEASED ITEMS"). It is the specific intent and purpose of this instrument to forever release
  and discharge any and all claims and causes of action of any kind or nature whatsoever related to
  any of the HEALEY RELEASED ITEMS, whether known or unknown, whether specifically
  mentioned or not, which HEALEY has now or ever had against HALLOCK or any HALLOCK
  ENTITY. For clarity, this release and the HEALEY RELEASED ITEMS do not include a
  release by CARA of any of her claims against HALLOCK.

          13.     HEALEY hereby acknowledges that he may later discover facts different from or
  in addition to those now known or believed to be true, and expressly agrees that this 2016
  AGREEMENT and the releases of the HEALEY RELEASED ITEMS herein shall remain in full
  force and effect notwithstanding the discovery or existence of any such different or additional
  facts. HEALEY hereby acknowledges that be is aware of Section 1542 of the California Civil
  Code, which states:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
              CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN  OR HER         ms
              FAVOR AT THE TIME OF EXECUTING THE RELEASE, WIBCH IF
              KNOWN BY HIM OR HER MUST HAVE MATERIALL AFFECTED        y               ms
              OR HER SETTLEMENT WITH THE DEBTOR.

  HEALEY hereby waives any and all rights which he now has or may have by virtue of Section
  1542 of the California Civil Code in connection with the claims released herein.

                                       Indemnity

          14.     HALLOCK, for himself and on behalf of the HALLOCK ENTITIES, hereby
  agrees to jointly and severally defend, indemnify and save harmless HEALEY and all HEALEY
  ENTITIES from and against all third party claims, actions, causes of action, demands, suits,


                                              6
  067868/431459-52630812. I




                                                                                  EX. 3          PG. 108
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page8109  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:294
                                      #:577


  proceedings or any other form of remedy or relief of whatsoever nature, character or kind,
  liabilities, contingent or otherwise, dues, debts, sums of money and accounts of whatsoever
  nature, character or kind, all damages, fines, penalties, deficiencies, losses, liabilities, costs, fees
  and expenses (including interest, court costs and reasonable fees and expenses of outside
  attorneys, accountants and other experts and professionals) incurred by HEALEY directly or
  indirectly arising out of or resulting from any actions, decisions or agreements made or taken by
  HALLOCK or his designees related to WMTI US, the CANADIAN ENTITIES or SCARE
  TACTICS after the EFFECTIVE DATE, or from any material breach of any term of this 2016
  AGREEMENT by HALLOCK or the HALLOCK ENTITIES. This indemnity does not cover
  any actions, statements or omissions by HEALEY after the EFFECTIVE DATE.

           15.     HEALEY for himself and on behalf of the HEALEY ENTITIES, hereby agrees to
  jointly and severally defend, indemnify and save harmless HALLOCK and all HALLOCK
  ENTITIES from and against all third party claims, actions, causes of action, demands, suits,
  proceedings or any other form of remedy or relief of whatsoever nature, character or kind,
  liabilities, contingent or otherwise, dues, debts, sums of money and accounts of whatsoever
  nature, character or kind, all damages; fines, penalties, deficiencies, losses, liabilities, costs, fees
  and expenses (including interest, court costs and reasonable fees and expenses of outside
  attorneys, accountants and other experts and professionals) (collectively, "CLAIMS") incurred
  by HALLOCK directly or indirectly,arising out of or resulting from any material breach of any
  term of this 2016 AGREEMENT, including without limitation, a breach of any representation,
  warranty, covenant and/or undertaking set forth herein by HEALEY and/or the HEALEY
  ENTITIES. Further, HEALEY and the HEALEY ENTITIES hereby agree to jointly and
  severally defend, indemnify and save harmless HALLOCK and all HALLOCK ENTITIES from
  and against any CLAIMS by CARA or her designees or agents in respect of any legal interest in
  the HEALEY SHARES or that attempt to, or do, interfere with any of the representations or
  covenants by HEALEY herein.

                                              Miscellaneous

          16.      This 2016 AGREEMENT is intended to, and does, supersede and replace, in their
  entirety, all paragraphs and provisions in the 2012 AGREEMENT which address ownership or
  control of WMTI US or the SCARE TACTICS franchise, including paragraphs 2, 10 and 11,
  which paragraphs shall no longer have any effect. This 2016 AGREEMENT is also intended to,
  and does, supersede and replace, in its entirety, paragraph 12 of the 2012 AGREEMENT
  (concerning 2241156 Ontario Inc.}, which paragraph shall no longer have any effect. The
  paragraphs and provisions of the 2012 AGREEMENT which do not address or affect:
  (1) ownership or control ofWMTI US, WMTI NORTII or 1NSCI; (2) SCARE TACTICS; or (3)
  2241156 Ontario Inc. are unaffected by this 2016 AGREEMENT and remain in full force and
  effect

          17.      This 2016 AGREEMENT constitutes the entire agreement between the parties
  related to transfer/assignment of the WMTI US shares, transfer/assignment of the CANADIAN
  COMPANIES, transfer/assignment of SCARE TACTICS and transfer/assignment of the IP
  RIGHTS, and supersedes all prior or contemporaneous negotiations, representations,
  understandings or agreements concerning SCARE TACTICS, whether oral or written, including


                                                  7
  067868/431459-52630812. l




                                                                                         EX. 3           PG. 109
 Case2:20-cv-02726-CJC-MAA
Case  2:20-cv-02726-CJC-MAA Document
                             Document20-2
                                      31-2 Filed
                                            Filed05/29/20
                                                  07/13/20 Page
                                                            Page9110  of 145
                                                                  of 26  PagePage  ID
                                                                              ID #:295
                                      #:578


  all provisions in the 2012 AGREEMENT that concern SCARE TACTICS. No supplement,
  modification, waiver, or termination or nullification of this 2016 AGREEMENT shall be binding
  or enforceable Wlless executed in writing by the parties.

          18.    This AGREEMENT shall be governed by and interpreted in accordance with the
  laws of the State of California, except to the extent that the laws of the country of Canada may
  impact upon and control the CANADIAN COMPANIES and any of the IP RIGHTS that are
  subject to Canadian jurisdiction or legal process.

          19.     In the event of any litigation arising from any alleged breach of this Agreement,
  the substantially prevailing party shall be entitled to recover from the non-prevailing party all
  reasonable costs incurred including court costs and attorneys' fees, and all other related expenses
  incurred in such litigation.

          20.     Each of the parties agrees that it shall at all times, acting reasonably and in good
  faith, and on a timely basis, negotiate, prepare, execute, acknowledge and deliver all such acts,
  deeds and agreements as may be reasonably necessary or desirable to give effect to the terms and
  provisions of this Agreement.

          21.     In entering into this AGREEMENT, the parties represent that they have each
  relied on the advice of their respective attorneys, and that they had equal ability and opportunity
  to participate in the negotiation and drafting of this Agreement, such that if a court finds any
  ambiguities herein they shall not be construed against either party.

          22.     1bis AGREEMENT may be executed in one or more counterparts, which together
  shall constitute one Agreement upon the receipt by both parties of all signed counterparts.
  Scanned or faxed signature pages shall have the same effect as original signature pages.

                 IN WITNESS WHEREOF, the parties have caused this docwnent to be executed
  and as of the dates set forth below:


                                        SCOTT HALLOCK




                                          KEVIN HEALEY



  Date:

                                           l
                                               8
  067868/431459-52630812.1




                                                                                     EX. 3           PG. 110
Case
 Case2:20-cv-02726-CJC-MAA
      2:20-cv-02726-CJC-MAA Document
                             Document31-2
                                      20-2 Filed
                                            Filed07/13/20
                                                  05/29/20 Page
                                                            Page111 of 26
                                                                 10 of 145 Page
                                                                            PageIDID
                                     #:579
                                     #:296


                              WMTI PRODUCTIONS, INC.,
                                a California corporation

               STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

              FOR VALUE RECEIVED, the undersigned hereby assigns and transfers to Scott
W. Hallock and Nicole L. C. Hallock, as Co-Trustees of the Hallock Family Trust dated May 15,
2006, One Hundred (100) shares of issued and outstanding common stock of WMTI
PRODUCTIONS, INC., a California corporation, standing in the name of Kevin Healey (and, in
any event, all of the shares he owns) on the books of said Corporation and does hereby
irrevocably constitute and appoint Scott Hallock, President, to transfer the said stock on the
books of the within named Corporation with full power of substitution.




Dated: ~   ,relA_ :)_   I    , 20 16




                                                                            EX. 3         PG. 111
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 112 of 145 Page ID
                                    #:580




                   EXHIBIT 4




                                                             EX. 4      PG. 112
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 113 of 145 Page ID
                                    #:581




             Nourafchan Declaration Exhibit 4


                    Lodged Video:
      Prank Encounters Episode “Camp Scarecrow”




                                                             EX. 4      PG. 113
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 114 of 145 Page ID
                                    #:582




                   EXHIBIT 5




                                                             EX. 5      PG. 114
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 115 of 145 Page ID
                                    #:583




             Nourafchan Declaration Exhibit 5


                         Lodged Video:
                    Scare Tactics Episode 101




                                                             EX. 5      PG. 115
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 116 of 145 Page ID
                                    #:584




                   EXHIBIT 6




                                                             EX. 6      PG. 116
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 117 of 145 Page ID
                                    #:585




             Nourafchan Declaration Exhibit 6


                      Lodged Video:
           Prank Encounters Episode “Face Fears”




                                                             EX. 6      PG. 117
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 118 of 145 Page ID
                                    #:586




                   EXHIBIT 7




                                                             EX. 7      PG. 118
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 119 of 145 Page ID
                                    #:587




             Nourafchan Declaration Exhibit 7


                         Lodged Video:
                    Scare Tactics Episode 117




                                                             EX. 7      PG. 119
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 120 of 145 Page ID
                                    #:588




                   EXHIBIT 8




                                                             EX. 8      PG. 120
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 121 of 145 Page ID
                                    #:589




             Nourafchan Declaration Exhibit 8


                   Lodged Video:
   Prank Encounters Episode “Fright at the Museum”




                                                             EX. 8      PG. 121
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 122 of 145 Page ID
                                    #:590




                   EXHIBIT 9




                                                             EX. 9      PG. 122
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 123 of 145 Page ID
                                    #:591




             Nourafchan Declaration Exhibit 9


                         Lodged Video:
                  Scare Tactics “The Mummy”




                                                             EX. 9      PG. 123
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 124 of 145 Page ID
                                    #:592




                EXHIBIT 10




                                                            EX. 10      PG. 124
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 125 of 145 Page ID
                                    #:593




             Nourafchan Declaration Exhibit 10


                         Lodged Video:
                    Scare Tactics Episode 206




                                                            EX. 10      PG. 125
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 126 of 145 Page ID
                                    #:594




                EXHIBIT 11




                                                            EX. 11      PG. 126
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 127 of 145 Page ID
                                    #:595




             Nourafchan Declaration Exhibit 11


                     Lodged Video:
         Prank Encounters Episode “Urgent Scare”




                                                            EX. 11      PG. 127
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 128 of 145 Page ID
                                    #:596




                EXHIBIT 12




                                                            EX. 12      PG. 128
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 129 of 145 Page ID
                                    #:597




             Nourafchan Declaration Exhibit 12


                         Lodged Video:
                    Scare Tactics Episode 301




                                                            EX. 12      PG. 129
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 130 of 145 Page ID
                                    #:598




                EXHIBIT 13




                                                            EX. 13      PG. 130
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 131 of 145 Page ID
                                    #:599




             Nourafchan Declaration Exhibit 13


                            Lodged Video:
   Prank Encounters Episode “Storage War of the Worlds”




                                                            EX. 13      PG. 131
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 132 of 145 Page ID
                                    #:600




                EXHIBIT 14




                                                            EX. 14      PG. 132
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 133 of 145 Page ID
                                    #:601




             Nourafchan Declaration Exhibit 14


                         Lodged Video:
                    Scare Tactics Episode 305




                                                            EX. 14      PG. 133
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 134 of 145 Page ID
                                    #:602




                EXHIBIT 15




                                                            EX. 15      PG. 134
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 135 of 145 Page ID
                                    #:603




             Nourafchan Declaration Exhibit 15


                      Lodged Video:
           Prank Encounters Episode “Split Party”




                                                            EX. 15      PG. 135
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 136 of 145 Page ID
                                    #:604




                EXHIBIT 16




                                                            EX. 16      PG. 136
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 137 of 145 Page ID
                                    #:605




             Nourafchan Declaration Exhibit 16


                         Lodged Video:
                    Scare Tactics Episode 401




                                                            EX. 16      PG. 137
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 138 of 145 Page ID
                                    #:606




                EXHIBIT 17




                                                            EX. 17      PG. 138
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 139 of 145 Page ID
                                    #:607




             Nourafchan Declaration Exhibit 17


                         Lodged Video:
                    Scare Tactics Episode 509




                                                            EX. 17      PG. 139
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 140 of 145 Page ID
                                    #:608




                EXHIBIT 18




                                                            EX. 18      PG. 140
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 141 of 145 Page ID
                                    #:609




             Nourafchan Declaration Exhibit 18


                    Lodged Video:
       Prank Encounters Episode “End of the Road”




                                                            EX. 18      PG. 141
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 142 of 145 Page ID
                                    #:610




                EXHIBIT 19




                                                            EX. 19      PG. 142
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 143 of 145 Page ID
                                    #:611




             Nourafchan Declaration Exhibit 19


                         Lodged Video:
                    Scare Tactics Episode 405




                                                            EX. 19      PG. 143
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 144 of 145 Page ID
                                    #:612




                EXHIBIT 20




                                                            EX. 20      PG. 144
Case 2:20-cv-02726-CJC-MAA Document 31-2 Filed 07/13/20 Page 145 of 145 Page ID
                                    #:613




             Nourafchan Declaration Exhibit 20


                     Lodged Video:
           Freak Encounters Episode “Werewolf”




                                                            EX. 20      PG. 145
